

LEASE


PRICE LOGISTICS CENTER DRAPER ONE, LLC
DRAPER CITY, UTAH


TABLE OF CONTENTS


SUBJECT
ARTICLE
FUNDAMENTAL LEASE PROVISIONS
ARTICLE 1
PREMISES
ARTICLE 2
PURPOSE
ARTICLE 3
TERM
ARTICLE 4
POSSESSION
ARTICLE 5
RENT
ARTICLE 6
USE OF PREMISES
ARTICLE 7
ALTERATIONS
ARTICLE 8
MAINTENANCE AND REPAIRS
ARTICLE 9
RIGHTS RESERVED TO LANDLORD
ARTICLE 10
ABANDONMENT
ARTICLE 11
LIENS
ARTICLE 12
ASSIGNMENT AND SUBLETTING
ARTICLE 13
PARKING AND ACCESS PROPERTY
ARTICLE 14
INDEMNITY AND WAIVER
ARTICLE 15
INSURANCE
ARTICLE 16
UTILITIES; JANITORIAL SERVICE
ARTICLE 17
PERSONAL PROPERTY TAXES
ARTICLE 18
DEFAULT
ARTICLE 19

    

1

--------------------------------------------------------------------------------







DESTRUCTION
ARTICLE 20
EMINENT DOMAIN
ARTICLE 21
MORTGAGE REQUIREMENTS
ARTICLE 22
RULES, REGULATIONS & RESTRICTIVE COVENANTS
ARTICLE 23
HOLDING OVER
ARTICLE 24
NOTICES
ARTICLE 25
LANDLORD’S RIGHT TO CURE DEFAULTS
ARTICLE 26
FORCE MAJEURE
ARTICLE 27
SECURITY DEPOSIT
ARTICLE 28
QUIET ENJOYMENT
ARTICLE 29
SIGNS
ARTICLE 30
SURRENDER OF LEASE
ARTICLE 31
ESTOPPEL CERTIFICATES AND FINANCING
ARTICLE 32
MISCELLANEOUS
ARTICLE 33
LANDLORD’S ACCEPTANCE
ARTICLE 34
LIMITATATION ON DAMAGES
ARTICLE 35
WAIVER OF DISTRAINT AND LIENS; TENANT FINANCING
ARTICLE 36
GOVERNMENTAL INCENTIVES
ARTICLE 37
PERMITTED CONTESTS
ARTICLE 38
CONSENT OF LANDLORD
ARTICLE 39
EXHIBITS:
 
EXHIBIT “A” - SITE PLAN - LEASED PREMISES
 
EXHIBIT “A-1” - SITE PLAN - OPTION TO PURCHASE
 
EXHIBIT “A-2” - SITE PLAN -COMMON AREA
 
EXHIBIT “B” – LANDLORD’S WORK AND TENANT’S WORK
 


2

--------------------------------------------------------------------------------





EHIBIT “B-1” - TENANT ALLOWANCE


EXHIBIT “C”- RULES, REGULATIONS AND RESTRICTIVE COVENANTS


EXHIBIT “D”- SIGN CRITERIA


EXHIBIT “E”- CC&Rs






3

--------------------------------------------------------------------------------




PRICE LOGISTICS CENTER DRAPER ONE, LLC
LEASE AGREEMENT
THIS LEASE AGREEMENT made and entered into this 20th day of August, 2009, by and
between PRICE LOGISTICS CENTER DRAPER ONE, LLC, as Landlord, and HAEMONETICS
CORPORATION, as Tenant.
ARTICLE 1. FUNDAMENTAL LEASE PROVISIONS. Each reference in this Lease to the
“Fundamental Lease Provisions” shall mean and refer to the following terms:


1.1 Landlord’s Notice Address:
230 East South Temple
Salt Lake City, Utah 84111


 
With a copy to:
David J. Castleton
Blackburn & Stoll, LC
257 East 200 South, #800
Salt Lake City, Utah 84111


1.2 Tenant’s Notice Address:
Haemonetics Corporation
400 Wood Road
Braintree, Massachusetts 02184-9114  
USA
Attention: General Counsel


 
With a copy to:
Haemonetics Corporation
400 Wood Road
Braintree, Massachusetts 02184-9114  
USA
Attention: Mark Shafranich.


1.3 Tenant’s Trade Name: HAEMONETICS CORPORATION.



1.4 Lease Terms:


A.
Estimated Possession Date: Upon the Lease Commencement Date.



B.    Lease Commencement Date: The term of the Lease shall commence upon the
full execution and delivery of the Lease Agreement.





-4-

--------------------------------------------------------------------------------




C.    Rent Commencement Date: The commencement date for the payment of Basic
Rent (the “Rent Commencement Date”) shall be one hundred and twenty days after
the Lease Commencement Date. The commencement date for all Net charges
(Additional Rent), as referenced in Section 6.2, are payable as set forth in
Section 6.5.


D.     Lease Term: One Hundred Twenty (120) months from the Rent Commencement
Date.


1.5
Basic Rent:



Lease Months
Rent/ Sq. Ft./Month
Monthly Rent
Annual Rent
1-12
$0.3900
$38,973.09
$467,677.08
13-24
$0.3998
$39,952.41
$479,428.96
25-36
$0.4098
$40,951.72
$491,420.64
37-48
$0.4200
$41,971.02
$503,652.24
49-60
$0.4305
$43,020.30
$516,243.60
61-72
$0.4413
$44,099.55
$529,194.60
73-84
$0.4523
$45,198.79
$542,385.48
85-96
$0.4636
$46,328.01
$555,936.12
97-108
$0.4752
$47,487.21
$569,846.52
109-120
$0.4871
$48,676.39
$584,116.68



1.6
Use:     Manufacturing, receiving, shipping, distribution and storing of blood
management products and uses incidental thereto (including office uses), and for
no other purpose, except as otherwise provided in this Lease.



1.7
Security Deposit:



1.8
Guarantors: None.



ARTICLE 2.    PREMISES.


2.1    The Park. Landlord is the owner of a commercial business park situated in
the City of Draper, Salt Lake County, State of Utah, known as LONE PEAK BUSINESS
PARK (hereinafter the “Park”), which real property is shown on Exhibit “A” and
attached hereto and by this reference incorporated herein.


2.2    The Premises.


(a)    Landlord hereby leases to Tenant and Tenant hereby leases from Landlord





-5-

--------------------------------------------------------------------------------




that certain Building commonly referred to as Logistics Center Draper One −
Warehouse Building, located at___________________, Draper, Utah, containing a
total of approximately 99,931 +/- square feet of floor space (hereinafter the
“Building”) and the underlying and surrounding land which consists of
approximately 5.55 +/- acres located in the Park (hereinafter referred to as the
“Land”) as depicted on the site plan of the Building attached hereto as Exhibit
“A-1.” The Building and the Land are hereinafter referred to as the “Premises.”


(b)     The northerly line of the Land as shown on Exhibit A-1 is slightly north
of the northerly boundary line of the 5.45 acre tax parcel used for assessment
and property description purposes. Therefore, in the event Tenant shall exercise
any of its options to purchase the Premises, Landlord shall take such action as
is necessary to lawfully adjust the lot line to be as shown on Exhibit “A-1”, so
that all of the parking and other improvements exclusively serving the Building
(and any required setback and similar areas) shall be located on the Land and
the Land shall constitute a separate and distinct tax parcel, approved by Draper
City and in compliance with the restrictions of record relating to the division
(or subdivision) of the land. To insure that the purchase of the Premises is not
delayed should Tenant exercise one of its options to purchase hereunder,
Landlord agrees to begin the process to adjust the boundary line upon the full
execution and delivery of this Lease, and to use its best efforts to consummate
the boundary line adjustment within six (6) months thereafter. If despite its
good faith efforts, Landlord is unable to complete the boundary line adjustment
as described above within nine (9) months from the date of this Lease, and in
any event prior to the conveyance by Landlord of either the Premises or the
parcel from which the additional land will be conveyed for the boundary
adjustment, Landlord will convey an easement for the portion of the Land not
currently part of the existing tax parcel which easement will grant the
exclusive use of that land for the parking and other improvements exclusively
serving the Building.


(c)    Tenant shall access the Premises by means of a north south roadway and
cul-de-sac to be constructed by Landlord in substantially the design set forth
in Exhibits “A” and “B” (hereinafter referred to as the “Access Property”).
Landlord represents and warrants that it (or an affiliate of Landlord) owns all
of the land necessary to construct the Access Property and will obtain all of
the necessary permits and approval necessary to commence and complete the
construction thereof in the time period set forth in Exhibit “B”. In addition,
to the extent there are any easements, shared access agreements or similar
documents, instruments or agreements necessary or appropriate to fully provide
for Tenant’s use of the Access Property as provided herein, Landlord shall, at
its own cost, obtain and record same and provide Tenant with true and accurate
copies thereof. Upon completion of the Access Property (and all documentation
relating thereto), Tenant shall have the unimpaired right to use the Access
Property as the means of access and egress for all trucks and other vehicles to
and from the Premises and parking areas serving same.


(d)    Tenant shall also be entitled to nonexclusive access for all street-legal
trucks and other vehicles to and from the Premises and parking areas serving
same by means of the driveway to the east of the Land, as depicted on the site
plan of the Premises attached hereto as



-6-

--------------------------------------------------------------------------------




Exhibit “A-2” (hereinafter referred to as the “Common Area’).


(e)    Tenant and Landlord acknowledge that all or substantially all of the
roads and cul-de-sac making up the Access Property may be dedicated to Draper
City and become public roads. In the event of and at the time of such
occurrence, Landlord shall advise Tenant of same (providing copies of relevant
documentation relating thereto) and the term “Access Property” shall
automatically be amended to be the remaining portion of the original Access
Property that is not dedicated to Draper City.


(f)    Tenant and Landlord acknowledge that Covenants, Conditions and
Restrictions in substantially the form set forth in Exhibit “E” (the “CC&Rs”)
will be recorded against the Land prior to the sale of the Land by Landlord.
Landlord agrees not to make any changes to the CC&Rs that will unreasonably
modify Tenant’s rights under this Lease.


2.3    Tenant’s Rights to Use in Common. Tenant shall have the nonexclusive
right to use in common with other tenants and occupants of the Park so entitled
for access, subject to reasonable rules of general applicability to tenants of
the Park from time to time made by Landlord and of which Tenant is given notice,
the Access Property and the Common Area. Tenant hereby agrees that Landlord
shall have the right, for the purposes of accommodating the other tenants of the
Park, to change the configuration and dimensions or to otherwise alter the
Access Property and Common Area so long as Tenant’s access to, vehicular traffic
flow or maneuverability or use of the Premises is not unreasonably interfered
with, altered or restricted thereby. The parking areas (and number of spaces) on
the Premises shall not, except by takings by eminent domain, be reduced below
the size (and number of spaces) shown on Exhibit “A”. Notwithstanding anything
to the contrary contained in this Lease, the Premises shall at all times have
commercially reasonable, adequate and direct access to the Common Areas and,
upon completion, the Access Property, and through them to the streets adjacent
to the Park.


2.4    No Warranty. Tenant agrees that neither Landlord nor any agent of
Landlord has made any representation or warranty as to the suitability of the
Premises for the conduct of Tenant’s business, nor has Landlord agreed to
undertake any modification, alteration or improvement to the Premises or the
Park, except as provided in this Lease. Tenant acknowledges and agrees that
neither Landlord nor any agent of Landlord has made any representation or
warranty whatsoever or at all concerning (a) the safety of the Premises, the
Building, the Access Property, the Common Area, the Park or of any part thereof,
whether for the use of Tenant or any other person, including Tenant’s employees,
agents, invitees, or customers, or (b) the existence or adequacy of any
security, fire alarm or sprinkler systems which may be installed or used by
Landlord. Any diminution or shutting off of light or view by any structure
erected in the Park or on adjacent properties shall in no way affect this Lease
or impose any liability on Landlord. All understandings and agreements
heretofore made between the parties hereto are merged in this Lease.



-7-

--------------------------------------------------------------------------------




ARTICLE 3.     PURPOSE.


3.1    Permitted Use. The Premises are to be used only for the use described in
the Fundamental Lease Provisions or for any use allowed pursuant to the CC&Rs
upon prior notice to Landlord.


3.2    Restrictions. The parties agree that this Lease is subject to the effect
of any covenants, conditions, restrictions, easements, mortgages or deeds of
trust, ground leases, rights of way and any other matters or documents of
record. Landlord represents that the terms of this Lease do not violate the
covenants, conditions, restrictions, easements and right-of-way of record. The
Landlord will obtain approval of this Lease by the lender holding a secured
interest in the Premises. Tenant has obtained a letter from Draper City
acknowledging that Tenant’s use of the Premises for the Use described in Section
1.6 above complies with the Conditional Use Permit formerly granted and which
runs with the Land. Landlord represents and acknowledges that said use is in
conformance with the CC&Rs Tenant agrees that as to Tenant’s leasehold estate
Tenant and all persons in possession or holding under Tenant, will conform to
and will not violate the terms of any covenants, conditions or restrictions of
record which now encumber the Park, or which may in the future encumber the Park
provided they do not unreasonably restrain the use of the Premises by Tenant or
unreasonably modify the rights of Tenant under this Lease (the “Restrictions”);
and this Lease is subordinate to the Restrictions and any amendments or
modifications thereto. The Premises is currently zoned by Draper City as “CBP”
for Commercial Business Park. Landlord represents Premises in its current
“as-is” condition, is, to the best of Landlord’s knowledge, in compliance with
all applicable codes, conditions and regulations governing occupancy of the
Premises as contemplated by Tenant. Landlord further represents that to the best
of Landlord’s knowledge, the Building is in compliance with the ADA standards in
effect at the time the building permit was issued, final inspection was
conducted and occupancy was granted.


ARTICLE 4.     TERM. The term of this Lease (herein referred to as the “term of
this Lease” or “the term hereof”), shall begin as of the date hereof, and,
unless sooner terminated as provided in this Lease, shall continue until one
hundred twenty (120) months from the Rent Commencement Date, as defined in the
Fundamental Lease Provisions. The estimated possession date is set forth in the
Fundamental Lease Provisions (the “Estimated Possession Date”).


ARTICLE 5.     POSSESSION. Landlord agrees to deliver to the Tenant and Tenant
agrees to accept from Landlord, possession of the Premises forthwith on the
Lease Commencement Date in the condition required hereunder. If Landlord, for
any reason whatsoever, cannot deliver possession of the Premises to Tenant on or
prior to the Estimated Possession Date, this Lease shall not be void or voidable
(except as may be expressly provided herein or in any exhibits hereto), nor
shall Landlord be liable to Tenant for any loss or damage resulting therefrom.





-8-

--------------------------------------------------------------------------------




ARTICLE 6.     RENT.


6.1    Basic Rent.


(a)    Tenant shall pay to Landlord, as rent for the Premises beginning on the
Rent Commencement Date and continuing throughout the term of this Lease, the
Basic Annual Rent (sometimes referred to as “Basic Rent”) set forth in the
Fundamental Lease Provisions hereof. The Basic Rent shall be payable monthly in
advance on or before the first day of each calendar month during the term
hereof. Basic Rent for any partial month shall be prorated on a per diem basis
based on a 365-day year.


(b)    Landlord and Tenant stipulate and agree for all purposes under this Lease
that the floor area of the Premises is 99,931 +/- square feet, notwithstanding
any different measurement thereof that may be made hereafter by or on behalf of
either party.


6.2    Net Lease; Additional Rent. It is the intent of both parties that the
Basic Rent shall be absolutely net to Landlord throughout the term of this
Lease, that all costs, expenses, and obligations of every kind relating to the
Premises which may arise or become due during the term hereof shall be paid by
Tenant, except for those which are specifically imposed upon Landlord pursuant
to the terms of this Lease or at law, except as otherwise expressly provided in
this Lease. In furtherance thereof, Tenant specifically agrees to pay to
Landlord as additional rent, without demand therefor and without offset or
deduction, except as expressly provided in this Lease, the expenses and charges
set forth below (hereinafter referred to as the “Operating Costs”):


(a)    Except as otherwise expressly provided in this Lease, Tenant shall pay to
Landlord for any period occurring during the term of this Lease the total
reasonable and actual cost and expense reasonably incurred by Landlord in
connection with the ownership, maintenance, repair, replacement and operation of
the Premises, and Tenant’s pro rata share of the costs and expenses relating to
the Common Area and Access Property, specifically including, without limitation,
the costs and expenses for: utilities for lighting and cleaning the exterior of
the Premises, the Common Area and the Access Property; watering vegetation; real
property taxes and assessments on the Premises, Common Area and Access Property;
greenbelt roll-back taxes for the portion of the Land currently under greenbelt
status; commercially reasonable premiums for Landlord’s insurance covering the
Premises, Common Area and Access Property, including fire and extended coverage
on the Building, all risk public liability and property damage, rental abatement
insurance, earthquake insurance and such other commercially reasonable insurance
as may otherwise be required by the first mortgagee of the Premises or by the
Landlord in the exercise of its commercially reasonable discretion; maintenance,
repair and replacement (including capital charges as and to the extent provided
in this Lease) of pavement, sidewalks, fences, curbs and bumpers, and all
exterior directional signs; general maintenance and repair of walls and roofs;
such as painting and drain cleaning, as opposed to capital repairs or
replacements of these items which are not to be included in Operating Costs:
gardening and the maintenance and replacement of landscaping and



-9-

--------------------------------------------------------------------------------




irrigation systems; striping and line painting; sweeping; sanitary and flood
control; removal of snow, ice, trash, rubbish, garbage, and other refuse from
exterior; cleaning, repair and replacement of exterior lighting fixtures
including bulbs and ballasts; rentals for, machinery and equipment used in such
maintenance; management fee (not to exceed two and one-half percent (2 ½%) of
Basic Rent and Operating Costs); the cost of supplies and personnel (and
salaries, uniforms, workmen’s compensation insurance, group insurance, fidelity
bonds and other fringe benefits) directly related on a full time basis to
implement such service (or otherwise prorated to reflect the level of service
directed thereto); repair of all utility lines; all cost required by a
governmental entity for energy conservation, life safety or other purposes or
made by Landlord to reduce operating expenses; and, fees required for licenses,
permits or other requirements relating to the operation of parking areas. Any of
the services which may be included in the computation of the Operating Costs may
be performed by subsidiaries or affiliates of Landlord, provided that the
contracts for the performance of such services shall be competitive with similar
contracts and transactions with unaffiliated entities for the performance of
such services in comparable projects in Salt Lake County. Landlord agrees that
Landlord will not collect or be entitled to collect Operating Costs from all of
the tenants of the Park in an amount which is in excess of one hundred percent
(100%) of the costs actually incurred by Landlord in connection with the
operation of the Park.


(b)    Tenant shall pay to Landlord the commercially reasonable premium cost of
Landlord’s property damage insurance described in Section 16.2 below for any
period occurring during the term of this Lease, as and to the extent provided in
this Lease.


(c)    Tenant shall pay to Landlord all Real Estate Taxes (as defined below)
levied against the Premises, and Tenant’s full and prorata share of the of the
Real Estate Taxes relating to the Common Area and Access Property for any period
occurring during the term of this Lease, as and to the extent provided in this
Lease.


(d)    “Real Estate Taxes” or “Taxes” shall mean and include all general and
special taxes, assessments, duties and levies, charged and levied upon or
assessed by any governmental authority against the Premises, Common Area and
Access Property, including the Land, the Building, any other improvements
situated on the Land other than the building, any leasehold improvements,
fixtures, installations additions and equipment whether owned by Landlord or
Tenant. Real Estate Taxes shall also include the reasonable cost to Landlord
contesting the amount, validity, or the applicability of any Taxes mentioned in
this Article. Further included in the definition of Taxes herein shall be
general and special assessments, fees of every kind and nature, commercial
rental tax, levy, penalty or tax (other than franchise, transfer, income or
profit tax, gift, succession, inheritance or estate taxes) imposed by any
authority having the direct or indirect power to tax, as against any legal or
equitable interest of Landlord in the Premises, Common Area or the Access
Property or on the act of entering into this Lease or as against Landlord’s
right to rent or other income therefrom, or as against Landlord’s business of
leasing the Premises, any tax, fee, or charge with respect to the possession,
leasing, transfer of interest, operation, management, maintenance alteration,
repair, use, or occupancy by Tenant of the



-10-

--------------------------------------------------------------------------------




Premises, Common Area or the Access Property, or any tax imposed in
substitution, partially or totally, for any tax previously included within the
definition of Taxes herein, or any additional tax, the nature of which may or
may not have been previously included within the definition of Taxes. Further,
if at any time during the term of this Lease the method of taxation or
assessment of real estate or the income therefrom prevailing at the time of
execution hereof shall be, or has been altered so as to cause the whole or any
part of the Taxes now or hereafter levied, assessed or imposed on real estate to
be levied, assessed or imposed upon Landlord, wholly or partially, as a capital
levy, business tax, permit or other charge, or on or measured by the rents
received therefrom, then such new or altered Taxes, regardless of their nature,
which are attributable to the land, the buildings or to other improvements
within the Park, shall be deemed to be included within the term “Real Estate
Taxes” for purposes of this Article, whether in substitution for, or in addition
to any other Real Estate Taxes, save and except that such shall not be deemed to
include any enhancement of said tax attributable to other income of Landlord.
With respect to any general or special assessments which may be levied upon or
against the Premises, the Common Area, the Access Property, the underlying
realty or which may be evidenced by improvement or other bonds, or may be paid
in annual or semi-annual installments, only the amount of such installment, pro
rated for any partial year, and statutory interest, shall be included within the
computation of Taxes for which Tenant is responsible hereunder. When possible,
Tenant shall cause its trade fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Landlord. If any of Tenant’s said personal property shall be assessed with
Landlord’s real property, Tenant shall pay to Landlord the Taxes attributable to
Tenant within thirty (30) days after receipt of a written statement setting
forth the Taxes applicable to Tenant’s property. Notwithstanding anything to the
contrary contained in this Lease, if any Real Estate Tax (including, without
limitation, betterments and special assessments) imposed on the Premises, Common
Areas or the Access Property may be paid in installments, Tenant’s liability to
pay all or any share of such Real Estate Taxes under this Section 6.2 shall be
determined on the assumption that Landlord has elected to pay that Tax in equal
installments over the longest time permitted (regardless of whether Landlord has
in fact made such an election), and only those installments (or partial
installments) attributable to installment periods (or partial periods) falling
within the term of this Lease shall be taken into account in determining
Tenant’s obligations under this Lease. In the event Landlord elects to
accelerate the payments to the taxing authority but allocates the payments to
Tenant under the installment method hereunder, the Tenant shall not be entitled
to the benefit of any discount received by Landlord for such early payment.


(e)    Landlord and Tenant acknowledge that initially the Common Area and/or the
Access Property may be used by Tenant and no other tenants in the Park. In the
event other tenants or occupants of the Park use or begin use of the Common Area
and/or the Access Property, the costs and expenses herein described which are
incurred with respect to the Common Area or Access Property, as the case may be,
shall be prorated on an equitable basis reasonably determined by Landlord.
Furthermore, any cost or expenses that may be incurred on a Park-wide basis,
such as liability insurance, and taxes and assessments (if separate tax bills
are not available), shall be equitably prorated among the various users.



-11-

--------------------------------------------------------------------------------




(f)     The Operating Costs shall be reasonably estimated by Landlord for each
twelve (12) month period, as Landlord may reasonably determine and shall, where
possible, be based upon previous costs and expenses increased by a commercially
reasonable inflation factor and anticipated forthcoming extraordinary
expenditures relating to Operating Costs allowed to be charged to Tenant
hereunder, all of which shall be provided to Tenant with reasonable specificity
with Landlord’s initial billing therefor. Tenant shall pay in equal installments
in advance on the first day of each calendar month one-twelfth (1/12th) of the
Operating Costs for such period and any adjustments to be made as a result of
any difference between the amount paid by Tenant and the actual Operating Costs.
In the case of a deficiency, Tenant shall remit the amount of such deficiency to
Landlord within thirty (30) days of invoice therefor. In the case of a surplus,
Landlord shall apply such surplus to the Operating Cost payments next falling
due from Tenant hereunder.


(g)     Notwithstanding anything to the contrary contained in this Lease, in no
event shall “Operating Costs” include any costs or expenses relating to the
following:


1)    leasing commissions, fees and costs, advertising and promotional expenses
and other costs incurred in procuring tenants or in selling, syndication or
financing the Building or the Park (or any portion thereof);


2)    legal fees or other expenses incurred in connection with enforcing or
negotiating leases or resolving disputes with tenants in the Building or the
Park;


3)    costs or expenses incurred by Landlord to construct, prepare, renovate,
improve, fixture, repaint, redecorate or perform any other work in any premises
leased to an existing tenant or occupant or prospective tenant or occupant of
the Building or in the Park, including Tenant, or relocating any tenant or
occupant;


4)    expenses for the replacement of any item actually covered by and to the
extent of an enforceable warranty;


5)    interest, principal, points and fees, amortization or other costs
associated with any debt and rent payable under any lease to which this Lease is
subject and all costs and expenses associated with any such debt or lease and
any ground lease rent, irrespective of whether this Lease is subject or
subordinate thereto


6)    any liabilities, costs or expenses associated with or incurred in
connection with the removal, enclosure, encapsulation or other handling of
Hazardous Materials (as defined in Section 7.3 below) and the cost of defending
against claims in regard to the existence or release of Hazardous Materials at
the Building or the Park (except with respect to those costs for which Tenant is
otherwise responsible pursuant to the express terms of this



-12-

--------------------------------------------------------------------------------




Lease);


7)    costs or expenses (excluding commercially reasonable deductibles as
provided in this Lease) incurred by or on behalf of Landlord for repairs or
other work occasioned by fire, windstorm, or other insurable casualty or
condemnation;


8)    increased insurance or Real Estate Taxes assessed specifically to any
tenant of the Building or the Park for which Landlord is or should be entitled
to reimbursement from any other tenant;


9)    charges for electricity, water, or other utilities, services or goods and
applicable taxes for which Tenant or any other tenant, occupant, person or other
party is obligated to reimburse Landlord or to pay to third parties;


10)    costs of any HVAC, janitorial or other services provided to tenants on an
extra cost basis after regular business hours;


11)    costs of any work or service performed on an extra cost basis for any
tenant in the Building or the Park to a materially greater extent or in a
materially more favorable manner than furnished generally to the tenants and
other occupants;


12)    costs of any work or services performed for any facility other than the
Building or Park;


13)    fees or costs paid to a person, firm, corporation or other entity related
to or affiliated with Landlord to the extent that such fees exceed the customary
range of such fees typically charged for the service;


14)    costs of initial cleaning and rubbish removal from the Building or the
Park to be performed before final completion of the Building or tenant space;


15)    costs of initial construction or landscaping of any elements of the
Building or the Park;


16)    any capital repairs, improvements or replacements made to the Park or the
Premises, by or on behalf of Landlord, except for the amortized portion of the
cost of those capital items, properly attributable to the operating year in
question, based on generally accepted accounting principles, consistently
applied (GAAP), which, in Landlord’s reasonable belief, (a) with respect to
capital improvements, are anticipated to result in a reduction in (or minimize
increases in) Operating Costs, (b) that are required under any governmental law
or regulation enacted after or coming into applicability after the date of this
Lease, or (c) are necessary to enhance Building or Park systems, life safety or
improve security measures at the



-13-

--------------------------------------------------------------------------------




Park;


17)    lease payments for rental equipment (other than equipment for which
depreciation is properly charged as an expense) that would constitute a capital
expenditure if the equipment were purchased;


18)    late fees or charges incurred by Landlord due to late payment of
expenses;


19)    real estate taxes or taxes on Landlord’s business (such as income, excess
profits, franchise, capital stock, estate, inheritance, etc.);


20)    direct costs or allocable costs (such as real estate taxes) associated
with parking operations if there is a separate charge to Tenant, other than
tenants or the public for parking;


21)    charitable or political contributions or artwork;


22)    all other items for which another party compensates or pays so that
Landlord shall not recover any item of cost more than once;


23)    any cost associated with operating as an in or out-of-Park management
office for the Building, except to the extent included in the management fee
permitted hereby;


24)    Landlord’s general overhead, administrative expenses, fees or costs
relating to maintaining the existence of the Landlord entity (or related
entities, such as, without limitation, annual filing fees) and any other
expenses not directly attributable to the operation and management of the
Building and the Park (e.g. the activities of Landlord’s officers and executives
or professional development expenditures), except to the extent included in the
management fee permitted hereby;


25)    salaries of (i) employees above the grade of General Manager (and/or such
other title(s) performing property management functions), and (ii) employees
whose time is not spent directly in the operation of the Park;


26)    costs of mitigation or impact fees or subsidies (however characterized),
imposed or incurred prior to the date of the Lease or imposed or incurred solely
as a result of another tenant’s or tenants’ use of the Park or their respective
premises;


27)    costs related to public transportation, transit or vanpools;



-14-

--------------------------------------------------------------------------------




28)    any property management fee for the Building in excess of two and ½
percent (2.5%) of the gross Basic Rent and Operating Costs of the Building
(exclusive of capital expenditures, mark-ups, separate reimbursements by tenants
security deposits and interest thereon, etc.) applicable to the Building for the
relevant calendar year;


29)    costs or expenses relating to the Structural Elements as defined in
Section 9.2(a) below;


30)    fees and costs of repair necessitated by Landlord’s gross negligence or
willful misconduct; or


31)    cost to correct any penalty or fine incurred by Landlord due to
Landlord’s violation of any federal, state or local law or regulation, or any
Restriction.


(h)    Landlord's books and records pertaining to the calculation of Operating
Costs for any calendar year within the term of this Lease may be audited by an
authorized representative of Tenant at Tenant's expense, at any time within six
(6) months after the end of each such calendar year; provided that Tenant shall
give Landlord not less than fifteen (15) days’ prior written notice of any such
audit. For purposes hereof, an authorized representative of Tenant shall mean a
bona fide employee of Tenant, a reputable accounting firm, or any other party
reasonably approved in writing by Landlord. Prior to the commencement of such
audit, Tenant shall cause its authorized representative to agree in writing for
the benefit of Landlord that such representative will keep the results of the
audit confidential and that such representative will not disclose or divulge the
results of such audit except to Tenant and Landlord and except in connection
with any dispute between Landlord and Tenant relating to Operating Expenses.
Such audit shall be conducted during reasonable business hours at Landlord's
office where Landlord's books and records are maintained. If the amount paid by
Tenant is determined to be incorrect, Tenant shall cause a written audit report
to be prepared by its authorized representative following any such audit and
shall provide Landlord with a copy of such report promptly after receipt thereof
by Tenant. If Landlord's calculation of Tenant’s pro rata share of Operating
Expenses for the audited calendar year was incorrect, then Tenant shall be
entitled to a prompt refund of any overpayment or Tenant shall promptly pay to
Landlord the amount of any underpayment, as the case may be. Tenant shall not be
liable for any Operating Costs not reported to it by Landlord within one (1)
year after the end of the operating year in which such Operating Costs were
incurred.


6.3    Taxes on Rent. Tenant shall pay and be liable for all rental, sales and
use taxes or other similar taxes, if any, levied or imposed on Rent or any part
thereof by any city, county, state or other governmental body having authority.


6.4    Payment; Late Charges. Except as otherwise specifically provided herein,
any



-15-

--------------------------------------------------------------------------------




sum, amount, item or charge designated or considered as additional rent in this
Lease or any other sum, amount, item or charge payable by Tenant to Landlord
pursuant to this Lease (all of which sums together with Basic Rent are sometimes
referred to in this Lease as “Rent”) shall be paid to Landlord without deduction
or offset, in lawful money of the United States of America and shall be paid at
the office of Landlord, or to such other place as Landlord may from time to time
designate by written notice to Tenant. Any installment of Rent, other sums or
any portion of such installment or other sums required under this Lease to be
paid by Tenant which has not been paid within five (5) business days after
Landlord’s written notice to Tenant of Tenant’s failure to pay same when due,
then Tenant shall pay to Landlord a late charge equal to the lesser of (a) the
maximum rate permitted by applicable law or (b) the greater of $250.00 or 3
cents per each dollar overdue. Acceptance of the late charge will not constitute
a waiver of Tenant’s default relating to such nonpayment by Tenant nor will it
prevent Landlord from exercising all other rights and remedies available to
landlord under this Lease or at law. In addition, all past due sums will bear
interest at the Default Rate; provided Tenant shall have no obligation to pay
interest at the Default Rate as provided in this Section 6.4 unless Tenant fails
to pay any such overdue amounts within five (5) business days of written notice
from Landlord to Tenant notifying Tenant of its failure to pay any such sum. The
“Default Rate” means the rate of 4 percentage points over the Prime Rate. “Prime
Rate” means the Prime Rate of interest published in the “Money Rates” column of
The Wall Street Journal on the first business day of each month, or a reasonably
comparable substitute identified by Landlord. If any check tendered by Tenant to
Landlord is not honored on initial presentation, Tenant shall pay Landlord the
greater of $50.00 or the amount Landlord’s bank charges Landlord for processing
such returned check, and thereafter Landlord shall have the right to require
Tenant to make subsequent rent payments in cash, money order or cashier’s check.


6.5    Commencement Date for Additional Rent. Tenant’s obligation to pay the
Additional Rent shall begin on the Rent Commencement Date, with the exception of
(a) all utilities used on the Premises which shall be payable by Tenant
beginning on the Lease Commencement Date, and (b) the greenbelt roll-back taxes
which shall be payable by Tenant within 30 days of assessment.


ARTICLE 7. USE OF PREMISES.


7.1    Prohibited Uses. Tenant shall not do or permit anything to be done in or
about the Premises, nor bring or keep anything therein which will in any way
increase the existing rate or affect any policy of fire or other insurance upon
the Premises or any of its contents. Tenant shall not do or permit anything to
be done in or about the Premises which will in any way obstruct or interfere
with the rights of other lessees or occupants of the Park, injure or annoy them
or use or allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Notwithstanding any provision herein to the
contrary, Tenant shall not bring into the Premises any heavy equipment or
articles which would exceed the load bearing capacity of the floor of the
Premises; provided



-16-

--------------------------------------------------------------------------------




Landlord acknowledges that Tenant shall have the right, in accordance with
Article 8 below, to remove and replace, or reinforce, as the case may be, a
portion or portions of the floor and slab in order to install Tenant’s
manufacturing equipment and fixtures. Without limiting the generality of the
foregoing, Tenant shall not overload the floors or damage or deface or otherwise
commit or suffer to be committed any waste, abuse, deterioration or destructive
use in or upon the Premises. Tenant shall hot place any sign or advertisement
(excluding reasonable identification signage in accordance with Section 30
below) upon any exterior wall, door or window without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.


7.2    Compliance With Law. Tenant shall not use the Premises or permit anything
to be done in or about the Premises which will in any way conflict with any law,
statute, ordinance or government rule or regulation now in force or which may
hereafter be enacted or promulgated. Tenant shall at its sole cost and expense
promptly comply with all laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereafter be in force and
with the requirements of any board of fire underwriters or other similar body
now or hereafter constituted related to or affecting the condition, use or
occupancy of the Premises, excluding structural changes not related to or
affected by Tenant’s improvements or acts which shall be effected by Landlord at
its sole cost and expense. The final judgment of any court of competent
jurisdiction or the admission of Tenant in an action against Tenant, whether
Landlord is a party thereto or not, that Tenant has violated any such law,
statute, ordinance or governmental rule, regulation or requirement, shall be
conclusive of that fact as between Landlord and Tenant. Subject to all of the
terms and conditions of this Lease, including, without limitation, Sections 3.2,
9.2 and Exhibit B, Tenant hereby accepts the Premises in the condition existing
as the date of occupancy, subject to all applicable zoning, municipal, county
and state laws, ordinances, rules, regulations, orders, restrictions of record,
and requirements in effect during the term or any part of the term hereof
regulating the Premises.


7.3    Hazardous Materials.


(a)    For purposes hereof, “Hazardous Materials” shall mean any and all
flammable explosives, radioactive material, hazardous waste, toxic substance or
related material, including but not limited to, those materials and substances
defined as “hazardous substances,” “hazardous materials,” “hazardous wastes” or
“toxic substances” in the Environmental Laws. For purposes hereof,
“Environmental Laws” shall mean all local, state and federal laws, statues,
rules and regulations relating to industrial hygiene, environmental protection,
or the use analysis, generation, manufacture, storage, disposal, or
transportation of any Hazardous Material, including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601 et seq.; the Hazardous Materials Transportation Act, 39
U.S.C. Section 1801, et seq.; the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.; the
Federal Clean Water Act 33 U.S.C. Section 1251 et seq.; the Clean Air Act 42
U.S.C. Section 7401 et seq.; including all amendments thereto,



-17-

--------------------------------------------------------------------------------




replacements thereof, and regulations adopted and publications promulgated
pursuant thereto.


(b)    Tenant agrees that during the term of this Lease Tenant shall not be in
violation of any federal, state or local law, ordinance or regulation relating
to industrial hygiene, soil, water, or environmental conditions on, under or
about the Premises or the Park including, but not limited to, the Environmental
Laws, relating to or arising from Tenant’s use or occupancy of the Premises or
the Park. Tenant further agrees that during the term of this Lease, there shall
be no use, presence, disposal, storage, generation, release, or threatened
release of Hazardous Materials on, from or under the Premises or the Park in
violation of Environmental Laws by Tenant or any party for which Tenant is
responsible. Tenant further covenants that it will immediately notify Landlord
of any environmental concern raised to it by a private party or governmental
agency as it relates to the Premises or Tenant’s use of the Park; and
immediately notify Landlord of any hazardous waste spill of which Tenant becomes
aware. In the event of a violation hereof relating to Tenant’s obligations
hereunder, Tenant shall immediately proceed, at Tenant’s expense, to remedy same
in accordance with all Environmental Laws. Failure of Tenant to commence clean
up activities within ten (10) business days after receipt of notice to so do
shall result in a default under this Lease. Landlord shall, thereafter, have the
right, but not the obligation, upon the applicable notice and opportunity to
cure, to remedy any environmental violation upon the Premises or any
environmental violation upon the Park, in either case caused by Tenant or any
party for which Tenant is responsible, and Tenant shall promptly reimburse
Landlord for all costs relating thereto. Landlord further retains the right, in
its sole, but reasonable discretion, to conduct any environmental tests should
Landlord suspect a violation hereunder to exist, subject to the terms and
conditions of this Lease.


(c)    Tenant agrees to indemnify, defend, protect and hold harmless Landlord,
its directors, officers, employees, partners, and agents from and against any
and all losses, claims, demands actions, damages, penalties, liabilities, costs
and expenses, including all attorney’s fees and legal expenses, arising out of
any violation or alleged violation by Tenant of any of the laws or regulations
referred to in this Article, or breach by Tenant (or any party taking by or
through Tenant) of any of the provisions of this Article. Tenant’s obligations
under this Article shall survive the expiration or earlier termination of the
term of this Lease.


(d)    Tenant acknowledges that Landlord purchased the Premises in 2007.
Landlord represents that to the best of Landlord’s knowledge, as of the Lease
Commencement Date the Premises are not in violation, nor have they been in
violation of any applicable federal, state or local law, ordinance or regulation
relating to the environmental conditions, on, under or about the Premises,
except as otherwise provided in the environmental report provided by Landlord to
Tenant. If, at any time during the terms of this Lease, the Premises or the Park
is found to be contaminated as a result of Hazardous Materials existing on the
Premises or the Park prior to the date of this Lease, or as a result of any acts
or omissions of Landlord or any other party, other than Tenant or any party for
whom Tenant is responsible, Landlord agrees to remedy same in accordance with
all Environmental Laws (or pursue action against the applicable responsible
party(ies) for such



-18-

--------------------------------------------------------------------------------




remediation). In the event: (i) Tenant’s business operations at the Premises or
in the Park shall be significantly and adversely affected as a result of the
presence of any Hazardous Materials in, on or under the Premises or the Park
which are pre-existing, or present as a result of any acts or omission of
Landlord or any other party, other than Tenant or any party for whom Tenant is
responsible; or (ii) Tenant’s business operations at the Premises or any portion
thereof shall be significantly and adversely affected by any governmental
authority as a result of the presence therein of any Hazardous Materials in, on
or under the Premises or the Park which are pre-existing or present as a result
of any acts or omissions of Landlord or any other party, other than Tenant or
any party for whom Tenant is responsible; or (iii) Tenant’s business operations
shall be significantly and adversely affected at the Premises or vehicular
access shall be significantly and adversely affected to and from the Premises as
a result of any work of removal, repair, restoration or other construction work
performed in connection with the removal of any such Hazardous Materials which
are pre-existing or present as a result of any acts or omissions of Landlord or
any other party, other than Tenant or any party for whom Tenant is responsible,
or any combination thereof, then and in any such event, the Basic Rent,
Additional Rent and other charges payable under this Lease shall be
proportionately abated during such time as any such interference or prohibition
remains in effect. In the event only a portion of the Premises is not
operational as a result of the restoration work, the abatement shall reflect
only a pro rata share of the Basic Rent, Additional Rent and other charges. If
such interference or prohibition shall continue in effect for a period of six
(6) months, Tenant shall have the right to terminate this Lease by written
notice sent to Landlord at any time after the expiration of such six (6) month
period, but before the interference or prohibition is ended. Landlord shall
promptly initiate and diligently prosecute to completion any action which may be
necessary to abate the condition(s) which gave rise to the interference or
prohibition.


ARTICLE 8. ALTERATIONS.


8.1    Consent. Tenant shall not make or permit to be made any alterations,
additions or improvements to or of the Premises or any part thereof without the
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Tenant, at its own cost
and expense and without Landlord’s prior consent, may from time to time erect,
replace, remove and relocate such racking systems, shelves, bins (in which event
Tenant shall have the right to relocate and/or install additional ceiling hung
light fixtures), shelves, bins, material handling equipment, manufacturing
equipment and machinery, battery charging systems, emergency generator or UPS,
security apparatus to secure Tenant’s parking area(s), clean room equipment and
appurtenances, communication equipment and data and communication lines,
warehouse identification inventory signage, identification signage at each
loading door, and such other machinery, furnishings, equipment and trade
fixtures used in the ordinary course of its business provided that such items do
not materially and adversely alter the basic character of the Premises, do not
overload or damage the Premises, and may be removed without material injury to
the Premises, and the construction, erection, and installation thereof complies
with all applicable laws. Landlord acknowledges and agrees that Tenant’s use of
the Premises may involve the installation and operation of a clean room (or
rooms) and ancillary



-19-

--------------------------------------------------------------------------------




equipment relating thereto and removing and replacing, or reinforcing, as the
case may be, a portion or portions the floor and slab in order to install
Tenant’s manufacturing equipment and fixtures. Tenant acknowledges that Landlord
shall have no responsibility for the repair or replacement of any of Tenant’s
specialized improvements, including those improvements made to the slab, walls
or structure of the Building.


8.2    Plans. If required in order to obtain the necessary permits and
approvals, Tenant shall submit working drawings, prepared or stamped by an
architect licensed in the state in which the Park is located, for any such
alterations, additions or improvements, to Landlord for Landlord’s prior written
approval and in accordance with Exhibit “B” attached hereto.


8.3    Performance. In the event Landlord consents to the making of any
alterations, additions or improvements to the Premises by Tenant, the same shall
be made by Tenant at Tenant’s sole cost and expense and selection by Tenant of
any contractor or person to construct or install the same shall be subject to
the prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. Such work shall be performed in a good and
workmanlike manner, in accordance with the terms set forth in Exhibit “B,” and
Tenant shall diligently prosecute such construction to completion. Tenant shall
have the work performed in such a manner so as not to (a) materially obstruct
the access of any other tenant in the Park, (b) interfere with the rights of
quiet enjoyment of the premises of the other tenants in the park, or (c) damage
any portion of the Building, Park, Common Area or Access Property.


8.4    Liens Not Permitted. Tenant shall keep the Premises, Common Area, Access
Property and the Park free from any liens arising out of any work performed by,
materials furnished to or obligations incurred by Tenant. In the event a
mechanic’s or other lien is filed against the Premises, Common Area, Access
Property or the Park as a result of a claim arising through Tenant, Landlord may
demand that Tenant furnish to Landlord a surety bond satisfactory to Landlord in
an amount equal to at least one hundred fifty percent (150%) of the amount of
the contested lien, claim or demand, indemnifying Landlord against liability for
the same and holding the Premises free from the effect of such lien notice from
Landlord. If Tenant fails to so bond or otherwise obtain a discharge of release
of any such lien, Landlord may, upon applicable notice and cure period, pay the
claim prior to the enforcement thereof, in which event Tenant shall reimburse
Landlord in full, including reasonable attorney’s fees, for any such expense, as
additional rent, within thirty (30) days of invoice therefor.


8.5    Action Upon Expiration. Tenant shall deliver the Premises to Landlord at
the expiration or earlier termination of this Lease in the condition of the
Premises following any demolition of the office space existing on the date of
this Lease and prior to any Tenant specialized improvements upon the date Tenant
received possession from the Landlord reasonable wear and tear and damage by
casualty and taking excepted, provided, however, Tenant shall not be required to
remove or restore any office improvements constructed by or on behalf of Tenant
in the Premises or any improvements to the power or fiber supplied to the
building, but Tenant will be required to



-20-

--------------------------------------------------------------------------------




make safe and patch and repair work to all access points, and provided further
that Landlord shall advise Tenant at the time of Landlord’s consent thereto
whether Tenant’s specialized improvements will need to be removed at or prior to
the expiration or earlier termination of this Lease. The Tenant shall also
deliver the Premises in good and sanitary order, condition and repair, free of
rubble and debris, and shall repair all damage to the floors of the Premises
arising out of Tenant’s use or exiting and vacating the Premises, reasonable
wear and tear, damage by casualty and condemnation excepted. Landlord may, not
more than sixty (60) business days prior to the expiration of this Lease,
assemble a detailed punch list (the “Punch List”) setting forth Landlord’s
expectation of the “scope of work” for the Premises, or any part thereof, to
restore the Premises to its required condition hereunder, and shall promptly
provide a copy of same to Tenant. Tenant further agrees to participate with
Landlord in a final inspection of the Premises within five (5) business days
after Tenant has vacated the Premises, at which time the Punch List shall be
updated, reviewed and confirmed. Landlord and Tenant shall work in good faith to
resolve any disagreement on any of the Punch List items. Tenant shall, prior to
the termination or expiration of the Lease, complete the repairs and restore
said Premises or the designated portions thereof as the case may be, to the
required condition, entirely at Tenant’s own expense. All items identified in
the original Punch List (absent disagreement among the parties) shall be
completed prior to the termination or expiration of the Lease. All items
discovered in the final inspection (absent disagreement) shall be completed
within five (5) business days after the final inspection. Tenant may negotiate a
cash settlement from Tenant based upon the agreed to value of the items involved
in the scope of work set forth in the Punch List, or any portion thereof and the
cost of such work. In the event the parties agree to a cash settlement option,
Tenant shall not be required to perform the remedial work for which the cash
settlement relates. Prior to termination of this Lease, Tenant will provide, at
Tenant’s sole cost and expense a certification of the HVAC system by a
contractor reasonably acceptable to Landlord. In the event said certification
indicates any deferred maintenance or other conditions other than normal wear
and tear, Tenant shall promptly cause any such conditions to be remedied prior
to the termination of the Lease at Tenant’s sole cost and expense, by a
contractor acceptable to Landlord. All damage to the Premises caused by the
removal of trade fixtures and other personal property that Tenant is permitted
to remove under the terms of this Lease and/or such restoration shall be
repaired by Tenant at its sole cost and expense prior to termination, unless
otherwise agreed between the parties as a result of the cash settlement. In the
event Tenant fails to restore the Premises prior to the termination or
expiration date of this Lease, Landlord may (but shall not be obligated to) give
Tenant notice to do such acts as are reasonably required to so restore and
maintain the Premises. In the event Tenant shall fail to comply with its removal
and restoration requirements hereunder prior to the termination or expiration
date of this Lease, then upon notice to Tenant, Landlord shall have the right to
do such acts and expend such funds, at the expense of Tenant, as are reasonably
required to perform such work, and Tenant shall reimburse Landlord for such
costs and expenses, together with a supervision and administrative charge of
fifteen percent (15%) of all costs and expenses, within thirty (30) days after
Landlord’s delivery to Tenant of a detailed invoice setting forth the associated
charges.


8.6    Roof Rights. Subject to review and approval by Landlord’s structural
engineers,







-21-

--------------------------------------------------------------------------------




Tenant shall have the exclusive right, from time to time, to install, operate
and maintain various equipment, including but not limited to, supplemental HVAC
and clean room equipment, and antenna and communication equipment, on the roof
of the Building (“Roof’) in compliance with all of the terms and conditions of
this Lease. Any such equipment shall be installed at a location on the Roof
reasonably approved by Landlord. Prior to installing such equipment, Tenant
shall submit to Landlord plans and specifications for the installation thereof
(the “Plans”) for approval by Landlord and Landlord’s structural engineers, not
to be unreasonably withheld, conditioned or delayed. The Plans shall show the
location of the equipment on the Roof, the location and type of all cabling and
lines, the way the equipment will be placed on the Roof and any other
information reasonably requested by Landlord. Prior to installing the equipment,
Tenant shall obtain and provide to Landlord any required governmental and
quasi-governmental permits, licenses, which Tenant shall obtain at its own cost
and expense. Tenant shall repair and restore any damage caused by the
installation or maintenance of the equipment.


ARTICLE 9. MAINTENANCE AND REPAIRS.
    
9.1    Tenant’s Obligations.


(a)    Tenant shall, at all times during the term hereof, and at Tenant’s sole
cost and expense, keep, maintain and repair the Premises in good and sanitary
order and condition and repair, including, without limitation, interior surfaces
of the ceilings, walls and floors located within the Premises, replacement of
all broken or damaged glass, replacement of light globes or tubes, doors, window
casements, heating, air conditioning and ventilating systems servicing the
Premises, plumbing, pipes, electrical wiring conduit, interior partitions,
fixtures, leasehold improvements and alterations. With respect to the HVAC
systems servicing the Premises, Tenant shall enter into a maintenance service
contract for the quarterly inspection, and the ongoing maintenance and repair of
the HVAC system at the cost and expense of Tenant.


(b)    Tenant agrees to enter into a maintenance service contract with a
contractor approved by Landlord, for the quarterly inspection and maintenance of
the gas and electrical systems servicing the Premises. Tenant shall cause said
contractor to provide Landlord with copies of the quarterly inspection and
maintenance reports and invoices.


(c)    Except for Landlord’s repair and maintenance obligations set forth in
Section 9.2 below and subject to Section 15.3, Tenant agrees to repair any
damage to the Premises, the Building, the Common Area, the Access Property or
the Park, caused by Tenant or any party taking by or through Tenant in
connection with (i) the use of the Premises, Common Area, Access Property, or
other portions of the Park, (ii) the moving by Tenant or its employees or agents
into the Premises, or (iii) the removal of any articles of personal property,
business or trade fixtures, machinery, equipment, cabinet work, furniture,
movable partition or permanent improvements or additions, including without
limitation thereto, repairing the floor and patching and painting the walls
where required by Landlord to Landlord’s reasonable satisfaction, all at the
Tenant’s sole cost





-22-

--------------------------------------------------------------------------------




and expense.


(d)    In the event Tenant fails to maintain the Premises in good order,
condition and repair, or to repair damage as provided above, Landlord may (but
shall not be obligated to) give Tenant notice to do such acts as are reasonably
required to so maintain the Premises. In the event that after such notice Tenant
shall fail to promptly commence such work and diligently prosecute it to
completion, then Landlord shall have the right to do such acts and expend such
funds at the expense of Tenant as are reasonably required to perform such work.
Any amount so expended by Landlord shall be paid by Tenant within thirty (30)
days after demand.


9.2    Landlord’s Obligations.


(a)    Landlord shall, at its sole cost and expense (except as expressly set
forth in Subsection (b) below), keep and maintain in good condition and repair,
the exterior walls, steel columns, structural girders, bar joists, foundation,
slab (except for general floor maintenance such as sealing and caulking floor
joints and repairing spalling), and roof (including roof coverings and
structural components thereof) of the Building (collectively referred to herein
as the “Structural Elements”) which obligation(s) shall include repairs and
replacements, as reasonably needed. To the best of Landlord’s knowledge, as of
the date the Tenant receives possession of the Premises, the Structural Elements
and all existing building systems, are in good working order condition and have
complied with the reasonable requirements of Tenant’s insurance carrier. Subject
to the terms and conditions of this Lease, by entering into the Premises, Tenant
shall be deemed to have accepted the Premises in “as-is” condition and as being
in good and sanitary order, condition and repair, and Tenant agrees that on the
last day of said term or sooner termination of this Lease to surrender the
Premises with appurtenance in the same condition as when received, reasonable
use and wear thereof and damage by fire, act of God or by the elements is
excepted. Tenant shall be responsible for maintaining in good condition and
repair any portion of any of the Structural Elements and building systems which
are installed, materially altered or replaced by or under the direction of
Tenant.


(b)    Landlord shall pay (subject to the right of reimbursement for Operating
Costs as provided in this Lease relating to only general maintenance and repair
of walls and roofs, such as painting and drain cleaning, as opposed to capital
repairs and replacements of these items which are not to be included in
Operating Costs, except as expressly provided otherwise in Section 6.2(g)(16))
for maintenance, repair and replacement of the Structural Elements of the
Building so long as the need for same does not result from any wrongful or
negligent act or omission of Tenant or its employees, invitees or licensees. The
cost of any such service which becomes necessary as a result of any such act or
omission shall be borne by Tenant. Apart from routine maintenance and
inspection, Landlord shall not be required to make any repairs unless and until
Tenant has notified Landlord in writing of the need for such repairs and
Landlord shall have a reasonable period of time thereafter within which to
commence and complete said repairs. Landlord shall act within seventy-two (72)
hours after receipt of written notice and shall pursue to completion with due





-23-

--------------------------------------------------------------------------------




diligence; provided however, Landlord shall not be liable for any damages,
direct, indirect or consequential, or for damages for personal discomfort,
illness or inconvenience of Tenant by reason of failure of such equipment
facilities or systems or reasonable delays in the performance of such repairs,
replacements and maintenance, unless caused by the deliberate act or omission of
Landlord, its servants, agents, or employees or anyone permitted by it to be in
the Park, or through it in any way, the cost of the necessary repairs,
replacements or alterations shall be borne by Tenant who shall pay the same to
Landlord on demand. Tenant waives all rights it may have under law to make
repairs at Landlord’s expense.


(c)     Landlord shall also keep and maintain in good order and condition and
repair (including replacements as necessary) the Common Areas and Access
Property, the retention/detention ponds, the non-public utility lines and
conduits, the non-public storm and sanitary sewer systems, asphalt parking
areas, alleys, driveways and roadways, lighting facilities and fixtures, serving
the Park and Premises, the cost for which shall be included in Operating Costs
as and to the extent provided herein.


(d)     Landlord acknowledges that as a result of the medical devices and blood
management products that may be stored and/or manufactured by Tenant at the
Premises, there may be certain quality control and maintenance related
requirements imposed by the U.S. Food and Drug Administration and other
applicable governmental, quasi-governmental and industry or trade agencies or
monitoring organizations. Accordingly, in the event Tenant has provided Landlord
written notice of a specific deficiency in the Landlord’s maintenance or repair
obligations for the Premises and Landlord has failed to remedy the deficiency
within 30 days of the date of written notice by Tenant of the specific nature of
the deficiency, or in the event the deficiency cannot reasonably be remedied
within 30 days and Landlord fails to take action to remedy the deficiency within
such 30 days and diligently prosecute it to completion, Tenant may, at its
option and its cost, upon not less than sixty (60) days written notice, take
over and be responsible for all of the maintenance and repairs of the Premises
as provided in this Section 9.2 above in which event Tenant shall no longer be
responsible for reimbursing Landlord for the Operating Costs relating thereto.
Tenant shall have the right, upon not less than ninety (90) days prior written
notice to Landlord, to require Landlord to assume again its obligations under
this Section 9.2 with respect to the maintenance and repair of the Premises, and
thereafter the applicable provisions of Paragraph 4.1 shall again be in full
force and effect. Tenant’s option to take over the maintenance and repairs, as
provided herein, shall not be assignable and shall not be available to any
successor, assign or subtenant of Tenant hereunder except in connection with a
transfer under Section 13.1 (b) herein.


(e)     Notwithstanding anything in this Lease to the contrary, Tenant shall be
entitled to a proportionate abatement of Basic Rent in the event of a Landlord
Service Interruption (as defined below). For the purposes hereof, a “Landlord
Service Interruption” shall occur in the event (i) the Premises shall lack any
service, benefit or utility or there shall be an interruption of same which
Landlord is required to provide hereunder thereby rendering the Premises
untenantable for the entirety of the Landlord Service Interruption Cure Period
(as defined below), (ii) such lack of



-24-

--------------------------------------------------------------------------------




service, benefit or utility or interruption was not caused by Tenant, its
employees, contractors, invitees or agents; (iii) Tenant in fact ceases to use
the entire Premises for the entirety of the Landlord Service Interruption Cure
Period; and (iv) such interruption of service was the result of causes, events
or circumstances within the Landlord’s reasonable control and the cure of such
interruption is within the Landlord’s reasonable control. For the purposes
hereof, the “Landlord Service Interruption Cure Period” shall be defined as
fifteen (15) consecutive days after Landlord’s receipt of written notice from
Tenant of the Landlord Service Interruption. In such case, Tenant shall be
entitled to a proportionate abatement of rent as aforesaid. Without limiting the
foregoing, if any Landlord Service Interruption continues for a period in excess
of one hundred twenty (120) consecutive days, Tenant shall have the option to
terminate this Lease upon written notice to Landlord.


ARTICLE 10. RIGHTS RESERVED TO LANDLORD


10.1 Entry. Tenant shall permit Landlord and its agents to enter into and upon
the Premises at all reasonable times upon reasonable notice to inspect the same
or to perform any obligation of Tenant hereunder which Tenant has failed to
perform satisfactorily (subject to applicable notice and cure periods), to
exhibit the Premises to prospective purchasers or, in the last nine (9) months
prior to the expiration of the Lease Term, tenants, to place upon the Premises
any usual or ordinary signs advertising the availability of the property for
sale or, in the last nine (9) months prior to the expiration of the Lease Term,
lease, to post and maintain notices of nonresponsibility, or any other notice,
deemed necessary by Landlord for the protection of its interest, to maintain or
repair the Premises or to alter, improve, maintain or repair any other portion
of the Building, specifically including its mechanical, electrical and telephone
systems, all without being deemed guilty of any eviction of Tenant and without
abatement of Rent, and may, in order to carry out such purposes, upon reasonable
notice to Tenant, erect scaffolding and other necessary structures on the
exterior of the Building where reasonably required by the character of the work
to be performed as well as keep and store upon the exterior of the Premises all
tools, materials and equipment necessary for such purposes, provided that
Landlord shall coordinate its efforts with Tenant and use commercially
reasonable efforts to minimize such work so that the business, use or operations
of Tenant at or about the Premises shall not be unreasonably interfered with or
disrupted. For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in, upon and about the
Premises, excluding Tenant’s vaults, safes, secure rooms, clean rooms and areas
and facilities as may be from time to time designated by Tenant, or as otherwise
prohibited or restricted due to US FDA or client requirements, and Landlord
shall have the right to use any and all means which Landlord may deem proper to
open such doors in an emergency in order to obtain entry to the Premises.


10.2 Relocation. [Intentionally deleted]


10.3 Transfer of Landlord’s Interest. In the event Landlord transfers its
interest in the





-25-

--------------------------------------------------------------------------------




Premises, Landlord shall be relieved of all obligations accruing hereunder after
the effective date of such transfer, including any obligations arising out of
any act, occurrence or omission relating to the Premises or this Lease which
occur after the consummation of such transfer, it being understood and agreed in
such event that the person succeeding to Landlord’s ownership of said interest
shall thereupon and thereafter assume, perform and observe, any and all of such
covenants and obligations of Landlord..


10.4 Right to Obtain Estoppel Certificate. The parties hereto each agree at any
time and from time to time upon not less than twenty (20) days prior request by
the other, to (a) execute, acknowledge and deliver to the requesting party a
statement in writing certifying that (i) this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), (ii) the dates to
which the Rent and other charges have been paid in advance, if any, (it being
intended that any such statement delivered pursuant to this subparagraph may be
relied upon by a prospective purchaser, mortgagee or assignee of any mortgage of
the Premises), and (iii) acknowledging that to such party’s knowledge there are
not any uncured defaults on the part of Landlord and/or Tenant hereunder, or
specifying such defaults if they are claimed, and/or (b) execute any mutually
satisfactory document or provide any statement as reasonably required by such
party or its lender provided such document shall not affect the rental, term,
benefits, obligations or liabilities of or under this Lease. Either party’s
failure to deliver such statement within such time shall be a binding agreement
of such party (i) that this Lease is in full force and effect, without
modification except as may be accurately represented by the requesting party,
(ii) that there are no uncured defaults in such party’s performance hereunder,
and (iii) that not more than one monthly installment of the Basic Rent has been
paid in advance.


10.5 Building Name Change. Landlord reserves to itself and shall at any and all
times have the right to change the name or street address of the Premises or the
Building. In the event
Landlord changes the street address of the Premises or Building, Landlord agrees
to give Tenant reasonable advance notice and to assist Tenant in the cost of
preparing new letterhead, business card, shipping labels, etc. (not to exceed
$500.00).


10.6 Signs. Landlord reserves to itself and shall at any and all times have the
right to install and maintain signs on the Land and the exterior of the
Building, subject to Tenant’s prior approval, not to be unreasonably withheld,
delayed or conditioned. Landlord agrees to include Tenant’s name in any way
finding signage system that Landlord installs and directories for the portion of
the Park in which the Building is located.


10.7 Other Tenancies. Landlord reserves to itself and shall at any and all times
have the right to effect such other tenancies in the Park as Landlord in the
exercise of its sole business judgment shall determine to best promote the
interest of the Park. Tenant does not rely on the fact nor does Landlord
represent that any specific tenant or number of tenants shall during the term of
this Lease occupy any space in the Park.







-26-

--------------------------------------------------------------------------------




10.8    Work in or Near Premises. Landlord reserves to itself and shall at any
and all times have the right to do or permit to be done any work in or about the
exterior of the Building; provided Landlord shall provide reasonable advance
notice of same (where practical) and Landlord shall coordinate its efforts with
Tenant and use commercially reasonable efforts to minimize such work so that the
business, use or operations of Tenant at or about the Premises shall not be
unreasonably interfered with or disrupted. Landlord shall also have the right to
access the Building for purposes of meeting its obligations pursuant to Section
9.2 above, provided Landlord shall provide reasonable advance notice of same
(where practical) and Landlord shall coordinate its efforts with Tenant and use
commercially reasonable efforts to minimize such work so that the business, use
or operations of Tenant in or about the Building shall not be unreasonably
interfered with or disrupted


10.9    Landlord’s Use of Ceiling Space. Landlord, Tenant or a utility company
shall have the right, subject to Landlord’s and Tenant’s written approval (not
to be unreasonably withheld, conditioned or delayed), to run utility lines,
pipes, roof drainage pipes, conduit, wire, duct work and other related
facilities where necessary, above ceiling space or in other non-public parts of
the Premises, and to maintain same in a manner which does not interfere with
Tenant’s use thereof.


10.10    Directories. Tenant hereby agrees that Landlord and its affiliates may
include the name and logo of Tenant on any directory or listing of tenants and
Landlord may include, same in Landlord’s marketing and public communications
about Landlord’s properties or the financing thereof. Landlord agrees to include
Tenant in the directories described in Exhibit D attached hereto.


10.11    Non-Recourse. The obligations of Landlord under this Lease do not
constitute personal obligations of the individual entities which comprise
Landlord nor their respective partners, members, directors, officers or
shareholders, and Tenant shall look solely to the real estate that is the
subject of this Lease (or the income or proceeds therefrom) and to no other
assets of the entities comprising Landlord for satisfaction of any liability in
respect of this Lease and will not seek recourse against the individual entities
which comprise Landlord nor against their respective partners, members,
directors, officers or shareholders nor against any of their personal assets for
such satisfaction other than the Park or the Building or any interest they may
have in or to the Park or the Building or any portion thereof.


ARTICLE 11.    ABANDONMENT. In the event Tenant shall (i) be in default under
the terms of this Lease, and abandon, vacate or surrender the Premises, or (ii)
be dispossessed by process of law, any personal property belonging to Tenant and
left on the Premises thereafter shall be deemed to have been abandoned.


ARTICLE 12.    LIENS. Should any mechanic’s or other liens be filed against the
Premises by reason of Tenant’s acts or omissions or because of a claim against
Tenant or against Tenant’s agents or contractors, Tenant shall cause the same to
be canceled and discharged of record and shall



-27-

--------------------------------------------------------------------------------




indemnify, defend and hold Landlord harmless from any such lien and shall deal
with any such lien in accordance with the terms of Article 8 above.


ARTICLE 13. ASSIGNMENT AND SUBLETTING.


13.1    When Landlord’s Consent is Required.
    
(a)    Except as otherwise provided in Section 13.1(b) below, Tenant
acknowledges and agrees that it has entered into this Lease in order to acquire
the Premises for its own current use and not for the purpose of obtaining the
right to convey the leasehold to others. Tenant shall not assign, license,
transfer, mortgage, hypothecate, or otherwise encumber all or any part of this
Lease or any interest therein, or sublet the Premises or any part thereof to
occupy or use the Premises or any portion thereof without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Landlord’s consent shall not be deemed unreasonably
withheld if the proposed new tenant is anyone with whom Landlord has actively
negotiated for a direct lease within the preceding nine (9) months, anyone with
whom Landlord is actively negotiating a direct lease at the time of such
proposed assignment of sublease, or any current occupant or tenant of the Park,
provided Landlord has available space to accommodate such party; or if in
Landlord’s reasonable opinion the business operation conducted on the Premises,
if different from the Use set forth in Section 1.6 above or a use not approved
pursuant to the CC&Rs, will materially adversely affect the Premises, the Park
or other tenants during the term of the Lease by such proposed assignment,
license, transfer, mortgage, encumbrance or subletting. Acceptance of rent by
Landlord of Tenant or Assignee shall not be deemed approval or acceptance of
assignment or subletting. Tenant shall remain liable for all terms and
conditions of this Lease Agreement at all times even upon Lease assignment or
subletting. Any assignment or subletting by Tenant without Landlord’s consent
shall be a default by Tenant hereunder.


(b)     Tenant shall have the right to assign this Lease or sublet all or any
portion of the Premises, without the consent of Landlord, to (i) any entity
resulting from a merger or consolidation, (ii) any entity succeeding in the
business and assets of Tenant; (iii) any subsidiary or affiliate of Tenant, or
(iv) any entity which controls, is controlled by or is under common control with
Haemonetics Corporation, provided that the involvement by Tenant in any of the
foregoing will not result in a material reduction of the “Net Worth” of Tenant,
as hereinafter defined, from the Net Worth of Tenant at the time of the
execution of this Lease, or as it exists immediately prior to said transaction
or transactions constituting such reduction, at whichever time said net Worth of
Tenant was or is less. “Net Worth” of Tenant for purposes of this section shall
be the net worth of Tenant established under generally accepted accounting
principles consistently applied at the time of Tenant’s most recent audited
financial statement. Any transaction related to this Subsection 13.1(b) shall
not be subject to recapture as provided in Section 13.3 or profit sharing as
provided in Section 13.4.


(c)    Tenant shall continue to be liable for all obligations of Tenant
hereunder,



-28-

--------------------------------------------------------------------------------




notwithstanding any assignment by Tenant.


13.2    Tenant’s Application. In the event that Tenant desires at any time to
assign this Lease or to sublet the Premises or any portion thereof except as
provided in Section 13.1(b) above, Tenant shall submit to Landlord at least
fifteen (15) business days prior to the proposed effective date of the
assignment of sublease (“Proposed Effective Date”), in writing: (a) a request
for permission to assign or sublease, setting forth the Proposed Effective Date,
which shall be no less than 15 business days nor more than 90 days after the
sending of such notice; (b) the name of the proposed subtenant or assignee; (c)
the nature of the proposed subtenant’s or assignee’s business to be carried on
in the Premises; (d) the name of the guarantor, if any, of the proposed
subtenant or assignee; (e) the terms and provisions of the proposed sublease or
assignment; (f) current financial statements of the proposed subtenant or
assignee and the guarantor, if any, audited, if available, otherwise certified
by an officer or member thereof, and (g) the fee for review pursuant to Section
13.5 below. Landlord shall respond to such request for consent within fifteen
(15) business days following Landlord’s receipt of all information required with
respect to such proposed sublease or assignment.


13.3    Recapture. If Tenant proposes to assign this Lease, Landlord may, at its
option, exercisable upon written notice to Tenant within 15 business days after
Landlord’s receipt of the notice from Tenant, elect to recapture the Premises
and terminate this Lease. If Tenant proposes to sublease all or substantially
all of the Premises for all or substantially all of the remaining Lease term,
Landlord may, at its option, exercisable upon written notice to Tenant within 15
business days after Landlord’s receipt of the notice from Tenant, elect to
recapture such portion of the Premises as Tenant proposes to sublease and, upon
such election by Landlord, this Lease shall terminate as to the portion of the
Premises recaptured. Notwithstanding the foregoing, if Tenant notifies Landlord
of its intent to assign this Lease or sublet (or otherwise grant occupancy
rights in and to) all or a portion of the Premises prior to marketing the
Premises, Landlord shall have the option as aforesaid exercisable by written
notice to Tenant given within fifteen (15) business days after Landlord’s
receipt of Tenant’s notice of intent. If Landlord elects not to exercise said
option, then Landlord will be deemed to have waived the option with respect to
Tenant’s request for consent to assign the Lease or sublet the Premises that is
the subject of Tenant’s notice of intent, but not with respect to subsequent
assignments or subleases.


13.4    Payments to Landlord. If Landlord does not elect to recapture the
Premises pursuant to Section 13.3 above, and if Tenant effects an assignment or
sublease pursuant to this Article 13, then Landlord will have the right to
require Tenant to pay to Landlord a sum equal to fifty percent (50%) of: (a) any
rent or other consideration paid directly or indirectly to Tenant by any
proposed transferee, which, after deducting the costs of Tenant, if any, in
effecting the assignment or sublease, including reasonable alteration costs,
commissions and legal fees, is in excess of the rent allocable to the
transferred space which is then being paid by Tenant to Landlord pursuant to
this Lease; and (b) any other profit or gain (after deducting any necessary
expenses incurred) realized by Tenant from any such sublease or assignment. Any
such sums payable will be

-29-

--------------------------------------------------------------------------------




payable to Landlord at the time the next rental payment is due.


13.5    Fee for Review. In the event Tenant shall request to assign, transfer,
mortgage, pledge, hypothecate, encumber this Lease or any interest therein,
sublet the Premises or any part thereof, or review or consent to any requests by
Tenant’s lenders, Tenant shall pay to Landlord a non-refundable fee of up to
$1,500.00 for Landlord’s time and processing efforts, and for reasonable
expenses incurred by Landlord in reviewing such transaction. Tenant shall pay
such expenses to Landlord within thirty (30) days after written request therefor
and such payment shall be a condition to any approval by Landlord.


13.6    [Intentionally Deleted]


ARTICLE 14. PARKING, COMMON AREA AND ACCESS PROPERTY.


14.1    Parking. Tenant shall have the exclusive right to use parking spaces in
the parking area provided by Landlord on the Land at no additional cost
throughout the Lease Term, subject to such reasonable written rules and
regulations as Landlord may impose from time to time. Nothing contained herein
shall be deemed to create any liability or responsibility upon Landlord for any
damage to motor vehicles of Tenant, its customers, invitees and employees or for
loss of property from within such motor vehicles, unless caused by the gross
negligence or willful misconduct of Landlord, its agents or employees. Tenant
shall have no right to use any parking spaces in the Park other than on the
Land. Notwithstanding anything to the contrary contained in this Lease, the
Premises shall always be served, at no additional cost to Tenant, by not less
than One Hundred Thirty-Five (135) automobile spaces, as depicted on Exhibit
A-1. Tractor trailer parking will be limited to the truck dock area located on
the south side of the Building which Tenant has exclusive use thereof.


14.2    Rules and Regulations. Landlord shall have the right, through reasonable
rules, regulations and/or restrictive covenants promulgated or modified by it
from time to time, to control use and operation of the parking on the Land and
the use of the Common Area and Access Property in order that the same may occur
in a proper and orderly fashion; provided, however, that any such promulgated or
modified rules, regulations and/or restrictive covenants shall not discriminate
against Tenant in favor of other tenants or portions of the Park and shall be
provided to Tenant in writing; and provided further, that Landlord’s rules and
regulations shall not materially adversely affect Tenant’s use and enjoyment of
the Premises pursuant to the Lease or be inconsistent with any provision of this
Lease, and that in the event and to the extent of any such inconsistency, the
Lease shall control.


14.3    Changes. Landlord reserves the right to change from time to time the
dimensions and location of the Common Area and Access Property and to construct
additional buildings, modify existing buildings or make other improvements in
the Park so long as Tenant’s access to, vehicular traffic flow, or use of the
Premises is not unreasonably interfered with, altered or restricted



-30-

--------------------------------------------------------------------------------




thereby.


ARTICLE 15. INDEMNITY AND WAIVER.


15.1    Assignment of Risk. This Article 15 is written and agreed to in respect
of the intent of the parties to assign the risk of loss whether resulting from
negligence of the parties or otherwise, to the party who is obligated hereunder
to cover the risk of such loss with insurance, except as otherwise expressly
provided.


15.2    Release and Waiver. Landlord and Tenant release each other, and their
respective authorized representatives, from, and each hereby waives as to the
other, any claims for damage to the Premises, the Building, the Park, and to the
fixtures, personal property, improvements and alterations of either Landlord or
Tenant, in, on or about the Premises, the Building, and the Park, including loss
of income, that are caused by or result from risks insured or required under the
terms of this Lease to be insured against under any property insurance policies
carried or to be carried by either of the parties.


15.3    Waiver of Subrogation. Each party shall cause each such property
insurance policy obtained by it (including any self insurance) to provide that
the insurance company (or self insured) waives all rights of recovery by way of
subrogation against either party in connection with any damage covered by such
policy. Neither party shall be liable to the other for any damage caused by fire
or any other risks insured against or required to be insured against under any
property insurance policy carried or required to be carried under the terms of
this Lease. If any such insurance policy cannot be obtained with a waiver of
subrogation without payment of an additional premium charge above that charged
by the insurance companies issuing such policies without waiver of subrogation,
the party obtaining such insurance shall pay such additional premium to its
insurance carrier requiring such additional premium. It is understood that
subrogation waivers may be operative only as long as such waivers are available
in the State of Utah. In the event subrogation waivers are allegedly not
operative in such State, notice of such fact shall be promptly given by party
obtaining the insurance in question to the other party and the parties shall
reasonably cooperate to obtain the comparable benefit of such a waiver.


15.4    Indemnification. Tenant, as a material part of the consideration to be
rendered to Landlord, shall indemnify, defend, protect and hold harmless
Landlord (together with its officers, directors, stockholders, partners,
beneficial owners, trustees, managers, members, employees, agents, contractors,
attorneys, and mortgagees) from and against all claims of whatever nature
arising from: (a) any accident, injury, damage or loss whatsoever caused to any
person or property during the Term, and thereafter, so long as Tenant is in
occupancy of any part of the Premises, and occurring in the Premises, or arising
out of the use and occupancy of the Premises by Tenant and Tenant’s contractors,
licensees, invitees, agents, servants or employees (“Tenant’s Agents”); or (b)
any accident, injury, damage or loss occurring outside of the Premises (i.e., on
the Common Areas or Access Property), where such accident, injury, damage or
loss results or is claimed to have





-31-

--------------------------------------------------------------------------------




resulted from the negligent act or omission of or willful misconduct of Tenant
or Tenant’s Agents. Landlord, as a material part of the consideration to be
rendered to Tenant, shall indemnify, defend, protect and hold harmless Tenant
(together with its officers, directors, stockholders, partners, beneficial
owners, trustees, managers, members, employees, agents, contractors, attorneys,
and mortgagees) from and against all claims of whatever nature arising from: (x)
any accident, injury, damage or loss whatsoever caused to any person or property
during the Term, and thereafter, so long as Tenant is in occupancy of any part
of the Premises, and occurring on or about the Premises, and arising out the
negligent act or omission of or willful misconduct of Landlord or Landlord’s
contractors, licensees, invitees, agents, servants or employees (“Landlord’s
Agents”); or (y) any accident, injury, damage or loss occurring outside of the
Premises, where such accident, injury, damage or loss results or is claimed to
have resulted from the negligent act or omission of or willful misconduct of
Landlord or Landlord’s Agents. Nothing contained herein shall obligate Tenant to
indemnify Landlord against the negligence or willful acts of Landlord or
Landlord’s Agents and nothing contained herein shall obligate Landlord to
indemnify Tenant against the negligence or willful acts of Tenant or Tenant’s
Agents. In the event any action, suit or proceeding is brought against an
indemnified party by reason of an indemnified occurrence hereunder, the
indemnifying party, upon the indemnified party’s request will at the
indemnifying party’s expense resist and defend such action, suit or proceeding,
or cause the same to be resisted and defended by counsel designated either by
the indemnifying party, and reasonably approved by the indemnified party, or by
the insurer whose policy covers the occurrence. Any indemnified party shall
provide the indemnifying party with prompt notice of any claim for an
indemnified matter, but the omission of such notice shall not relieve the
indemnifying party from any liability hereunder, except to the extent the
indemnifying party shall have been actually and materially prejudiced as a
result of such omission. Such notice shall state the information then available
regarding the amount and nature of such indemnified matters. Notwithstanding
anything to the contrary contained herein, the indemnified party shall at all
times have the right to fully participate in such defense directly at its own
expense or through its own counsel. The obligations of the parties under this
Article arising by reason of any occurrence taking place during the Lease term
shall survive any termination of this Lease.


15.5    Intentionally Omitted.


15.6    Construction. Wherever in this Article the term Landlord or Tenant is
used and such party is to receive the benefit of a provision contained in this
Article, such term shall refer not only to that party but also to its officers,
directors, employees, partners and agents.


ARTICLE 16. INSURANCE.


16.1    Tenant’s Insurance.


(a)     Tenant agrees to secure and keep in force from and after the date
Landlord shall deliver possession of the Premises to Tenant and throughout the
term of this Lease, at Tenant’s





-32-

--------------------------------------------------------------------------------




sole cost and expense commercial general liability insurance on the Premises,
Common Area and Access Property, and all areas appurtenant thereto, on an
occurrence basis with a minimum limit of liability in an amount of Five Million
Dollars ($5,000,000.00) per occurrence, Five Million Dollars ($5,000,000.00)
aggregate. The commercial general liability policy shall name Landlord as an
additional insured; shall not contain the cross liability exclusion; shall
contain contractual liability coverage; shall be primary, not contributing with,
and not in excess of coverage which Landlord may carry; shall provide for
severability of interest; and shall afford coverage after the term of this Lease
(by separate policy or extension if necessary) for all claims based on acts,
omissions injury or damage which occurred or arose (or the onset of which
occurred or arose) in whole or in part during the term of this Lease. The limits
of said insurance shall not limit any liability of Tenant hereunder.
Notwithstanding the amounts of insurance provided for in this Section 16, the
original named Tenant hereunder, or any transferee pursuant to Section 13.1(b)
above, shall have the right to self- insure its insurance coverages required
under this Lease so long as Tenant meets the requirements for self-insurance set
forth in Section 16.1(c) below. Any such coverages may be effected directly
and/or through the use of commercially reasonable blanket insurance coverage
covering more than one location controlled by Tenant and the specified limits of
Tenant’s insurance may be satisfied by any combination of primary or
excess/umbrella liability insurance policies.


(b)    At all times during the term hereof, Tenant shall keep in force at its
sole cost and expense, fire and extended coverage insurance, and against
sprinkler leakage or malfunction and water damage and against vandalism and
malicious mischief, Tenant’s leasehold improvements, trade fixtures,
furnishings, equipment and contents upon the Premises in a commercially
reasonable amount as determined by Tenant in connection with its national
risk/insurance program. Tenant shall also obtain broad form boiler and machinery
insurance on all air-conditioning equipment, boilers and other pressure vessels
or systems, whether fired or unfired, which are installed by Tenant or which
exclusively serve the Premises. Such boiler and machinery insurance shall cover
the replacement value of such items. Tenant shall self-insure plate glass upon
the Premises. Landlord shall have no interest in the insurance upon Tenant’s
furniture, equipment, fixtures of personalty.


(c)    Tenant’s right to self-insure is subject to the following terms and
conditions:


(i)    For purposes of this Section 16.1 the term “Self-insure” shall mean that
Tenant is itself, or through a captive insurance company, acting as the insurer
providing the insurance required under the provisions hereof and Tenant shall
pay any amounts due in lieu of insurance proceeds which would have been payable
if the insurance policies had been carried, which amounts shall be treated as
insurance proceeds for all purposes under this Lease.


(ii)    All amounts that Tenant pays or is required to pay and all loss or
damages resulting from risks for which Tenant has elected to self-insure shall
be subject to the waiver of subrogation provisions of Section 15.3 hereof and
shall not limit Tenant’s indemnification obligations set forth in Section 15.4
hereof.







-33-

--------------------------------------------------------------------------------




(iii)     Tenant’s right to self-insure and to continue to self-insure is
conditioned upon and subject to:


(1)     Tenant now having and hereafter having a tangible net worth of at least
$100,000,000; and


(2)    Unless Tenant is a public company whose financial statements are
available to the public, Tenant providing an audited financial statement for
each fiscal year of Tenant (or of the guarantor of Tenant’s obligations
hereunder), prepared in accordance with generally accepted accounting
principles, to Landlord within 90 days of the end of the respective fiscal year,
which establishes and confirms that Tenant has the required net worth.


(iv)     In the event Tenant fails to fulfill the requirements of Subsection
(iii) above, then Tenant shall immediately lose the right to self-insure and
shall be required to provide the insurance specified herein as issued by a
qualifying insurance company.


(d)     In the event that Tenant elects to self insure and an event or claim
occurs for which a defense and/or coverage would have been available had Tenant
not elected to self-insure and carried the required coverage(s), Tenant shall:


(i)     undertake the defense of any such claim, including a defense of
Landlord, at Tenant’s sole cost and expense, which would have been covered but
for such election by Tenant to self-insure, and


(ii)     use its own funds to pay any claim or replace property or otherwise
provide the funding which would have been available from insurance proceeds but
for such election by Tenant to self-insure.


(e)     The obligations of Tenant under this Section 16.1 are independent and
shall remain in full force and effect notwithstanding any breach of any
provision of this Lease by Landlord.


16.2    Landlord’s Insurance. During the term of this Lease Landlord shall
obtain and keep in force (a) a policy of commercial general liability insurance
providing coverage to Landlord with respect to liability arising out of
ownership, operation and management of the Building in an amount of not less
than the amount required of Tenant set forth in Section 16.1(a) above combined
single limit; (b) a policy or policies of insurance covering loss or damage to
the Building, including Landlord’s Work and Tenant’s Work (in the nature of
leasehold improvements rather than furniture, fixtures and equipment), caused by
any peril covered under fire, extended coverage and “Special Form” insurance in
an amount of not less than the replacement cost value above the foundation
walls, as reasonably determined by Landlord from





-34-

--------------------------------------------------------------------------------




time to time; the insurance policies evidencing such coverage shall contain
appropriate endorsements waving the insurer’s right of subrogation against
Tenant; and (c) Workers’ Compensation in amounts required by the State in which
the Premises are located. Any such coverages may be effected directly and/or
through the use of commercially reasonable blanket insurance coverage covering
more than one location. The cost of such insurance shall be included in
Operating Costs as and to the extent provided in Section 16.2. Landlord shall
deliver to Tenant an original certificate of insurance evidencing the insurance
required of Tenant hereunder on or prior to the Lease Commencement Date.


16.3    Violations. No use shall be made or permitted to be made on the
Premises, nor acts done, which will increase the existing rate of insurance upon
the Premises, or cause the cancellation of any insurance policy are located, or
cause the cancellation of any insurance policy covering the Premises, Common
Area, Access Property, the Park, or any part thereof, nor shall Tenant sell, or
permit to be kept, used or sold, in or about the Premises, any article which may
be prohibited by the standard form of fire insurance policies. Tenant shall at
its sole cost and expense, comply with any and all requirements pertaining to
the Premises, of any insurance organization or company, necessary for the
maintenance of reasonable property damage and public liability insurance,
covering the Premises, Common Area, Access Property or the Park.


16.4    Certificate of Insurance. On or before Tenant enters the Premises for
any reason, and again before any insurance policy expires, Tenant shall deliver
to Landlord an original certificate of insurance evidencing the insurance
required of Tenant hereunder. All insurance policies required to be carried
under this Lease by or on behalf of Tenant shall provide (and any certificate
evidencing the existence of any insurance policies, shall certify) that the
insurance shall not be canceled prior to the expiration date thereof unless the
insurer endeavors to provide thirty (30) days written notice to Landlord. If
Tenant fails to comply with any of the insurance requirements stated in this
Lease, Landlord may obtain such insurance and keep the same in effect and Tenant
shall pay to Landlord the premium cost thereof within thirty (30) days.


ARTICLE 17. UTILITIES; JANITORIAL SERVICE.


17.1    Utilities.


(a)     Tenant shall be solely responsible for, and shall promptly pay before
delinquency, all charges for use or consumption of heat, sewer, water, gas,
electricity, telephone or any other utility services supplied to Tenant or to
the Premises beginning on the Lease Commencement Date and continuing throughout
the term hereof. Tenant shall also be responsible for any fees and charges of
South Valley Reclamation Facility for sewer services to the Premises. Should
Landlord elect to supply any utility service, Tenant agrees to purchase and pay
for the same at the applicable rates then prevailing in the community without
mark-up (except to the extent including in the Landlord’s management fee).
Tenant acknowledges that water servicing the landscaping is drawn from a well
and Landlord shall have the right to charge Tenant a pro rata share



-35-

--------------------------------------------------------------------------------




of the costs to run the pump, maintain the ditches, maintain the water rights,
and operate the system, provided Tenant’s pro rata share does not exceed the
cost to Tenant if it were to use culinary water for such landscaping purposes.


(b)     Except as otherwise expressly provided in this Lease, Landlord shall not
be liable in the event of any interruption in the supply of any utility service
to the Premises. Tenant agrees that it will not install any equipment which will
exceed or overload the capacity of any utility facilities and that if any
equipment installed by Tenant shall require additional utility facilities, the
same shall be installed at Tenant’s expense in accordance with plans and
specifications first approved in writing by Landlord.


(c)    In the event any governmental authority promulgates or revises any
statute, ordinance or building, fire or other code, or imposes mandatory
controls or guidelines on Landlord or the Premises or any part thereof, relating
to the use or conservation of energy, water, gas, light or electricity or the
provision of any other utility or service provided with respect to this Lease,
Landlord may, in its commercially reasonable discretion, take any action
necessary to comply with such mandatory controls or guidelines, including making
alterations to the Premises. So long as such compliance does not materially
interfere with Tenant’s use and occupancy of the Premises as provided in this
Lease, such compliance and the making of such alterations shall in no event
entitle Tenant to any damages, relieve Tenant of the obligation to pay the full
Rent or to perform each of its other covenants hereunder or constitute or be
construed as a constructive or other eviction of Tenant.


17.2    Janitorial. Beginning on the Lease Commencement Date and continuing
throughout the term hereof, Tenant shall provide, at its sole expense, (a)
regular janitorial service for the Premises, which shall include at least
ordinary dusting, and (b) cleaning, emptying of waste baskets and vacuuming. In
addition, Tenant shall provide an adequate sized dumpster for the storage of
refuse in the location reasonably acceptable to Landlord. Tenant shall arrange
for the removal of such refuse and periodic cleaning of such dumpster and the
areas immediately adjacent thereto.


ARTICLE 18. PERSONAL PROPERTY TAXES. During the term hereof Tenant shall pay
prior to delinquency all taxes assessed against and levied upon fixtures,
furnishings, equipment and all other personal property of Tenant as well as any
alterations or leasehold improvements contained in the Premises and when
possible Tenant shall cause said fixtures, furnishings and equipment to be
assessed and billed separately from the real property of Landlord.


ARTICLE 19. DEFAULT.


19.1    Action Upon Default. In the event of any failure of Tenant to pay any
Rent due hereunder within five (5) business days after the written notice of
such delinquency shall have been given to Tenant, or any failure to perform any
other of the terms, conditions or covenants of this Lease to be observed or
performed by Tenant for more than thirty (30) days after written notice of



-36-

--------------------------------------------------------------------------------




such default shall have been given to Tenant or if Tenant or any guarantor of
the Lease shall become bankrupt or insolvent or file any debtor proceedings or
take or have taken against Tenant or any guarantor of this Lease in any court
pursuant to any statute either of the United States or of any state a petition
in bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Tenant’s or any such guarantor’s
property or if Tenant or any such guarantor makes an assignment for the benefit
of creditors or petitions for or enters into an arrangement or if Tenant shall
suffer this Lease to be taken under any writ of execution, Landlord, besides
other rights or remedies it may have, shall have, upon due process of law, the
immediate right of re-entry and may remove all persons and property from the
Premises and such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant, all without further
service of notice or resort to further legal process and without being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby.


19.2    Landlord Options; Reletting. Should Landlord elect to re-enter, as
herein provided, or should it take possession, all pursuant to legal proceedings
and pursuant to any notice provided for by law, it may either terminate this
Lease or it may from time to time without terminating this Lease, make such
alterations and repairs as may be necessary in order to relet the Premises and
relet said Premises or any part thereof for such term or terms (which may be for
a term extending beyond the term of this Lease) and at such rental or rentals
and upon such other terms and conditions as Landlord in its commercially
reasonable discretion may deem advisable, upon such reletting, all rentals
received by Landlord from such reletting shall be applied, first, to the payment
of any indebtedness other than rent due hereunder from Tenant to Landlord,
second, to the payment of any costs and expenses of such alterations and
repairs, third, to the payment of rent due and unpaid hereunder, and the
residue, if any, shall be held by Landlord and applied toward payment of future
rent as the same may become due and payable hereunder If such rentals received
from such reletting during any month be less than that to be paid during that
month by Tenant hereunder, Tenant shall pay any such deficiency to Landlord.
Such deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of said Premises by Landlord shall be construed as an election on its
part to terminate this Lease unless a written notice of such intention be given
to Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any such reletting without termination, in
addition to any other remedies it may have, it may recover from Tenant all
damages it may actually incur by reason of such breach, including the worth at
the time of such termination of the discounted present value of the excess, if
any, of the amount of rent and charges equivalent to rent reserved in this Lease
for the remainder of the stated term over the then reasonable rental value of
the Premises for the remainder of the stated term, all of which amounts shall be
immediately due and payable from Tenant to Landlord.


19.3    Use of Property. In the event of default (beyond any applicable notice
and cure period), all of those Tenant’s improvements, additions, and other
alterations to be left at the Premises upon Lease expiration or termination
shall remain on the subject Premises and in that event and continuing during the
length of said default and Landlord’s re-entry or termination of this









-37-

--------------------------------------------------------------------------------




Lease, Landlord shall have the right to take the exclusive possession of the
same and to use the same, rent or charge free, until all defaults are cured, or,
at its option, at any time during the term of this Lease, to require Tenant to
forthwith remove the same as and to the extent provided in this Lease, and
Tenant hereby waives all rights to notice and all common law and statutory
claims and causes of actions which it may have against Landlord subsequent to
such date as regards to storage, distribution, damage, loss of use and ownership
of the property affected by the terms of this Article. Tenant acknowledges
Landlord’s need to relet the Premises upon termination of this Lease for
repossession of the Premises and understands that the forfeitures and waivers
provided herein are necessary to said reletting and to prevent Landlord
incurring a loss for inability to deliver the Premises to a prospective Tenant.
Notwithstanding anything to the contrary contained herein, Landlord shall use
commercially reasonable efforts to mitigate its damages and to relet the
Premises in the event of an event of default hereunder.


19.4    Additional Rights. If either Tenant or Landlord defaults in making any
payment (other than the payment of Basic Rent) to or for the benefit of the
other (whether required by this Lease or otherwise) or in the performance of any
other obligation imposed on it by this Lease, and shall not cure such default
within thirty (30) days after written notice thereof (or, if the default
requires more than thirty (30) days to be cured, if the defaulting party does
not begin to cure the default within that period and then diligently prosecute
the cure to completion), then the aggrieved party (without waiving any claim of
breach or for damages) at any time thereafter may make such payment or cure such
other default for the account of the defaulting party. Either party may cure a
default by the other prior to the expiration of the thirty (30) day period but
after a cure period as is reasonable under the circumstances and after such
notice to the other party under any of the following circumstances: (a) if
necessary to protect the interest of such curing party in the Premises; (b if
necessary to prevent civil or criminal liability of such curing party; (c) if
necessary to prevent an imminent and material interruption of the conduct of
business in the Premises, or (d) if necessary to prevent injury to persons or
damage to property. Any amount paid or contractual liability incurred by a party
in the exercise of its rights under this Section shall be reimbursed by the
other party, together with interest at the Reference Rate. Tenant’s payments
hereunder shall be made as a part of the next installment of Basic Rent coming
due after Tenant’s receipt of Landlord’s bill for such payment and the amount
due to Tenant hereunder may be offset against Basic Rent payments due to
Landlord under this Lease until Tenant has been fully reimbursed, provided,
however, in no event shall any monthly payment of Basic Rent be so reduced by
more than fifteen percent (15%). Landlord agrees that Tenant’s good faith
exercise of rights under this Section, including the withholding of payments to
reimburse itself for the cost of such exercise, shall never be deemed to be an
event of default by Tenant in any of its obligations under this Lease.


19.5    Remedies Cumulative. The remedies given to either party in this section
shall be in addition and supplemental to all other rights or remedies which the
parties may have under the laws then in force.





-38-

--------------------------------------------------------------------------------




ARTICLE 20. DESTRUCTION.


20.1    Damage/Restoration. If the Building (or all or a material portion of the
Common Area or Access Property) shall be partially damaged by fire or other
casualty insured against under Landlord’s property damage insurance policies,
Landlord shall, upon receipt of the insurance proceeds, repair the Building to a
condition which is substantially similar to the condition in existence prior to
such casualty.


20.2    Exceptions to Obligation to Rebuild. Notwithstanding the foregoing,
however, if the Building (or other Common Area or Access Property) is damaged as
a result of flood, earthquake, nuclear radiation or contamination, act of war or
other risk which is not covered by the insurance Landlord is required to carry
hereunder, or if the Premises or the Building are damaged to the extent of
thirty-three and one third percent (33-1/3%) or more of their then replacement
value, or if the repair of the Premises, or the Building, would require more
than one hundred eighty (180) days, Landlord shall promptly notify Tenant of any
such event, and Landlord or Tenant may terminate this Lease upon written notice
given to other within forty-five (45) days following such casualty or
notification from Landlord, as the case may be. If neither party terminates as
provided herein, Landlord shall commence as soon as is reasonably possible the
restoration of the Building. In addition, if neither party terminates this Lease
but the Premises is not restored within one hundred eighty (180) days after the
occurrence of the casualty, or within such longer period as may be permitted
pursuant to Article 27 below, Tenant may at its option terminate this Lease upon
thirty (30) days written notice to Landlord whereupon this Lease shall terminate
upon such thirtieth (30th) day unless Landlord shall complete such restoration
prior to the end of such thirty (30) day period in which event Tenant’s
termination right shall be void.


20.3    Extent of Landlords Obligations to Repair. Landlords obligations to
restore shall in no way include any construction originally performed by Tenant
or subsequently undertaken by Tenant, but shall include solely that property
constructed by Landlord prior to commencement of the term hereof. The cost of
any repairs to be made by Landlord, pursuant to this Article 20 of this Lease,
shall be paid by Landlord utilizing available insurance proceeds. Tenant shall
reimburse Landlord upon completion of the repairs for any deductible for which
no insurance proceeds will be obtained under Landlord’s insurance policy, or if
other premises are also repaired, a pro rata share based on total costs of the
repair equitably apportioned to the Premises. Tenant shall, however, not be
responsible to pay any deductible or its share of any deductibles to the extent
that Tenant’s payment would be in excess of $10,000.00 if Tenant’s consent has
not been received by Landlord, unless such denial of consent by Tenant is
unreasonable.


20.4    [Intentionally Deleted]


20.5    Abatement of Rent. In the event this Lease is not terminated and
Landlord undertakes to repair any portion of the Premises, until such repair is
complete, Basic Rent shall abate proportionately as to the portion of the
Premises rendered untenable.





-39-

--------------------------------------------------------------------------------




20.6    Last Year of Term. Notwithstanding anything to the contrary contained in
this Article, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Building or the Premises when the damage resulting
from any casualty covered under this Article occurs during the last 12 months of
the term of this Lease (unless Tenant timely exercises its renewal option
provided below) or any extension or renewal hereof.


ARTICLE 21.     EMINENT DOMAIN. If all or more than 33-1/3% of the Premises or
all or a material portion of the Common Area or Access Property shall be taken
or appropriated by any public or quasi-public authority under the power of
eminent domain, or transfer in lieu thereof, either party hereto shall have the
right, at its option, to terminate this Lease as of the date title vests in the
condemning entity. Landlord shall be entitled to any award, or other payment
made in connection with such condemnation. Tenant, however, shall have the right
to pursue a claim in any condemnation proceeding against the condemning
authority (but not against Landlord) for compensation for any resulting damages
to Tenant’s business, trade fixtures and personal property, alterations made by
and at Tenant’s expense, good will and similar allowed expenses (but not for any
diminution or loss of Tenant’s leasehold estate). If a part of the Premises or a
materially portion of the Common Area or Access Property shall be so taken or
appropriated and this Lease is not thereafter terminated, the rental thereafter
to be paid shall be reduced in the proportion that the area of the Premises so
taken bears to the entire Premises. Notwithstanding the foregoing, however,
before Tenant may terminate this Lease by reason of a taking or appropriation as
described above, such taking or appropriation shall be of such an extent and
nature as to substantially handicap, impede or impair Tenant’s use of the
Premises for a period in excess of ninety (90) days (assuming Landlord shall
promptly commence any repairs necessary to restore the remaining Premises to a
complete architectural unit). If any material part of the Building shall be so
taken or appropriated, either party shall have the right, at its option, to
terminate this Lease. Landlord shall be entitled to the entire condemnation
award or payment attributable to any such taking of the Building or to any
taking of any portion of the Common Area or Access Property, subject to the
terms and conditions of this Article 21.


ARTICLE 22.     MORTGAGE REQUIREMENTS.


22.1    Tenant’s Right Subordinate. This Lease and all rights of Tenant under
this Lease are hereby subordinate hereunder to any lien of any mortgage or
mortgages or lien or other security interest resulting from any other method of
financing or refinancing, now or hereafter in force against the land and/or
buildings hereafter placed upon the land of which the Premises are a part and to
all advances made or thereafter to be made upon the security thereof; provided
that so long as Tenant is not in default hereunder (beyond any applicable notice
or cure period), this Lease shall remain in full force and effect for the full
term hereof and shall not be terminated as a result of any foreclosure or sale
or transfer in lieu of such proceedings pursuant to a mortgage or other
instrument to which Tenant has subordinated its rights pursuant hereto.



-40-

--------------------------------------------------------------------------------




(a)     Building Owner/Mortgagee/Non-Disturbance Agreement. Landlord shall cause
its mortgagee to execute a non-disturbance and attornment agreement (“SNDA”).
Landlord and Tenant shall mutually agree to a form SNDA. Upon either party’s
written request to the other party, the requested party shall execute the SNDA
and return such to the requesting party within a reasonable time period.
22.2Attornment. In the event of the sale or assignment of Landlord’s interest in
the Premises, or in the event of any proceeding, brought for the foreclosure of,
or in the event of exercise of the power of sale under any mortgage or other
security instrument made by Landlord covering the Premises, Tenant shall attorn
to the assignee or purchaser and recognize such purchaser as Landlord under this
Lease and such purchaser shall recognize Tenant, pursuant to the terms and
conditions of this Lease.
22.3Notice and Cure. Tenant agrees to give any mortgagees (as defined below), by
registered mail, a copy of any notice of default served by Tenant upon Landlord,
provided that prior to such notice, Tenant has been notified, in writing (by way
of a Notice of Assignment of Rents and Leases or otherwise) of the addresses of
any such mortgagees. Tenant further agrees that if Landlord shall have failed to
cure such default within the time set forth in this Lease, then any such
mortgagees shall have an additional thirty (30) days within which to cure such
default or if such default cannot be cured within that time, then such
additional time as may be necessary, if within such thirty (30) days, any such
mortgagee has commenced and is diligently pursuing the remedies necessary, to
cure such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated. For purposes of this Lease, “mortgagee” shall mean the holder
of any mortgage, the beneficiary under any deed of trust, or the holder of any
other security interest which encumbers the Premises, Common Area, Access
Property, or any part thereof.
ARTICLE 23. RULES, REGULATIONS AND RESTRICTIVE COVENANTS. Tenant shall
faithfully observe and comply with the Rules, Regulations and Restrictive
Covenants attached hereto as Exhibit “C” and all reasonable modifications of and
additions thereto from time to time put into effect by Landlord and provided in
writing to Tenant, provided however, that any such promulgated or modified
Rules, Regulations and/or Restrictive Covenants shall not discriminate against
Tenant in favor of other lessees of portions of the Park. Landlord shall not be
responsible to Tenant for the nonperformance by any other lessee or occupant of
the Park of any such Rules, Regulations and Restrictive Covenants, but shall
take reasonable steps to secure such other Tenant’s compliance. Notwithstanding
anything in this Lease to the contrary, Landlord’s Rules, Regulations and
Restrictive Covenants shall not materially adversely affect Tenant’s use and
enjoyment of the Premises pursuant to this Lease or be inconsistent with any
provision of Lease, and that in the event and to the extent of any such
inconsistency, the Lease shall control.
ARTICLE 24. HOLDING OVER. If Tenant holds possession of the Premises after the
term of this Lease with Landlord’s consent, and Landlord accepts Rent in the
amounts hereinafter provided,

-41-

--------------------------------------------------------------------------------




Tenant shall become a lessee from month-to-month upon terms equal to the then
existing terms hereunder, except that the Basic Rent shall be the then existing
Basic Rent then payable hereunder at the end of the term (on a monthly basis)
multiplied by one hundred fifty percent (150%). Rent shall be paid in advance on
or before the first day of each month and Tenant shall continue in possession
until such tenancy shall be terminated by Landlord or until Tenant shall have
given to Landlord a written notice at least thirty (30) days prior to the date
of termination of such tenancy of its intention to terminate such tenancy.
ARTICLE 25. NOTICES. All notices and demands which may or are required to be
given by either party to the other hereunder shall be sent by overnight courier
or United States certified or registered mail, postage prepaid, addressed to the
parties at the addresses set forth in the Fundamental Lease Provisions, or at
such other address as may have been specified by a party giving prior written
notice to the other party.
ARTICLE 26. LANDLORD’S RIGHT TO CURE DEFAULTS. All covenants and agreements to
be performed by Tenant under any of the terms of this Lease shall be at its sole
cost and expense and, except as otherwise specifically provided herein, without
any abatement of Rent. If Tenant shall fail to pay any sum of money, other than
Rent, required to be paid by it hereunder or shall fail to perform any other act
on its part to be performed hereunder, and such failure shall continue for five
(5) business days after Tenant has received notice thereof by Landlord, Landlord
may, but shall not be obligated to do so, and without waiving any rights of
Landlord or releasing Tenant from any obligations of Tenant hereunder, make such
payment or perform such other act. All sums to be paid by Landlord and all
necessary incidental costs together with interest thereon at the rate of one and
one-half percent (1-1/2%) per month from the date of such payment by Landlord in
connection with the performance of any such act by Landlord shall be considered
additional rent hereunder and, except as otherwise in this Lease expressly
provided, shall be payable to Landlord on demand or, at the option of Landlord,
in such installments as Landlord may elect and may be added to any rent then due
or thereafter becoming due under this Lease.
ARTICLE 27. FORCE MAJEURE. Neither Landlord nor Tenant shall be responsible or
liable for any delay in the observance or performance of any term or condition
of this Lease to be observed or performed thereby to the extent such delay
results from action of governmental authorities, civil commotions, strikes,
fires, acts of God, whether or not similar to the matters herein specifically
enumerated and any such delay shall extend by like time any period of
performance by the performing party and shall not be deemed a breach of or
failure to perform this Lease or any provision hereof. The foregoing is
inapplicable to the payment of Rent and Additional Rent or any other amounts due
hereunder.
ARTICLE 28. SECURITY DEPOSIT. Tenant will deposit with Landlord or its agent the
amount set forth in the Fundamental Lease Provisions hereof, as security (and
not as rent) for the full and faithful performance by Tenant of all of Tenant’s
obligations hereunder. In the event Tenant defaults in the performance of any of
the terms hereof or abandons the Premises, Landlord

-42-

--------------------------------------------------------------------------------




may use, apply or retain the whole or any part of such security for the payment
of any Rent or any other payment to be made by Tenant hereunder which is in
default or of any other cost, expense or liability which Landlord may incur by
reason of Tenant’s default. If all or any portion of the security deposit is so
used or applied, Tenant shall, no later than five (5) days after written demand
is made therefor, deposit cash with the Landlord in an amount sufficient to
restore the security deposit to its original amount. In the event of bankruptcy
or other debtor creditor proceedings, either voluntarily or involuntarily
instituted by or against Tenant, the security deposit shall be deemed to be
applied in the following order: to actual damages, obligations and other
charges, including any damages sustained by Landlord, other than unpaid Rent,
due to Landlord for all periods prior to the filing of such proceedings; to
accrued and unpaid Rent prior to the filing of such proceeding; and thereafter
to actual damages, obligations, other charges and damages sustained by Landlord
and Rent due the Landlord for all periods subsequent to such filing. If Tenant
shall, at the end of the term hereof, including extensions and holdover periods,
have fully and faithfully complied with all of the terms and provisions of this
Lease (but not otherwise) the security deposit, or any balance thereof shall
then be returned to Tenant. Tenant shall not be entitled to interest on any such
security deposit, and Landlord shall not be required to maintain the deposit in
a segregated account, unless required by applicable law. Tenant shall not assign
or encumber the funds deposited by it as security hereunder and neither Landlord
nor its successors or assigns shall be bound by any such assignment or
encumbrance. In the event of a sale of the Premises or all or a portion of the
Building, Landlord shall have the right to transfer the security deposit to the
buyer, and Landlord shall thereupon be relieved of all obligations to return the
security deposit to Tenant, and Tenant agrees to look solely to the buyer for
the return of the security deposit.
ARTICLE 29. QUIET ENJOYMENT. Landlord covenants that so long as Tenant performs
all of its obligations hereunder it shall peacefully and quietly have, hold and
enjoy the Premises for the term hereof.
ARTICLE 30. SIGNS. Tenant shall not place on the Premises, Access Property or in
the Park, any exterior signs or advertisements, nor any interior signs or
advertisements that are visible from the exterior of the Premises, without
Landlord’s prior written consent, which Landlord shall not unreasonably
withhold, condition or delay. Tenant shall be entitled to place on and about the
Premises or Tenant’s parking area directional, way-finding, parking,
identification and similar signs relating to Tenant’s operations at the Premises
without Landlord’s consent so long as same comply with all applicable legal
requirements and Exhibit “D”. All signing by Tenant shall be in accordance with
the sign criteria set forth in Exhibit “D” attached hereto. The cost of
installation and regular maintenance of any such signs approved by Landlord
shall be at the sole expense of Tenant. At the termination of this Lease, or any
extensions thereof, Tenant shall remove all its signs, and all damage caused by
such removal shall be repaired at Tenant’s expense.
ARTICLE 31. SURRENDER OF LEASE. The voluntary or other surrender of this Lease
by Tenant, or a mutual cancellation thereof, shall not work as a merger, and
shall, at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord,

-43-

--------------------------------------------------------------------------------




operate as an assignment to it of any or all such subleases or subtenancies.
ARTICLE 32. [Intentionally Deleted]
ARTICLE 33. MISCELLANEOUS.
33.1Successors and Assigns. The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs
successors, executors, administrators and assigns of all of the parties hereto;
and all of the parties hereto shall be jointly and severally liable hereunder.
33.2Arbitration. The parties agree that in the event a dispute arises with
respect to this Lease, and the parties, after good faith efforts, have failed to
resolve the dispute among themselves, that such dispute will be submitted to
arbitration pursuant to the rules then in force of the American Arbitration
Association, or a mutually acceptable alternative organization. If reasonably
necessary, judgment upon an arbitration award may be entered in any court having
jurisdiction.
33.3Attorneys’ Fees. In the event that at any time during the term of this Lease
either Landlord or Tenant institutes any action or proceeding against the other
relating to the provisions of this Lease or any default hereunder, then the
unsuccessful party in such action or proceeding agrees to reimburse the
prevailing party therein for the reasonable expense of attorneys’ fees and
disbursements incurred therein by the prevailing party.
33.4Time. Time is of the essence of this Lease with respect to each and every
Article, Section and Subsection hereof, subject to the express time frames, if
any, set forth herein.
33.5Waiver. The waiver by either party of any term, covenant or condition herein
contained shall not be deemed to be a waiver of the same or any other term,
covenant or condition or any subsequent breach of the same of any other term,
covenant or condition herein contained. The subsequent acceptance of rent
hereunder by Landlord shall not constitute a waiver of any preceding breach by
Tenant of any term, covenant or condition of this Lease, other than the failure
of Tenant to pay the particular rent so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such rent.
33.6Applicable Law. This Lease shall be governed by and construed in accordance
with Utah law.
33.7Separability. The invalidity or enforceability of any provision hereof shall
not affect or impair any other provision hereof.
33.8Entire Agreement. This Lease and the Exhibits, Riders and Addenda, if any,
attached hereto and the rules and regulations adopted pursuant to Article 23
above constitute the

-44-

--------------------------------------------------------------------------------




entire agreement between the parties. All Exhibits, Riders or Addenda mentioned
in this Lease are incorporated herein by reference. No subsequent amendment to
this Lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed. Submission of this Lease for examination does not constitute an
option for the Premises and becomes effective as a Lease only upon execution and
delivery thereof by Landlord to Tenant. If any provision contained in a Rider or
Addendum is inconsistent with a provision in the body of this Lease, the
provision contained in said Rider or Addendum shall control. It is hereby agreed
that this Lease contains no restrictive covenants binding on other lessees or
exclusive use provisions in favor of Tenant. There are no representations or
promises by either party to the other except as are specifically set forth
herein. This Lease supersedes and revokes all previous conversations,
negotiations, arrangements, letters of intent, writings, brochures,
understandings, and information conveyed, whether oral or in writing, between
the parties hereto or their respective representatives or any agents of any of
them. The captions and section numbers appearing herein are inserted only as a
matter of convenience and are not intended to define, limit, construe or
describe the scope or intent of any Section or Article.
33.9Terminology. The term “Landlord” as used herein shall include the agent or
agents of Landlord. The term “Tenant” as used herein shall include the plural as
well as the singular and shall include the masculine, feminine and neuter. If
there is more than one Tenant, the obligations of Tenant hereunder shall be
joint and several.
33.10No Recording by Tenant. Tenant shall not record this Lease without the
prior written consent of Landlord. Tenant may record with the Salt Lake County
Recorder a Memorandum of Lease in a format approved by Landlord and Tenant,
provided Tenant escrows a release of the Memorandum to insure that upon
termination of the Lease no lien will remain on the Premises with respect to
such Lease. Landlord may file this Lease for record with the Salt Lake County
Recorder.
33.11Authority of Signatories. Each person executing this Lease individually and
personally represents and warrants that he is duly authorized to execute and
deliver the same on behalf of the entity for which he is signing (whether it be
a corporation, general or limited partnership or otherwise) and that this Lease
is binding upon said entity in accordance with its terms.
33.12Accord and Satisfaction. No payment by Tenant or receipt by Landlord of an
amount less than is due hereunder shall be deemed to be other than payment
towards or on account of the earliest portion of the amount then due, nor shall
any endorsement or statement on any check or payment (or any letter accompanying
any check or payment) be deemed an “accord and satisfaction” (or payment in
full), and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such amount or pursue any other
remedy provided herein. Any statement on any check or instrument or any
accompanying written communication tendered by Tenant to Landlord, claiming full
satisfaction of a claim, shall be sent to the following designated person and
address:

-45-

--------------------------------------------------------------------------------




J. Steven Price
Price Logistics Center Draper One, LLC
230 East South Temple
Salt Lake City, Utah 84111
33.13Financial Information. Upon written request by Landlord, but not more often
than annually, Tenant shall submit to Landlord a copy of its most recent
financial statement evidencing Tenant’s financial condition. In the event Tenant
(or Tenant’s parent) is not a public company with its shares traded on a
nationally recognized public stock exchange, any such financial statements shall
be certified by an officer of Tenant to be correct and complete and that they
present fairly the financial condition of Tenant. Landlord agrees to maintain
the confidentiality of such financial information and will not disclose it to
third parties except to Landlord’s lender and advisors, or as required by law.
33.14Renewal Option. Provided Tenant is not in default under any term,
condition, or covenant under this Lease (beyond any applicable notice or cure
period), Tenant shall have four (4) five (5) year options to renew the term of
the Lease upon one hundred eighty (180) days prior written notice to Landlord.
During the first year of any renewal option period, Tenant’s Basic Rent shall be
ninety-five percent (95%) of the then current market rent with two and one half
percent (2 ½%) annual increases thereafter. However, in no event shall Tenant’s
Basic Rent in the first year of any renewal option period be less than two and
one half percent (2 ½%) above the Basic Rent paid in the last year of the
previous term. All other terms and conditions of this Lease shall remain as set
forth herein.
33.15Option to Purchase. Provided the Tenant is not in default under any term,
condition, or covenant under this Lease (beyond any applicable notice and cure
period), Tenant shall have three (3) options to purchase the Premises with not
less than thirty (30) days prior written notice to Landlord under the terms and
conditions set forth herein below and upon not less than one hundred eighty
(180) days to close, subject to extension as set forth below. Upon Landlords
receipt of Tenant’s written notice to exercise an option to purchase, Landlord
and Tenant shall use their best efforts to enter into a formal Purchase and Sale
Agreement. Landlord shall proceed to prepare and have delivered to Tenant,
within ten (10) business days after receipt of notice from Tenant, a Purchase
and Sale Agreement and Tenant and Landlord shall use their best efforts to
negotiate and execute such Purchase and Sale Agreement within twenty (20)
business days after receipt of the Purchase and Sale Agreement. Landlord and
Tenant shall mutually cooperate should either party elect to enter into any like
kind exchange governed under United States Internal Revenue Code Section 1031.
In the event Tenant has not used all of the Four Hundred Thousand Dollar
($400,000.00) Tenant Allowance, as set forth in Exhibit B-l and attached hereto
and by reference made a part hereof, and provided Tenant has not taken its
unused Tenant Allowance as a credit towards Rent, the purchase price shall be
adjusted downward dollar for dollar, including an eight percent (8%) amortized
interest rate, for the unused Tenant Allowance. In the event Tenant fails to







-46-

--------------------------------------------------------------------------------




timely exercise any of its options to purchase and Landlord, in its sole and
absolute discretion, decides to sell the property after the Tenant’s third
option to purchase has expired, and provided Tenant is not in default under any
term, condition, or covenant under this Lease (beyond any applicable notice and
cure period), Landlord shall offer to sell the Premises to Tenant at Landlord’s
designated offering price and Tenant shall have ten (10) business days in which
to respond to Landlord’s offer. If Tenant fails to timely exercise its option to
purchase at the designated offering price, Landlord shall be free to market and
sell the Premises for (or above) the designated offering price, at any time
within nine (9) months following the expiration of the ten (10) business day
period. In the event that Landlord shall not consummate such sale within such
nine (9) month period, or if Landlord intends to enter into an agreement to sell
the Premises for a reduced purchase price or on terms and conditions more
favorable than the designated offer price, then the provisions of this Section
39.15 shall continue in force and effect and Landlord shall thereafter be
required to re-offer the Premises upon such different terms and conditions or
such new designated offering price. The purchase option obligations of the
Landlord hereunder shall run with the Land throughout the term of this Lease
provided that upon termination of this Lease, all options to purchase hereunder
shall terminate and shall be of no further force or effect. However, Tenant’s
purchase option rights hereunder are not assignable or transferable.
(a) First Option. Upon thirty (30) days prior written notice, Tenant shall have
the right to purchase the Premises during the twelfth (12th) month of the Lease
Term. Such purchase shall be closed, and legally recorded, as provided herein.
In the event Tenant exercises its first option to purchase, Landlord and Tenant
agree that the purchase price shall be Six Million Two Hundred fifty Thousand
Dollars ($6,250,000.00).
(b) Second Option. Upon thirty (30) days prior written notice, Tenant shall have
the right to purchase the Premises during the twenty-fourth (24th) month of the
Lease Term. Such purchase shall be closed, and legally recorded, as provided
herein. In the event Tenant exercises its second option to purchase, Landlord
and Tenant agree that the purchase price shall be Six Million Four Hundred
Thirty-Seven Thousand Five Hundred Eighty Dollars ($6,437,500.00).
(c) Third Option. Upon thirty (30) days prior written notice, Tenant shall have
the right to purchase the Premises during the thirty-sixth (36th) month of the
Lease Term. Such purchase shall be closed, and legally recorded, as provided
herein. In the event Tenant exercises its third option to purchase, Landlord and
Tenant agree that the purchase price shall be Six Million Six Hundred Thirty
Thousand Six Hundred Twenty-five dollars ($6,630,625.00)
(d) Closing. The closing for the first, second or third options shall take place
at a mutually agreeable closing date not less than one hundred eighty (180)
following the execution of the Purchase and Sale Agreement. Landlord shall have
the right to extend the closing up to ninety days, upon not less than thirty
(30) days written notice to Tenant; provided that the Basic Rent applicable to
the Premises during the ninety (90) day period shall be applicable to the
purchase price.

-47-



--------------------------------------------------------------------------------




(e) Roof Replacement. Notwithstanding any other provision herein to the
contrary, in the event Landlord replaces the roof on the Building prior to the
exercise by Tenant of any of its options to purchase the Premises within in the
first thirty-six (36) months of this Lease, the purchase price for the Premises
shall be increased by the cost of the new roof multiplied by a fraction, the
numerator being the number of years of remaining life of the roof warranty and
the denominator being the life of the roof warranty.
33.16“As-Is”. In the event Tenant exercises any of its options to purchase the
Premises hereunder, Tenant shall accept the Premises in its “as-is” condition
and “state-of-repair”, except as otherwise provided herein and subject to
Landlord’s maintenance, repair and restoration obligations under this Lease
prior to the closing. Landlord makes no representations, warranties, promises or
guarantees (whether express, implied, statutory or otherwise) with respect to
the Premises, except as otherwise provided herein. Notwithstanding the
foregoing, if Tenant exercises any of its options to purchase the Premises
hereunder, the conveyance shall be made to Tenant or to a nominee designated by
Tenant by written notice to Landlord sent not less than four (4) days prior to
the specified date for the delivery of the deed. The deed shall be at least the
equivalent of a so called “Special Warranty Deed”, and shall convey a good and
clear record and marketable title to the Premises, free from all encumbrances
and restrictions except (a) this Lease and any subleases of any portions of the
demised premises entered into by Tenant or other liens or encumbrances incurred
by or on behalf of Tenant; (b) provisions of local building and zoning laws; (c)
such real estate taxes for the current tax year as are not yet due and payable
on the date of the delivery of the deed; (d) liens for municipal betterments
assessed after this Lease; (e) restrictions, reservations, easements, covenants,
and rights-of-way of record as of the date hereof; and (f) as set forth in
Section 33.18 below.
33.17Termination Option. Tenant shall have a one (1) time right to terminate
this Lease at the end of the seventh (7) year after the Rent Commencement Date,
provided (a) Tenant is not in default hereunder (beyond any applicable notice
and cure period), (b) Tenant gives nine (9) months prior written notice to
Landlord, and (c) Tenant pays Landlord, at the time the written notice is
delivered, a termination penalty equal to the sum of (i) the total of all
unamortized transaction costs, including Tenant Allowances, leasing commissions,
and legal fees, and (ii) an amount equal to four (4) months of Rent.
Easements and Restrictive Covenants. Tenant acknowledges that the Premises is
part of the Park and in the event Tenant exercises its option to purchase the
Premises, title transfer will be subject to various cross access, utility,
drainage, monument, and shared access easements benefiting the properties
adjacent to the Premises. The Premises will also be subject to reasonable
covenants, conditions and restrictions adopted by the Landlord for the benefit
of the Park and recorded on or prior to the closing of the sale of the Premises
to Tenant. Notwithstanding the foregoing, Landlord shall provide copies of all
such documents, instruments and agreements prior to recording and same shall be
commercially reasonable and shall not

-48-



--------------------------------------------------------------------------------




materially adversely affect Tenant’s use and enjoyment of the Premises either
pursuant to this Lease or as purchase, or be inconsistent with any provision of
Lease.
ARTICLE 34. LANDLORD’S ACCEPTANCE. Landlord’s execution of this Lease is
contingent upon Tenant providing current consolidated financial statements of
the Tenant and/or Guarantor(s) which are acceptable to the Landlord and Landlord
receiving a financing commitment from an institution under terms and conditions
acceptable to Landlord.
ARTICLE 35. LIMITATION ON DAMAGES. Other than losses for which the other party
is entitled to recover under the policy or policies of insurance required by
this Lease (but only to the extent actual recovery is made thereon), neither
party shall be liable to the other party under this Lease for any loss of
profit(s) or special, indirect, punitive, incidental or consequential damages of
any kind.
ARTICLE 36. WAIVER OF DISTRAINT AND LIENS; TENANT FINANCING. Landlord hereby
waives any and all right of distraint, landlord’s liens, or any other right or
remedy it may have at law or equity that would allow Landlord to attaché, lien,
seize, impound and/or sell any inventory located in the Premises owned by Tenant
or which is owned by a third party (not affiliated with Tenant) and which is
being stored by Tenant on behalf of any such third party and Landlord
acknowledges that it has no security interest in such property. Landlord
covenants and agrees to execute and deliver to Tenant (or Tenant’s lender) (at
no cost to Landlord) a commercially reasonable document or instrument reasonably
requested by Tenant or its lender evidencing such waiver with respect hereto.
ARTICLE 37. GOVERNMENTAL INCENTIVES. Notwithstanding anything to the contrary
contained in this Lease. Tenant shall have the right to apply and/or lobby for,
obtain, retain, investigate and prosecute any governmental, quasi-governmental
or other incentives, subsidies, seed-money, credits, grants or similar benefits
relating to Tenant’s use and occupancy of, or operations at, the Premises, but
not with respect to Landlord’s ownership of the Premises or the Park.
ARTICLE 38. PERMITTED CONTESTS. Tenant, at its expense, may contest, by
appropriate legal proceedings conducted in good faith and with due diligence,
any laws, ordinances and regulations and other governmental rules, orders and
determinations (“Legal Requirements”) presently in effect or hereafter enacted,
made or issued, whether or not presently contemplated with which Tenant is
required to comply pursuant to this Lease or any Environmental Law, or the
amount or validity or application, in whole or in part, of any tax, assessment,
payment or charge which Tenant is obligated to pay (or valuation, appraisal or
assessment on which same is based) pursuant to this Lease or any lien,
encumbrance or charge by any thirty party, provided that unless Tenant has
already paid such tax, assessment or charge (a) the commencement of such
proceedings shall suspend the enforcement or collection thereof against or from
Landlord and against or from the Premises, (b) neither the Premises nor any rent

-49-



--------------------------------------------------------------------------------




therefrom nor any part thereof or interest therein would be in any danger of
being sold, forfeited, attached or lost and the failure to promptly comply with
any applicable Legal Requirements or Environmental Laws does not present a risk
to human health or safety of the Premises or the Park, (iii) Tenant shall have
furnished such security, if any, as may be required in the proceedings and as
may be reasonably required by Landlord, and (iv) if such contest be finally
resolved against Tenant, Tenant shall promptly pay the amount required to be
paid, together with all interest and penalties accrued thereon. Landlord, at
Tenant’s expense, shall execute and deliver to Tenant such authorizations and
other documents as reasonably may be required in any such contest. Tenant shall
indemnify and save the Landlord harmless against any cost or expense of any kind
that may be imposed upon the Landlord in connection with any such contest and
any loss resulting therefrom. Landlord agrees to reasonably cooperate with
Tenant in connection with such contest of any tax, assessment or charge which
Tenant is obligated to pay. Notwithstanding the foregoing appointment, if Tenant
determines it to be preferable in prosecution of a contest of a tax, assessment
or charge, upon Tenant’s prior request, and Landlord agrees with Tenant’s
determination, Landlord shall execute the real estate tax complaint and/or other
documents approved by Landlord and reasonably needed by Tenant to prosecute the
complaint as to such tax, assessment or charge and return same to Tenant within
ten (10) days and shall otherwise reasonably cooperate with Tenant in connection
therewith. In such event, Tenant shall pay all of Landlord’s actual and
reasonable costs and expenses in connection therewith, including, without
limitation, reasonable attorneys’ fees and Tenant shall arrange for preparation
of such documentation at Tenant’s sole cost and expense.
ARTICLE 39.
CONSENT OF LENDER. This Lease is subject to the consent of Landlord’s lender.

ARTICLE 35. GUARANTEE. FOR VALUE RECEIVED, the undersigned hereby
unconditionally and irrevocably guarantees the prompt and faithful-performance
by Tenant of all of the obligations of the Tenant as set forth in the aforesaid
Lease.
 Dated this                  day of                               , 2008.
 
 
 
 
Address
 
 
 
SS#
 
 
 






-50-



--------------------------------------------------------------------------------




Signature
 

IN WITNESS WHEREOF, Landlord and Tenant executed this Lease as of the date first
above written.
Landlord:
PRICE LOGISTICS CENTER DRAPER ONE, LLC


[SIGNATURE APPEARS HERE]
J. Steven Price, Manager
Tenant:
HAEMONETICS CORPORATION



Attest:
 
 
 
 
[SIGNATURE APPEARS HERE]
 
By:
 
[SIGNATURE APPEARS HERE]
 
 
 
Its:
CFO






-51-

--------------------------------------------------------------------------------




MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. does hereby consent to the
foregoing Lease this day of , 2009.
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.
By
 
  Its 
 



SEE ATTACHED

-52-



--------------------------------------------------------------------------------






[GRAPHICS APPEARS HERE]
Commercial Mortgage Servicing
MAC A0357-030
P.O.Box 4036, Concord, CA 94524  
1320 Willow Pass Road, Suite 300 Concord, CA 94520
800 986-9711

September 23, 2009
Price Logistics Center Draper One, LLC
230 East South Temple
Salt Lake City, UT 84111
Attn: J. Stevens Price
Re:     Borrower:    Price Logistics Center Draper One, LLC
Loan No.     31-0905810
Property:    Kimberly Clark Industrial, 12050 S. Lone Peak PKWY, Draper, UT
Inv. No.        586
Lender:
Bank of America, National Association, as successor by merger to LaSalle Bank,
National Association, as Trustee for the registered holders of Bear Steams
Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through
Certificates, 2007-PWR16.

Dear Mr. price:
Wells Fargo Bank, N.A. (“Wells Fargo”), as Master Servicer for the
above-referenced lender (“Lender”), with respect to the above-referenced loan
(“Loan”), has received your request for Lender’s consent to a Lease Agreement
dated August 20, 2009, between Price Logistics Center Draper One, LLC
(“Landlord”) and Haemonetics Corporation. (“Tenant”). Wells Fargo Bank has
reviewed your request and hereby consents, on behalf of the Lender.
This consent is strictly limited to its terms and Wells Fargo has no obligation
to consent to any similar requests in the future. This consent is solely for the
benefit of the above-referenced Borrower and should not be relied upon by any
other person or entity.
If you have any questions or comments, please call me at (925) 677-5361.
Sincerely,
Wells Fargo Bank, N.A.,
as Master Servicer
[SIGNATURE APPEARS HERE]
Felipe Sanchez
Asset Administrator






--------------------------------------------------------------------------------




[GRAPHICS APPEARS HERE]




--------------------------------------------------------------------------------




[GRAPHICS APPEARS HERE]




--------------------------------------------------------------------------------




[GRAPHICS APPEARS HERE]




--------------------------------------------------------------------------------




EXHIBIT “B”
LANDLORD’S WORK AND TENANT’S WORK
LONE PEAK BUSINESS PARK
Except as expressly provided herein and in the Lease, Tenant accepts the
Premises in its “as-is” condition and state of repair. Tenant, at its sole cost
and expense, but subject to the Tenant Allowance provided in Exhibit B-l, shall
complete any improvements that may be required for Tenant’s use of the Premises.
All such work shall be in accordance with this Exhibit “B” and other information
contained within the Tenant Package referenced in Section II, Paragraph B below.
All work to be performed by Landlord in delivering the Premises to Tenant shall
be limited to those items expressly set forth below under Section I (“Landlord’s
Work”)(or as otherwise expressly provided in the Lease), some of which may be
performed by Landlord on behalf of, and for the account of Tenant as is more
fully described herein. Some of the items identified as Landlord’s Work may have
already been accomplished. Landlord shall promptly perform those construction
items identified under Landlord’s Work which have not yet been completed. All
other items of work, including the purchase and installation of all materials
and equipment necessary for Tenant’s use and enjoyment of the Premises shall be
provided by Tenant at Tenant’s sole cost and expense and shall include, but
shall not be limited to, those items set forth below under Section II (“Tenant’s
Work”). Tenant’s Work shall be performed in accordance with the requirements of
this Exhibit “B”.
I.LANDLORD’S WORK
Landlord, at Landlord’s sole cost and expense, shall extend the existing Draper
City Street (11950 South), by constructing a road located along the north
boundary of the Park. Such road shall be extended west approximately 550 feet
and south approximately 440 feet to the center of the cul-de-sac to be
constructed by Landlord and brought to the parking area serving the Premises, as
shown on the attached Exhibit “A”. Landlord, at Landlord’s sole cost and
expense, shall construct an additional Tenant employee parking area (consisting
of 95 regular and 5 handicap passenger vehicle parking spaces) to be located on
the north side of the Building along with a paved pedestrian access to the east
side of the Building and appropriate handicap ramps, striping and lighting, as
shown on the attached Exhibit “A”. The existing garage on the east side of the
Building is to be demolished to facilitate Tenant access to the property during
and after Tenant’s construction. Other than as specifically set forth herein and
in the Lease, Tenant shall lease the premises in its “as-is” condition and
“state-of-repair”. Inasmuch as the northerly boundary line of the Land as shown
on Exhibit A is slightly north of the northerly boundary line of the 5.45 acre
tax parcel used for assessment and property description purposes, Landlord has
also agreed to adjust the lot line, in the event Tenant shall exercise any of
its options to purchase the Premises. Landlord shall take such action as is
necessary to lawfully adjust the lot line to be as shown on Exhibit “A-1”, so
that all of the parking and other improvements exclusively serving the Building
(and any required setback and similar areas) shall be located on the Land and
the Land shall constitute a separate and distinct tax parcel approved by Draper
City and in compliance with the restrictions of record relating to the division
(or subdivision) of the land. To insure that the purchase of the Premises is not
delayed should Tenant exercise one of its options to purchase hereunder,
Landlord agrees to begin the process to adjust the boundary line upon the full
execution and delivery of this Lease, and to use its best efforts to consummate
the boundary line adjustment within six (6) months thereafter.
Landlord’s Work shall be performed at Landlord’s sole cost and expense in a
first-class workmanlike manner, free from defects, using new, first-quality
materials and in a way so as to minimize any material interference with Tenant’s
use or occupancy of, and access to, the Premises, if Tenant is then occupying or
operating in any portion thereof. Landlord shall perform Landlord’s Work
substantially in accordance with original plans and specifications that are
provided to Tenant for Tenant’s prior review. Landlord shall not be required to
submit any minor changes to the plans and specifications unless they will have a
materially adverse effect on Tenant’s access to the Premises. Landlord shall
provide Tenant with copies of all of the plans and specifications approved by
the

B-1

--------------------------------------------------------------------------------




applicable municipal authorities. Landlord represents and warrants to Tenant
that, upon completion of Landlord’s Work the Access Property shall comply with
all applicable laws, ordinances, rules, regulations, orders, and permits.
Landlord’s Work is or shall be warranted to be free from defects in material and
workmanship for one (1) year from the Lease Commencement Date (or substantial
completion of the applicable aspect of Landlord’s Work, if later). Landlord
shall promptly correct defects in Landlord’s Work discovered within the
foregoing one (1) year period at no cost to Tenant. Landlord, after receiving
written notice from Tenant of such defect, shall work in good faith to resolve
the defect.
Landlord shall use commercially reasonable efforts to promptly and diligently
complete Landlord’s Work (other than the lot line adjustment which must be
completed prior to the purchase of the Premises by Tenant) by November 30, 2009.
If Landlord shall not complete Landlord’s Work (other than the lot line
adjustment) in accordance with the terms and conditions of this Exhibit “B” by
December 15, 2009, unless the delay is outside the control of Landlord, then
Tenant shall be entitled to a credit against Tenant’s obligation to pay Basic
Rent equal to one (1) day for every one (1) day beyond December 15, 2009 that
Landlord fails to complete Landlord’s Work (other than the lot line adjustment)
as required hereunder. In addition, if Landlord fails to complete Landlord’s
Work (other than the lot line adjustment) by June 1, 2010 in accordance with the
terms and conditions of this Lease, Tenant may, at Tenant’s option, by notice in
writing to Landlord terminate this Lease. If Tenant terminates this Lease as
provided in the preceding sentence, the parties shall be discharged from all
obligations hereunder. Within five (5) days of notice to Tenant that Landlord
has completed Landlord’s Work (other than the lot line adjustment), Tenant may
send Landlord a “punch list” of any items which are incomplete or defective. On
receipt of such punch list, Landlord shall have thirty (30) days, weather
permitting and subject to Article 27 herein, to complete the items designated
therein; and if Landlord shall fail to do so within said thirty (30) day period,
then Tenant may complete the items on behalf of Landlord and deduct the cost of
completion of such items from Rent (up to an amount not to exceed fifteen
percent (15%) of each monthly installment thereof) due hereunder (provided that
if Landlord has commenced to complete such items within said thirty (30) days,
and thereafter is prosecuting same to completion, said thirty (30) day period
shall be extended, where, due to the nature of the particular item(s), it is
unable to be completely cured within thirty (30) days). Landlord agrees to
provide Tenant with a copy of the performance bond required by Draper City to
insure the Landlord’s completion of the Landlord’s Work. Said copy will be
delivered to Tenant within five (5) business days of the date it is provided to
Draper City.
II. TENANT’S WORK
A.
ESTIMATED COSTS; GENERAL REQUIREMENTS

Tenant’s current good faith estimates assess the total cost of Tenant’s Work to
be Four Hundred Thousand Dollars ($400,000.00) for build-out of the office area
(including restrooms) of approximately 7,444 square feet. Once Tenant has bid or
otherwise received reliable third party estimates for the cost of Tenant’s Work,
which shall be in accordance with the Exhibit “B”, “C” and “D” of the Lease
Agreement and the Tenant Design Criteria, Tenant will provide Landlord with a
revised estimate together with a copy of all the information as required in the
Lease. All replacements of existing improvements in the Premises shall be made
by Tenant in accordance with the Lease, the Exhibits thereto, and shall be
subject to Landlord’s review and written approval. Any structural alterations,
modifications to the concrete shell/warehouse floor and/or additions and
reinforcements to the Building which are required to accommodate Tenant’s Work
shall be approved by Landlord as provided in the Lease.
Notwithstanding the foregoing, however, as of the date of execution of this
Lease Agreement, except as specifically set forth herein, Tenant is not required
to do any additional work in the Premises. Provided, however, that if at any
time during the term of this Lease Tenant wishes to make improvements to the
Premises, such work shall be done in accordance with this Exhibit “B” and at
Tenant’s sole cost and expense.



B-2

--------------------------------------------------------------------------------




B.
DRAWINGS PLANS AND SPECIFICATIONS

1.
Tenant Package. Landlord shall provide Tenant, a Tenant Package to better
identify the Premises and provide details in describing conditions of the shell
structure. This package may contain such items as:

a.
Lease Plan showing Premises in relation to other tenant areas.

b.
Dimensional floor plans or “record” drawings, if available. Tenant, however, may
not rely on such plans or drawings and must verify physical dimensions and
existing conditions in the Premises.

c.
Tenant Design Criteria.

2.
Tenant’s Submittal. After receipt of Tenant Package and prior to commencement of
construction, Tenant agrees to submit to Landlord for Landlord’s approval, two
(2) sets of 1/16” scale fully-dimensioned architectural, mechanical, electrical
and structural drawings with one (1) set of reproducible (.PDF format) drawings
prepared by Tenant’s architect and/or engineer, as may be applicable given the
scope and nature of the contemplated work. Submittals are to be sent to the
attention of the Landlord and shall indicate the specific requirements of the
Premises, clearly outlining the proposed scope of work as described below. Each
set and page of drawings shall be wet stamped, sealed and signed by Tenant’s
architect and/or engineer. Mechanical and electrical plans shall set forth all
electrical and mechanical requirements of Tenant, all in conformity with this
Lease, all Exhibits thereto and the Tenant Design Criteria. Tenant’s architect
and engineer shall be licensed in the state where the building Premises is
located.

3.
Submittal Specifications. Tenant’s submittal and drawings shall incorporate all
applicable Landlord requirements and criteria as established by the Lease,
Exhibits thereto, and including, but not limited to the following, if applicable
to the contemplated work:

a.
Architectural plans and sample board showing:

i.
Demolition plans;

ii.
Framing plans and details with sections through the storefront;

iii.
Separate sign drawings in accordance with Exhibit “C” of this Lease;

iv.
Floor plan showing flooring material and interior partitions;

v.
Reflected ceiling plan;

vi.
Material and sample board of all interior finish materials and colors;

b.
Plumbing plans showing:

i.Sewer piping and connection details;
ii.Roof penetration and flashing details;
iii.Domestic water and sewer riser diagram;
iv.Clean-out locations;
v.Specifications for materials used;
vi.Fixture schedule;
vii.Condensate piping detail;
viii.Saw cutting and slab repair specifications;
c.
Electrical plans, calculations and schedules showing:

i.Number of circuits;
ii.Connected load of each circuit;
iii.Number of space circuits;
iv.Riser diagram;
v.Light fixtures (size and number of each); and
All electrical equipment and loads;

B-3

--------------------------------------------------------------------------------




d.
Mechanical plans showing:

i.The heating and cooling loads;
ii.Engineered calculations for energy consumption, of HVAC equipment;
iii.Duct configuration, type, size, total CFM at each register;
iv.The calculations required by applicable energy efficiency codes;
i.
Location of all roof penetrations with sections for curb installation and
structural support details;

v.Location, capacity, size and weight of all roof-mounted equipment;
vi.Air balance requirements for supply, exhaust and make-up air;
vii.Roof walk pads around all equipment;
viii.
Removal of: all abandoned equipment serving the Premises or located in or
directly above the Premises, including conduits, pipes, wiring, curbs, etc. and
the repairing of the affected area to original like new condition.

e.
Structural plans, engineer’s calculations.

i.
Calculations for all Tenant necessitated loading and modifications to the
building structure.

ii.Support framing plan for all roof mounted equipment.
iii.Support details for: transformers, water heaters, duct shafts, racking, etc.
f.
Fire protection plans, calculations and design.

Tenant shall submit all fire protection drawings to Landlords insurance review
consultant. Send to: Liberty Mutual, Senior Loss Prevention Consultant, P.O. Box
35920, Phoenix, AZ 85069-5920.
4.
Landlord approval. Landlord or its architect and/or engineer shall review
Tenant’s plans and specifications for compliance with the provisions contained
within the Lease and Exhibits thereto, the Tenant Package, and Tenant Design
Criteria. Such drawings will be returned to Tenant marked either “Approved”,
“Approved as Noted”, “Approved as Noted-Resubmit”, or “Disapproved-Resubmit”
within thirty (30) five (5) business days after receipt by Landlord. Tenant will
have fifteen (15) days to revise and resubmit for Landlord approval. Tenant must
comply with the Landlord notes and comments on any drawings and re-submit for
Landlord’s approval. Should Landlord’s architect/engineer be required to review
Tenant’s plans and specifications as a result of Tenant’s proposed structural
modifications or changes, Tenant shall be responsible for the reasonable expense
and costs for Landlord’s architect or engineers services. The review and
approval of Tenant’s plans, specifications or calculations by Landlord or its
agents or representatives shall not constitute an implication, representation or
certification by Landlord that said improvements are in compliance with any
statutes, codes, ordinances and other regulations.

5.
Changes. Any subsequent material changes, modifications or alterations to
Landlord’s Work or to Tenant’s drawings which are proposed by Tenant or which
are requested or made by Tenant, shall be reviewed by Landlord or its architect
or engineer, and any additional reasonable charges, expenses or costs so
incurred shall be at the sole cost and expense of Tenant. Landlord shall have
the right to demand payment for any such approved changes, modifications or
alterations to Landlord’s Work prior to Tenant’s performance of work in the
Premises. No changes, modifications or alterations to Landlord’s Work or to
Tenant’s previous approved drawings shall be made without the written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed. Tenant shall
provide Landlord with copies of any change orders in excess of Five Thousand
Dollars ($5,000.00) prior to the work set forth in such change order being
commenced.

6.
Drawings Kept On-Site. Tenant shall ensure that it’s contractor performs work in
strict accordance with, and retains on-site at all times during the course of


B-4

--------------------------------------------------------------------------------




construction, the complete set of plans and specifications approved by both the
Landlord and the local Building Department.


7.
Compliance Responsibility. Tenant shall have the sole responsibility for
compliance with all applicable statutes, codes, ordinances and other
governmental regulations for all work performed by or on behalf of Tenant.
Tenant shall be responsible for any Tenant required structural modifications to
the existing building structure resulting from work performed by or on behalf of
Tenant. Landlord or Landlord’s agents’ agents’ or representatives’ approval of
plans, specifications, calculations or of Tenant’s Work shall not constitute an
implication, representation or certification by Landlord that said improvements
are in compliance with any statues, codes, ordinances and other regulations. In
instances where several different standards are applicable, the standard of
Landlord’s insurance underwriter, the strictest standard shall apply unless
prohibited by applicable Codes.



8.
Permits. In accordance with the Landlord’s agreement with the local building
department, Tenant, within fifteen (15) days after receiving Landlord’s approval
of submitted drawings, shall submit one extra set of the required number of
copies to the local building department for permit. The Building Department
shall review the plans and issue two approved sets to the Tenant. One of these
sets shall be given to the Landlord’s representative when the Tenant’s
contractor checks in with the Landlord and attends the required pre-construction
meeting in accordance with Section II Paragraph K of this
Exhibit “B”.



9.
As-built Drawing. After completion of any material build out or modifications to
Premises, Tenant will supply Landlord, within thirty (30) days of completion of
construction, one (1) full size set of reproducible (.PDF format) “as-built”
architectural, mechanical, and structural (if modified) drawings, if such
drawings were required in order to obtain permits and approvals.

C.
INTERIOR FINISHES

1.    Floors
a.
Floor. The Landlord has provided a finished concrete floor slab. Any cutting and
patching of this level slab requires written approval by Landlord before work by
Tenant can be initiated. Any damage done to existing under-slab utilities caused
by Tenant or occurring during Tenant’s occupancy of the Premises shall be
repaired by Tenant at Tenant’s sole cost and expense. The concrete slab shall be
patched back in accordance with the Tenant Design Criteria and as set forth in
the following criteria.



i.
    Compact backfill and sub-grade work to 95% ASTM D-1557 modified procter at
optimum moisture. Tenant to supply soils compaction reports from an approved
testing company if requested by Landlord.



ii.
Verify quantity of granular fill. Provide additional fill as required to bottom
of slab. Granular fill to be ¾” to 1” minus gap graded gravel.



iii.
Replace concrete in trench excavation with 6.5” thick slab on granular fill with
#4 rebar doweled to existing slab 12” on center.



b.
Materials. Commercial grade 26 oz. glue down level loop nylon carpet with a
minimum density of 6000 with at least 26 oz. weight and/or other quality floor
materials, such as glazed or unglazed paver tile or wood parquet shall be used
in Tenant’s office areas. Raw concrete or vinyl products shall not be used in
the Tenant’s office areas without prior written approval of Landlord. Commercial
grade sheet vinyl in all restrooms.








B-5

--------------------------------------------------------------------------------




c.
Expansion Joint. Expansion joints are installed as a necessary function of the
building structure. In the unlikely event that such expansion joint occurs
within the Premises, such expansion joint shall be clearly identified on
Tenant’s submitted plans. Tenant shall be responsible to install finish
materials adjacent to these joints in a top quality workmanlike manner. Landlord
will not accept responsibility for finish materials installed near and/or over
the expansion joints.



d.
All penetrations through the floor slab shall be properly sealed and made water
tight to prevent liquids and/or odors from leaking through the slab. Tenant
shall install a trowel down water proofing membrane system if a mezzanine is
installed or existing in the premise over the entire floor area of restrooms,
areas containing sinks, food and beverage preparation equipment, service areas
and over other similar areas as designated by Landlord.



2.
Storefront Work



a.
Plans. All storefront signage and plans shall be in conformance with Exhibit “D”
(Signage Criteria) and be first approved by Landlord, which approval shall not
be unreasonably withheld.



3.
Ceiling



a.
Elevation. Tenant is made aware that ceiling height limitations are created by
“as-built” conditions and floor-to-floor heights vary throughout the building.
Any relocation of or modification to existing piping, sprinkler systems, gas
fired unit heaters, conduit and/or ductwork necessitated by Tenant’s
installation of a ceiling shall be at the expense of Tenant.



b.
Expansion Joint. Should an expansion joint occur in the Premises, Tenant is
responsible for the construction of the floors, walls and ceilings affected by
such joint in a manner consistent with prevailing construction and design
practices and Landlord’s written approval.



c.
Access Panels. Access panels and/or catwalks above the ceilings required to
serve Tenant’s or Landlord’s equipment shall be installed by Tenant at its sole
cost and expense.



d.
Materials. All ceiling material must be non-combustible equal to Class “A”
installation. Ceiling material finishes are subject to written approval by
Landlord. (Refer to Tenant Design Criteria).



1.
Office area to receive a standard 2’-0 × 4’-0 metal ceiling grid system with
regressed spline tiles in 2’-0 × 2’-0 pattern,

comparable to Armstrong® “Dune-second look” tiles.


e.
Bracing. Tenant at its sole cost and expense may be required to install
additional bracing predicated by the type of ceiling system approved.



4.
Perimeter Work



a.
Service Doors. If not existing, Tenant shall provide service doors and hardware
including existing control devices serving the Premises as required by local
building codes and Landlord requirements. The primary purpose of the service
door is that of an exit, and must swing at least 90 degrees in the direction of
travel without causing an obstruction and be equipped with necessary code
required hardware. If required by applicable code, Tenant shall furnish and
install a minimum 3’-0” × 7’-0” × 1 ¾” warehouse to office area hollow metal
service door and welded SDI grade III frame, connecting office to warehouse area
or the exterior of the premises as required by code. Tenant is required to
provide for the








B-6

--------------------------------------------------------------------------------




complete installation and shall include but be limited to: the installation of
the cutout and construction of an alcove if required, patching, repairing and
matching all existing finishes, necessary headers, proper anchorage of the
frame, installation of 4041-H-CUSH-689 LCN closure, kick plates on both sides of
service door.


b.
Finishes. When Tenant’s Work joins or meets other existing work, Tenant shall be
responsible to repair and replace to like new condition, any existing work
disturbed by Tenant.



c.
Demising Partitions. All demising partitions shall be constructed with a
one-hour fire rating as a minimum. A two-hour rating may be required in some
cases. Tenant shall furnish and install a full height wall with 6” 20 gauge
metal studs and track, on 16” center with 5/8” (Type X) fire rated gypsum board,
taped, and to the roof deck above (minus roof deflection), on it’s (the
Tenant’s) side of all demising walls.



d.
Insulation. Tenant is required to install sound insulation in the demising walls
separating tenant spaces, the demise wall separating the office area from the
warehouse area, and all bathroom walls. If not already existing, Tenant shall
insulate all perimeter-demising walls of the Premises according to Local
Building Codes and Landlord requirements.



e.
Equipment Screens. If Tenant is allowed by Landlord to install any equipment
located at or near the exterior of the Premises as provided in the Lease, and
such equipment is visible, if required by applicable law or the CC&Rs, Landlord
or Tenant shall erect screening to shield the equipment from public view at
Tenant’s sole cost and expense. All rooftop HVAC equipment, pipes, vents, etc.
will be located a minimum of 18’ back from parapet wall.



D.
FIXTURES AND FURNISHINGS



Tenant shall furnish and install all fixtures, furnishings, equipment, shelving,
trade fixtures, leasehold improvements, interior decorations, graphics, signs,
mirrors, coves and decorative light fixtures and other special effects (all as
first approved and permitted by Landlord). Tenant shall provide Landlord with
anticipated load and weight calculations for any wall hung fixtures. If Landlord
deems necessary, Tenant shall provide backing and bracing support to demising
walls to compensate for loading imposed by Tenant’s wall-hung fixtures at
Tenant’s expense.


E.
UTILITIES



1.
Plumbing



a.
System. Tenant shall provide a complete plumbing system, including fixtures and
toilet accessories, minimum one (1) floor drain in each toilet room and in each
kitchen with accessible clean-outs. All plumbing work must be installed
according to all local, state and national codes, including the Americans with
Disabilities Act and Landlord requirements.



b.
Insulation. Tenant shall insulate all domestic water runs and condensate lines
serving the Premises downstream of Landlord’s valve.



c.
Water Closet. Water closets shall be water conservative tank type or flush valve
type. Tenants are encouraged to locate toilets in areas where sewer stubs are
provided. Tenant shall excavate and complete plumbing connections, backfill,
compact and place concrete floor as required under Section II paragraph C of
this Exhibit B. If Tenant’s design does not coincide with the location of
existing sewer lines, then Tenant shall saw cut existing slab according to
accepted




B-7

--------------------------------------------------------------------------------




construction practices, install required plumbing, compact backfill material and
replace concrete floor of same thickness/doweled with #4 rebar 12” on center.


d.
Water. Water service and distribution exists at the Building. If Tenant requires
larger service and/or additional distribution within the Building, if not
already existing, large water consumers, in the reasonable judgment of Landlord,
shall furnish and install a water meter conforming to the local water utility
company. If a larger meter is required, it shall be installed by Tenant, at
Tenant’s expense.



e.
Grease Interceptor. Food service Tenants shall connect food waste lines to a
grease interceptor system designed, furnished, installed and paid for by Tenant
in accordance with all local requirements.



f.
Oil - Water Separator - Tenants with uncommon or heavy effluent discharge shall
install and pay for, at their sole cost and expense, the necessary and required
systems, including design, permits and monitoring charges, in accordance with
all Landlord and municipal requirements.



2.    Electrical


a.
Current Condition. Upon the Possession Date the Premises shall contain 2,000
amps of 277/480 volts main electrical gear, consisting of meter base and CT
cabinet located exterior of the Building, 2,000 amp main breaker and associated
distribution and branch panels currently feeding the Premises, located interior
of the Building. In order to feed the Premises with a full 2,000 amps of 277/480
volts, the transformer and associated equipment may need to be upgraded by Rocky
Mountain Power. In the event there are costs associated with upgrading the power
to the Premises, at Tenant’s option, Tenant may either pay these costs directly
to Rocky Mountain Power or deduct such costs from the Tenant Allowance.



b.
Conduit and Equipment. Tenant shall pull copper conductors in conduit and make
final connections at the electrical distribution panel. Conductors shall be
continuous with no splices between the switch gear at the distribution area and
panels within the Premises. Tenant will furnish all necessary labor, and related
electrical equipment to provide a complete approved electrical system serving
the Premises. This shall include, panels, transformers circuit breakers,
connection to HVAC power supply, temperature controls, connection to necessary
smoke detector or smoke evacuation system if required.



c.
Design Load. Tenant’s total connected load shall be limited to the maximum
allowable load as allowed to the Tenant space and per the local or state energy
code plus a reasonable amount of miscellaneous equipment load. Tenant shall
provide Landlord with proof of electrical inspection prior to Tenant’s
occupancy.



d.
Electrical Construction

i.
Location of the electrical equipment: distribution panels, transformers, panel
board, breaker panel, etc, shall be located on the rear/back wall of Premises
and not along or on, demise wall wherever possible but subpanels will be allowed
within or adjacent to manufacturing and/or clean room areas subject to the
Landlord’s reasonable approval.

ii.
Material. All electrical materials shall be new and as a minimum, shall be to
International Electrical Code standard and shall bear the Underwriter’s
Laboratories (U.L.) label.

iii.
Time Switches. Time clocks shall be provided by Tenant to control signs in
accordance with the Lease and shall be mounted next to the electrical panel.

iv.
Lighting Fixtures. Recessed fixtures shall be connected by means of flexible
conduit and “AF” wire run to a branch circuit outlet box, which is independent
of the fixture.




B-8

--------------------------------------------------------------------------------




v.
Nameplates. The following equipment shall be identified with engraved Bakelite
name plates: Distribution panels, motor starters, lighting panels disconnects,
switchgear and push-button stations.

vi.
Water Heaters. Electrical water heaters, if needed, shall be provided by Tenant
for its domestic hot water requirements. All units shall have a water collection
pan with drain and shall be U.L. approved. Heaters will have pressure relief
piped to nearest drain in the Premises in accordance with applicable building
codes.

vii.
Fluorescent Fixtures. All fluorescent fixtures shall have internal protection
devices and conform to Tenant’s requirements for clean room and other
construction. Prismatic or acrylic lenses will be allowed in the Tenant’s office
area without Landlord written approval. Fluorescent strip task lighting will be
allowed within the clean room spaces. T5 fluorescent and metal halide high bay
fixtures will be allowed in the warehouse. Fluorescent ballasts shall be high
power factor type with individual non-resetting overload protection.

viii. Panel Board. Panel boards shall be furnished and installed by Tenant.
277/480-volt panels shall be equal to Square-D Type NQOD with single or multiple
pole bolted thermal magnetic breakers. Tenant shall provide type-written panel
schedules.
xi.
Transformers. All necessary transformers shall be furnished and installed by
Tenant and shall be dry type and floor mounted unless otherwise approved by
Landlord in writing.

x.    Fuses. Fuses are to be U.L. rated and sized per the NEC requirements.
xi.
Meter. If required, Tenant shall be responsible for contracting directly with
the local Water/Power Utility providers for installation of service and meter as
required.



3.     Telephone/Data


Tenant shall provide all necessary equipment and shall pull wires in conduit and
terminate at a punch block provided in Landlord’s distribution area. Any special
equipment required by Tenant, shall be installed within the Tenant’s Premises.
The local telephone utility shall make final interconnect to trunk lines.


F. HEATING, VENTILATION AND AIR CONDITIONING (HVAC)


1.
Standards

The HVAC system serving the Premises must be designed to cool and heat air
automatically as to maintain conditioning
inside the Premises as follows:
a.
Heating equipment shall be capable of maintaining the office area with an inside
dry bulb temperature of 70 degrees Fahrenheit with an outside temperature of 3
degrees Fahrenheit.



b.
The cooling system shall be capable of maintaining the office area with an
inside temperature of 72 degrees Fahrenheit with an outside condition of 105
degrees Fahrenheit by bulb and 70 degrees Fahrenheit wet bulb.



c.
The HVAC will be sized to provide one (1) ton of cooling per 300 square feet of
office area and will have an economizer on each roof top unit.



d.
SMOKE EVACUATION: At Tenant’s sole cost and expense, the design of Tenant’s HVAC
system shall incorporate all code-required smoke control/exhausts as required by
the governing authorities. All costs for construction, installation, and
connection shall be at Tenant’s sole cost and expense.


B-9

--------------------------------------------------------------------------------




e.    Clean Room, Manufacturing and Production Areas shall be constructed to
meet the requirements of the Tenant’s criteria.


2.    Installation, Repairs and Maintenance


The HVAC systems shall be installed, repaired, maintained and replaced in
accordance with the provisions of the Lease, all Exhibits thereto and as
follows:


a.
Tenant shall design and install its own HVAC system, unless designed and
installed by Landlord, and paid for by Tenant. All HVAC work required by Tenant
in addition to that, if any, which may have been provided by Landlord pursuant
to this Exhibit B, shall be approved by Landlord, and designed and installed by
Tenant at Tenant’s expense. This work shall include without limitation,
additional gas fired unit heaters, and/or HVAC, connection to supply and return
lines, duct work, and any controls or circuitry required for the operations of
said air-conditioning systems per the Tenant Design Criteria. Tenant shall
provide all necessary structural modifications to the existing Building
structure including, but not limited to, structural engineering plans,
calculations, etc., prepared and stamped by a structural engineer licensed in
the state the Building is located, for the installation of all rooftop equipment
and Building systems.

b.
A one-year unit warranty with a five-year compressor and ten-year heat exchanger
guarantee shall be provided to Landlord.

c.
At Landlord’s option, Tenant or Landlord, at Tenant’s expense, shall supply and
install roof supports for roof mounted equipment units as well as any roofing,
additional curbs, counter-flashing, roof repairs, etc,. as required. Roofing
work shall be performed by Landlord’s approved roofing contractor.

d.
Tenant shall install a 110 volt 20amp GFI circuit with weather proof cover at
its roof top HVAC unit, provided same is required by code.

e.
Tenant shall provide, when required by applicable code, condensate piping from
fan-coil into the sanitary sewer or roof drainage system and in accordance with
the Landlord requirements and local code requirements.



3.    HVAC System


a.
Duct Work. Tenant shall provide at its expense all duct work and accessories for
air distribution. All duct work shall be designed and installed in accordance
with the procedures described in the ASHRAE Guide and in accordance with the
latest methods recommended in the Sheet Metal and Air Conditioning Contractor’s
National Associations (SMACNA) Low Velocity Duct Manual, latest edition.



b.
Diffusers. Ceiling diffusers shall be white and similar in quality to the Tuttle

& Bailey DSLA with #6 controls, which is as opposed blade volume control and
separate extractor.
c.
Ceiling Access Panels. Tenant shall provide 24” x 24” access panels in the
ceiling as required to provide access to equipment, dampers, etc.

d.
Balance. Tenant shall have the HVAC system balanced by an independent balancing
contractor and submit balance reports of Landlord.

e.
Duct Shafts. Fire rated duct shafts shall be supported from the floor of the
building structure.






B-10

--------------------------------------------------------------------------------




4.
Automatic Temperature Control System. Tenant shall furnish and install
thermostat(s) which control the temperature in the Premises during operating
hours. It is the Tenant’s responsibility to operate the system properly at all
times. Odor producing tenants must maintain a negative air pressure to ensure
odors do not disturb other Tenants in the building (see Special Exhaust Systems,
Section II Paragraph F-6).



5.
Toilet Exhaust Systems. Toilet exhaust fan must be connected and controlled by
the toilet room light switch and shall be vented above roof. Tenant shall be
responsible for installing and maintaining all exhaust ducts serving the
Premises.



6.
Special Exhaust Systems



a.
As determined by Tenant’s design criteria special exhaust systems may be require
at certain equipment and lab hoods. Odors from kitchens, dining rooms,
cafeterias, warehouse equipment or areas, must be exhausted to the atmosphere
through a Tenant-furnished and installed exhaust system as directed by Landlord
and as set forth in the Lease, Exhibits and the Tenant Design Criteria.



b.
Maximum exhaust air levels shall be based on applicable codes and special Tenant
requirements. Grease fans shall be provided with a drainage area at the bottom
of the unit complete with a residue trough equipped to be cleaned quarterly. The
location of the exhaust fan shall be not less than 15’-0” from any air in-takes
so as to avoid contaminating air supplied to the Building.



c.
Tenant shall install, at its sole cost and expense, on all roof-mounted grease
producing equipment, a grease containment system manufactured by Facilitec®. No
substitutions will be allowed. The Tenant must contact Facilitec® at 180
Corporate Drive, Elgin, IL 60123; phone: (800)284-8273; fax: (847)931-9629.



7.
Discharge Dampers. Exhaust fan discharge dampers shall be parallel blade, white
in color, neoprene lined edge, reasonably air-tight when closed, located close
to outdoor outlet with damper control operator to keep same closed when fan is
off and open as required when fan is on.



8.
Rooftop Equipment. Exhaust discharge outlets and relief air outlets shall be
roof mushroom type with roof locations and projections above roof approved by
Landlord and to comply with governing codes. Projection above 3’0” require
special approval. (See Section II Paragraph F(6) above for special requirements
for odor handling exhaust units). All equipment, pipes, etc. to be set back a
minimum of 18’ from parapet wall. If required by applicable code, Tenant shall
provide additional screening of rooftop equipment at Tenant’s expense. All
rooftop mounted HVAC equipment shall be installed and mounted a minimum of 18’
from parapet wall.



9.
Damper Controls and Interlock. The necessary damper controls and interlock to
maintain the original design air balance shall be provided by Tenant at Tenant’s
expense and approved by Landlord. Exhaust and make up air equipment controls
must be interlocked to ensure simultaneous operation.



10.
Food Preparation System (if installed in the future)



a.
Equipment and systems for food preparation areas shall be installed in
accordance with the National Fire Protection Association Standard, latest
edition.



b.
The fire extinguishing systems shall be Underwriters’ Laboratory approved CO2 or
dry chemical pre-engineered system as required by the local governing authority
with the following features as a minimum:



i.
Protection of the hood and dust;

ii.
Surface Protection for deep fat fryer, griddle, broiler and range;




B-11

--------------------------------------------------------------------------------




iii.
Automatic devices for shut down of fuel or power to the appliances with surface
protection. It should be noted that these devices must be of the manual reset
type and not automatic reset.

iv.
A readily accessible means to manually actuate the fire extinguishing equipment
shall be provided in the exit path and shall be clearly identified. Actuation
shall be mechanical.



10.
Contractor Qualifications. The installation of all HVAC equipment and systems
shall be made only by persons properly trained and qualified by the manufacturer
of the equipment or system to be installed.



12.
Maintenance. Tenant shall contract directly with a Landlord approved HVAC
company to provide any replacement and regular quarterly maintenance for the
air-conditioning system.



G.    ROOF


Tenant shall make no roof penetrations or install any type of equipment on the
roof or within the roof area etc. without prior written approval of Landlord and
subject to the provisions of Section 8.6 of the Lease. Any and all roof
penetrations desired by Tenant and approved by Landlord shall be at Tenant’s
sole cost and expense. Roof walk pads shall be installed around all roof-mounted
equipment by Landlord’s approved roofing contractor. All equipment curbs shall
be counter flashed and sealed in a water tight manner. All abandoned equipment,
curbs, pipes, conduits vents etc. serving the Premises and not being used by
Tenant shall be entirely removed and the affected area(s) returned to original
condition. All roofing work must be performed by Landlord’s approved roofing
contractor at Tenant’s expense.


Landlord shall provide Tenant (and/or its architect) with a list of Landlord’s
approved contractors to be used by Tenant to bid roofing work.


H.    FIRE SPRINKLERS


If not already existing and required by code and/or Landlord’s insurance
carrier, Tenant at Tenant’s sole cost and expense shall provide for the
installation and modification of the fire sprinkler system in accordance with
the requirements of the local building codes and fire marshal and as approved by
the Landlord and the Landlord’s Insurance Carrier. Tenant shall contract with a
Landlord approved fire sprinkler contractor to provide the necessary design and
installation of the Tenant’s system. Tenant shall reimburse Landlord for
Landlord’s work if required. (See Section II of paragraph F 10 for requirements
kitchen hood extinguishing systems).


I.
SIGNS



All signs shall be designed, constructed and located in accordance with
Landlord’s Exhibit “D” (Sign Criteria) attached hereto.


J.    CONNECTIONS


Tenant shall provide electrical and mechanical hook-up and connections of all
fixtures and equipment controls, telephone systems, warehouse located equipment,
computer systems, kitchen and food service equipment and other equipment
utilized by Tenant.


K.    CONSTRUCTION PROCEDURES


1.
Commencement of construction. Landlord shall notify Tenant of the time when
Tenant can commence Tenant’s Work and Tenant agrees to commence such work
forthwith and thereafter diligently prosecute such work to completion.




B-12

--------------------------------------------------------------------------------




2.    Commencement Requirements. Tenant’s construction may not commence until
each of the following conditions are satisfied:


a.
The Lease agreement is fully executed or the Tenant has delivered to Landlord a
signed letter of indemnity on Landlord’s form.



b.
Tenant has obtained Landlord approved plans.



c.
Tenant has obtained all necessary permits from the Landlord approved plans and
provided evidence to Landlord that all required building permits, connection
fees, impact fees and other permits in connection with Tenant’s construction
have been obtained and paid for by Tenant.



d.
Tenant’s contractor has attended a pre-construction meeting with Landlord’s
representative.



e.
Tenant or Tenant’s contractor has provided to Landlord a certificate of
insurance as required in Exhibit “B” Section II Paragraph L of this Lease
Agreement.



f.
Tenant or Tenant’s contractor submits to Landlord payment of the required
construction security deposits and fees.



g.
Tenant submits to Landlord the names, addresses and phone numbers of the general
contractor and all subcontractors, material suppliers, fixture suppliers and
installers engaged in the construction of Tenant’s work.



h.
Tenant provides to Landlord a copy of each and every contract with any and all
contractors, suppliers (if typically available), and providers (if typically
available) and written acknowledgements in the form attached hereto as Form 1
from the general contractor, and from each subcontractor and material supplier
providing in excess of Two Thousand Dollars ($2,000.00) in work or materials to
the Premises, that such entity is not entitled to and will not assert a
mechanic’s lien or any other interest in the Landlord’s fee interest in the
Building/Park, and that such entity shall look solely to Tenant and Tenant’s
interest in the Premises under this Lease for payment.



i.
Tenant or Tenant’s contractor provides to Landlord a copy of the contractor’s
license for the state in which the Building is located.



j.
Tenant or Tenant’s contractor provides to Landlord a construction schedule
showing anticipated beginning and completion dates of each phase of Tenant’s
construction, including fixturing and stocking.



L.     INSURANCE


1.
Coverages. Tenant shall not permit its contractor(s) to commence any work until
all required insurance has been obtained and certified copies of policies or
certificates naming Tenant’s general contractor as the primary insured and
naming Landlord as additional insured have been delivered to Landlord. Tenant
shall secure, pay for and maintain or cause its contractor(s) to secure, pay for
and maintain during the continuance of construction and fixturing work within
the Premises the following insurance in the following amounts:



a.
Worker’s compensation insurance with limits in accordance with the statutory
requirements of the state in which the work is being performed and employer’s
liability insurance with limits of at least $500,000.00 per person, $500,000.00
per accident and $500,000.00 for occupational diseases (including “stop gap” and
“all states” endorsements).




B-13

--------------------------------------------------------------------------------




b.
Comprehensive commercial general liability insurance including contractor’s
protective liability coverage, contractual liability coverage, explosion and
collapse coverage, underground hazard coverage, and completed operations
coverage insuring against bodily and personal injury and property damage in the
combined single limit amount of not less than $1,000,000, $2,000,000 aggregate.



c.
Comprehensive automobile liability insurance with a non-owned and hired
liability endorsement covering bodily injury and property damage in the combined
single limit amount of not less than $1,000,000, $2,000,000 aggregate.



d.
Builders’ Risk Completed Value Form affording “all risks of physical loss or
damage” on its work in the Premises as it relates to the building in which the
Premises are located, naming the interests of Landlord, Tenant’s general
contractor and all subcontractors as their respective interests may appear,
within a radius of 100 feet of the Premises.



e.
Tenant agrees to indemnify, defend, and hold harmless Landlord, Landlord’s
affiliates and its trustees, beneficiaries, partners, officers, agents and
employees from and against all claims, liabilities, losses, damages, and
expenses of whatever nature including those to the person and property of
Tenant, its employees, agents, invitiees, licensees, and others arising out of
or in conjunction with the performance of Tenant’s Work except to the extent
same may arise out of Landlord’s or its trustees’, beneficiaries’, partners’,
officers’, agents’ or employees’ direct negligence, it being understood and
agreed that the foregoing indemnity shall be in addition to the insurance
requirements set forth above and shall not be in discharge of or in the
substitution for same. All such policies shall be appropriately endorsed to name
as additional insureds, Landlord and any other party so indicated by Landlord,
for itself and other lenders as insured parties and to provide that Landlord
shall be given thirty (30) days prior written notice of any alteration or
termination of coverage.



2.
Compliance. The above-described insurance shall comply in all respects with the
provisions contained in the Lease. Such insurance shall cover injury to persons
and damage to property arising out of the construction activities and operations
of Tenant, the Tenant’s General Contractor, the prime subcontractors or their
respective subcontractors and material men or the employees of any of them.



3.
Scope. Such liability insurance shall insure the Tenant’s General Contractor
and/or subcontractors against any and all claims for bodily injury, including
death resulting therefrom and damage to the property of others arising from its
operations under the contract, whether such operations are performed by the
general contractor, subcontractors, or any of their respective subcontractors or
by anyone directly or indirectly employed by any of them.



M.    ADDITIONAL ITEMS/REQUIREMENTS


1.
Contractor Requirements. All contractors engaged by Tenant shall be bondable,
licensed in the state where the Building is located, having good labor
relations, capable of performing quality workmanship and working in harmony with
other contractors and subcontractors on the job. Tenant’s Work shall be
coordinated with Landlord’s general construction work, if any.



2.
Evidence of Payment Capability. If required by Landlord, Tenant shall furnish
Landlord satisfactory evidence that it has funds or financing to cover its
anticipated construction obligations before commencing, or from time to time
thereafter before proceeding further, with such construction.






B-14

--------------------------------------------------------------------------------




3.
Intentionally Omitted.



4.
Inspection. During the course of construction, Tenant’s Work shall be subject to
inspection by Landlord. Tenant shall require its general contractor to cooperate
with Landlord and to correct any deficiency noted by Landlord during
construction. Prior to the installation of any ceiling or concrete floor-slab
work in the Premises, Tenant’s contractor shall contact Landlord’s
representative to arrange for an inspection of all work in the Premises. The
Premises shall be inspected by Landlord for the purpose of determining the
quality of the workmanship and adherence to Landlord approved drawings and the
provisions of this Exhibit “B”. Landlord shall notify Tenant in writing of any
unacceptable items and Tenant shall have thirty (30) days to complete such
items. Landlord or Landlord’s agent shall, upon written notification to Tenant,
complete any item still outstanding at the end of the thirty (30) day period.



5.
Warranties. Upon completion of Tenant’s Work, warranties (one [1] year minimum)
on all work and equipment shall be assigned to Landlord by Tenant.



6.
Work Rules. Tenant or Tenant’s general contractor, shall not commence any work
without checking in with Landlord’s representative and satisfying all
requirements of Section II, paragraph K, of this Exhibit “B”. All work performed
by Tenant during the term of the Lease shall be performed in accordance with
this Lease Agreement, all Exhibits thereto, the Tenant Design Criteria and as
directed by Landlord’s representative and shall be performed so as not to cause
interference with other tenants and the operation of the Building/Park. Tenant
will take all precautionary steps to protect its facilities and the facilities
of others affected by Tenant’s Work. Construction equipment and materials are to
be located in confined areas and truck traffic is to be routed in and from the
site as directed by Landlord. Tenant shall require its General Contractor and
all Subcontractors to comply with Landlord’s Construction Job Rules which shall
be issued to Tenant’s General Contractor at the time of the per-construction
meeting as described in Section II K.



7.
State Sales Tax. Contractor must provide evidence of payment of all applicable
state Sales Tax at the completion of the project.



8.
Waste Storage. Tenants must store and contain all bi-products and waste within
Tenant’s premises (to include grease, oils and all other potentially hazardous
materials). No waste may accumulate for longer than a 24 hour period and must be
legally disposed.



N.
TENANT CLOSE-OUT AND PROJECT COMPLETION



Upon completion of Tenant’s construction, Landlord will deliver to Tenant a
project close out package. Tenant shall promptly and diligently complete all
requirements and forms within thirty (30) days of receipt of close out package
as set forth below. (See Section III of this Exhibit)


1.
Letter of Acceptance. Upon the completion of Tenant’s construction, fixturing,
and satisfaction of the conditions set forth below, Landlord shall inspect the
Premises, and if such Premises are acceptable, Landlord shall issue a Letter of
Acceptance to Tenant. Tenant’s Work shall not be deemed to be in compliance with
the terms of this Lease or Exhibits thereto until such Letter of Acceptance has
been issued by Landlord to Tenant. The issuance of such a Letter of Acceptance
shall be contingent upon all of the following:



a.
Tenant shall have satisfactorily completed the work to be performed by Tenant as
required in this Lease Agreement and Exhibits thereto in accordance with the
working drawings and specifications thereof, and as approved by Landlord.




B-15

--------------------------------------------------------------------------------




b.
Tenant shall have furnished Landlord with final unconditional waivers of lien
and contractor’s affidavits, substantially in the form attached hereto, from all
parties performing labor or supplying equipment and/or materials in connection
with Tenant’s Work, including Tenant’s architect. Such waivers and affidavits
shall establish that all of said parties have been compensated in full, shall be
in the form of sworn statements and “long form” affidavits, and shall establish
that payment has been made for all labor and materials, all equipment and
fixtures, all architectural and engineering fees and all other contractor
services, and shall certify that all work has been performed in accordance with
Landlord-approved plans and specifications. In addition, Tenant shall have
furnished a Tenant affidavit substantially in the form of Form C attached hereto
stating that Tenant has paid for all work performed and for all fixtures,
equipment and materials supplied on its behalf. (See Section III for close out
forms).



c.
Tenant shall submit to Landlord a cost breakdown attached hereto in the form of
Form D, stating Tenant’s final and total construction costs, together with
receipted invoices showing payment thereof, evidence of payment of any state
Sales Tax, or such evidence of payment as is satisfactory to Landlord (see
Section III).



d.
Tenant shall secure and deliver to Landlord a copy of a Certificate of Occupancy
property issued by the governmental entity having jurisdiction.



e.
Tenant shall deliver to Landlord one (1) set of “as-built” construction drawings
of the Premises.



f.
Tenant shall have reimbursed Landlord for the work and related items performed
by Landlord within and for the Premises in accordance with the Lease, and this
Exhibit B.



g.
Tenant shall furnish Landlord with an HVAC air balance report performed by an
independent air-balancing contractor.





h.
Tenant shall have completed all Landlord required punch-list items as Landlord
shall detail as part of Form E.

 
i.
Tenant shall have requested in writing to Landlord that a Letter of Acceptance
be issued to Tenant.



O.
FAILURE TO PAY SUMS DUE LANDLORD

1.
Remedies. Should Tenant fail to timely pay the sums which are due Landlord, or
should Tenant fail to pay Landlord or any of Landlord’s affiliates for any work
performed by Landlord or such affiliate on Tenant’s behalf under this Exhibit,
or as a contractor or subcontractor for Tenant, or otherwise, such failure shall
constitute a breach of this Lease, subject to the applicable notice and cure
periods and entitle Landlord to exercise any or all available remedies contained
in the Lease.



2.
Interest. All sums which are required to be paid hereunder and which are not
paid when due shall bear interest as and to the extent described in the Lease.



P.
GENERAL REQUIREMENTS



1.
Intentionally Omitted.



2.
Intentionally Omitted.



3.
OSHA. Tenant shall comply with all current provisions of the Occupational Safety
and Health Act (OSHA), that may apply to Tenant’s operations.




B-16

--------------------------------------------------------------------------------




4.
Environment. Tenant shall comply with the latest Environmental Protection Agency
(EPA) requirements covering Tenant’s operations from the Premises. In addition,
Tenant shall comply with all other existing or future City, County, State or
Federal regulations or legislation regarding environmental hazards as such
applies to Tenant’s operations.



5.
Intentionally Omitted.



6.
Exterior Conduit. Tenant shall not install conduit, pipes, wires or other lines
of any type on any exterior portion of the Building/Park without Landlord
written approval or as shown on the approved Tenant’s construction documents.



7.
Trash Removal. Landlord does not provide and is not responsible for Tenant’s
construction or move-in trash removal. It is Tenant’s responsibility to contain
and remove all construction debris, packaging and move-in debris from its
Premises prior to opening. Unless other arrangements are approved in advance by
Landlord, Tenant or Tenant’s contractor shall provide an open-top dumpster for
the containment of Tenant’s construction and move in debris. Tenant is not to
use the Building/Park dumpsters or trash receptacles at any time during its
construction. Trash removal for Tenant’s construction shall be approved by and
coordinated through the Landlord’s representative with all costs being Tenant’s
responsibility. Trash accumulation will not be permitted overnight in the
Premises, Common Area or truck dock areas. Tenant shall not allow excessive
trash to accumulate within the Premises or allow any trash to accumulate in the
Common Areas. The Premises and adjacent Common Areas must be “broom clean” at
the end of each construction shift. Tenant shall pay any costs incurred by
Landlord in removing Tenant or Tenant’s contractors trash from areas in and
around the Premises (plus a 15% surcharge for overhead).



8.
Portable Bathroom. If applicable, Tenant’s contractor to provide, at their cost,
a portable bathroom during the construction time period.



9.
Landlord’s Approval and Consent. Wherever Landlord’s approval or consent is
required (or that of its Architect, Engineer or other agent or representative)
under this Exhibit “B” (or any riders, attachments or exhibits hereto), such
consent or approval shall not be unreasonably withheld, conditioned or delayed
and shall be provided within ten (10) working days of Landlord’s receipt of
request therefor.



III. FORMS (attached)


A.
PROJECT PRE-COMMENCEMENT FORMS

1.
FORM 1-CONTRACTOR’S ACKNOWLEDGEMENT: Each contractor and material supplier
providing in excess of two thousand dollars ($2,000) in work or materials shall
execute Form 1 prior to performing any work or supplying any materials.



B.
PROJECT CLOSE OUT FORMS



1.
Form A- General Contractor’s Lien Wavier and Affidavit: Must be completed and
signed by Tenant’s General Contractor, notarized and returned to Landlord. Use
of an alternative form must be approved by the Landlord.



2.
Form B- Subcontractors, Lower Tier Contractor and Material-Men Lien Wavier: Must
be completed by each party who performed work or provided materials, valued in
excess of $500.00. Follow same instructions per Form “A” above. (Tenant must
make copies as required)










B-17

--------------------------------------------------------------------------------




3.
Form C – Tenant’s Affidavit: Must be completed and signed by the appropriate
officer of Tenant, notarized and returned to Landlord.



4.
Form D – Cost Breakdown: Must be completed and signed by the appropriate officer
of Tenant and returned to Landlord along with copies of receipts showing
payment, canceled checks or other evidence of payment.



5.
Form E – PUNCH LIST ITEMS: Tenant’s work will be inspected by the Landlord for
the purpose of determining the quality of work done and the adherence to the
plans approved by the Landlord. Items and comments pertaining to Landlord’s
inspection will be forwarded to Tenant on Form E.



Approved as to form by
Approved as to form by
Landlord’s Representative
Tenant’s Representative
[SIGNATURE APPEARS HERE]
[SIGNATURE APPEARS HERE]
Date
 
Date
 




B-18

--------------------------------------------------------------------------------







B-19

--------------------------------------------------------------------------------




PROJECT CLOSE OUT
Property: Lone Peak Business Park


PROJECT PRE-COMMENCEMENT


FORM 1


CONTRACTOR’S ACKNOWLEDGMENT FORM


Owner Information
Contractor Information
 
 
Company
 
 
Name
 
230 East South Temple
Address
 
Salt Lake City, Utah 84111
 
 
Phone (801) 478-8000 Fax (801) 478-8001
Phone
Fax



 
Tenant
Space #


Project Information:
 
 
 
Property
 



Contractor understands that as a condition of Tenant’s Lease, Contractor must
have and maintain in force at all times valid policies of workers compensation
insurance, comprehensive general liability insurance and comprehensive
automobile liability insurance, providing certain coverage’s as detailed in the
Lease.


Attached are current certificates from Contractor’s workers compensation,
general liability insurance companies, and comprehensive automobile liability
insurance, verifying that Contractor has the coverages required by the Lease.


Contractor acknowledges and agrees that it is not entitled to and will not
assert a mechanic’s lien or any other interest in the Landlord’s fee interest in
the Building/Park, and that Contractor shall look solely to Tenant and Tenant’s
interest in the premises under the Lease for payment.


Name
Title
Date













--------------------------------------------------------------------------------

Any questions regarding the completion or distribution of this form should be
directed to:
The Landlord’s Representative . 230 East South Temple . Salt Lake City . Utah .
84111
Ph. (801) 478-8000 .    Fax(801) 478-8001



--------------------------------------------------------------------------------




PROJECT CLOSE OUT
Property: Lone Peak Business Park


FORM A
                                
GENERAL CONTRACTOR
AFFIDAVIT, LIEN WAIVER, WARRANTY, AND FINAL RELEASE OF CLAIMS


Owner Information


 
Contractor Information
 
 
 
Company
Name
 
 
 
 
 
230 East South Temple
 
Address
 
Salt Lake City, Utah 84111
 
 
 
Phone (801) 478-8000
Fax (801) 478-8001
Phone
Fax



Project Information
Tenant
 
Space #
 
Property
 
 



KNOW ALL MEN BY THESE PRESENT that______________________ (the “General
Contractor”), for and in consideration of the receipt of the sum of
$_______________ by General Contractor from construction contract (the
“Agreement”) between the parties dated the_________ day of________________,
200_____, hereby release and forever discharges the Tenant and Owner(s)
collectively, and their respective successors, affiliates, agents, and assigns,
and the property of any of them from all claims and demands whatsoever,
including but not limited to lien rights, in any manner arising out of or
related to said Agreement including labor performed and materials, supplies,
equipment, and work furnished by or through General Contractor in connection
with, or incidental to, the construction project indicated above.


In consideration of and for the purpose of inducing tenant to make the aforesaid
final payment, General Contractor hereby represents, warrants, and agrees that:
(1) all sums due or to become due and all debts, accounts, damages, obligations,
claims, and demands of every nature and kind whatsoever in any manner arising
out of or related to labor performed or materials, supplies, equipment, and work
furnished in connection with, or incidental to, said construction have been paid
and satisfied; (2) there are no unsettled claims for injuries to or death of any
persons or damage to or destruction of property in any manner arising out of, or
related to, the aforesaid construction performed on behalf of Tenant was done so
and performed in strict accordance with plans and specifications as provided by
Tenant and approved by the local governing jurisdiction, and stamped “Approved
as Noted” by owner or its representative; and (3) it shall indemnify and hold
harmless Tenant and Owner and their respective successors, affiliates, agents,
and assigns from and against any claims, demands, liens, claims of liens,
judgments, attachments, and costs related thereto, including attorney’s fees, in
any manner arising out of, or related to, the aforesaid construction.


The undersigned does hereby further acknowledge that it has no claims or rights
of lien of any kind or nature with respect to the Project or the Agreement
against Tenant or Owner or their respective successors, affiliates, agents, and
assigns, including their respective subsidiaries, general partners, lenders, and
employees.


The provisions hereof shall inure to the benefit of and shall release and
indemnify Tenant and Owner and their respective successors, affiliates, agents,
and assigns, including without limitation, their respective subsidiaries,
general partners, lenders and employees, as fully and completely as if each of
said persons and entities were specifically named or referred to herein as
Owner.


Name
Title
Date
A duly authorized and constituted agent and representative
 
 
 
Subscribed and sworn to before me
My Commission Expires
 
 
 
 
this_______ day of_________________200_______
 
 
 
Notary Public:
 
 
 
 
 
____________________________


 
 
 
 
 







--------------------------------------------------------------------------------

Any questions regarding the completion or distribution of this form should be
directed to:
The Landlord’s Representative . 230 East South Temple . Salt Lake City . Utah .
84111
Ph. (801) 478-8000 .    Fax(801) 478-8001



--------------------------------------------------------------------------------




PROJECT CLOSEOUT


Property: Lone Peak Business Park


FORM B


SUBCONTRACTOR, LOWER-TIER SUBCONTRACTOR, OR MATERIAL MEN
LIEN WAIVER, WARRANTY, AND FINAL RELEASE OF CLAIMS


Owner Information:
 
Sub-Contractor/Supplier Information:
 
 
Company
 
 
 
Name
 
 
 
 
 
230 East South Temple
 
Address
 
Salt Lake City, Utah 84111
 
 
 
Phone (801) 478-8000
Fax (801) 478-8001
Phone
Fax



Project Information:
Tenant
 
Sapce #
 
Property
 
 



KNOW ALL MEN BY THESE PRESENT that ______________________ (the “Payee”), in
consideration of the sum of $_______________ receipt of which is hereby
acknowledged from______________________ (Contractor) and/or
______________________ collectively, (the Payor”), representing the final
payment under that certain contract between Payer and Payee dated the _______
day of _______________ ,200____ (the “Contract”). Hereby releases and forever
discharges Payer and Owner(s) collectively, and their respective successors,
affiliates, agents, and assigns, and the property of any of them from all claims
and demands whatsoever, including but not limited to lien rights, in any manner
arising out of or related to said Contract or labor performed or materials,
supplies, equipments, and work furnished by or through payee in connection with,
or incidental to, the construction project indicate above.


In consideration of and for the purposes of inducing Payer to make the aforesaid
final payment, Payee hereby represents, warrants, and agrees that: (1) all sums
due or to become due and all debts, accounts, damages, obligations, claims, and
demands of every nature and kind whatsoever in any manner arising out of or
related to labor performed or incidental to, said construction have been paid
and satisfied; (2) there are no unsettled claims for injuries to or death of any
persons or damage to or destruction of property in any manner arising out of, or
related to, the aforesaid construction; and (3) it shall indemnify and hold
harmless Owner and Payer, and their respective successors, affiliates, agents,
and assigns from and against any claims, demands, liens, claims of liens,
judgments, attachments, and costs related thereto, including attorney’s fees, in
any manner arising out of, or related to, the aforesaid construction.


The undersigned Payee does hereby further acknowledge that it has no claims or
rights of lien of any kind or nature with respect to the Project or the Contract
or any claims or rights against Owner or Payer, or their respective successors,
affiliates, agents, and assigns.


The provisions hereof shall inure to the benefit of and shall release,
indemnify, and otherwise apply to Owner and Payer, and their respective
successors, affiliates, agents and assigns, including without limitations, their
respective general partners, lenders, subsidiaries, and employees, as fully and
completely as if each of said persons and entities were specifically named or
referred to herein as Owner.


Name
Title
Date
A duly authorized and constituted agent and representative
 
 
 
Subscribed and sworn to before me
 
 
 
 
 
this_______ day of_________________200_______
 
 
 
Notary Public:
 
 
 
 
 
____________________________


 
 
My Commission Expires:
 
 
 
 
 

PROJECT CLOSEOUT
Project: Lone Peak Business Park


FORM C






--------------------------------------------------------------------------------

Any questions regarding the completion or distribution of this form should be
directed to:
The Landlord’s Representative . 230 East South Temple . Salt Lake City . Utah .
84111
Ph. (801) 478-8000 .    Fax(801) 478-8001



--------------------------------------------------------------------------------




TENANT AFFIDAVIT


Owner Information:
 
Tenant Information:
 
 
Company
 
 
 
Name
 
 
 
 
 
230 East South Temple
 
Address
 
Salt Lake City, Utah 84111
 
 
 
Phone (801) 478-8000
Fax (801) 478-8001
Phone
Fax



Project Information:
Tenant
 
Sapce #
 
Property
 
 



The undersigned hereby certifies that the Tenant, has otherwise satisfied all
obligations for all materials and equipment furnished, for all work, labor, and
services performed, and for all known indebtedness and claims against the Tenant
for damages arising in any manner in connection with the construction project
indicated above, for which the Owner(s) collectively, and their respective
successors, affiliates, agents, or their property might in any way be held
responsible.


In addition, the Tenant hereby warrants that the improvements made and
construction performed on behalf of the Tenant at the aforementioned location
was done so and performed in strict accordance with plans and specifications as
provided by the local governing jurisdiction and stamped “Approved as Noted” by
Price Logistics Center Draper One, LLC.


Name
Title
Date
A duly authorized and constituted agent and representative
 
 
 
Subscribed and sworn to before me
 
 
 
 
 
this_______ day of_________________200_______
 
 
 
Notary Public:
 
 
 
 
 
____________________________


 
 
My Commission Expires:
 
 
 
 
 





--------------------------------------------------------------------------------

Any questions regarding the completion or distribution of this form should be
directed to:
The Landlord’s Representative . 230 East South Temple . Salt Lake City . Utah .
84111
Ph. (801) 478-8000 .    Fax(801) 478-8001



--------------------------------------------------------------------------------




PROJECT CLOSEOUT
Project: Lone Peak Business Park


FORM D
COST BREAKDOWN


General Contractor Information:
Tenant Information:
Company
 
Name
d.b.a
Contract
 
Amount
Space #



GENERAL CONTRACT BREAKDOWN:


 
Amount:
Carpentry, Drywall, and Framing
 
Acoustical Ceilings
 
Plumbing
 
Mechanical
 
Electrical
 
Paint/Wall covering
 
Flooring
 
 
 



OTHER COSTS BORNE BY TENANT:


Signage
 
Store Fixtures
 
Architectural/Engineering Fees
 
 
 
 
 
 
 
TOTAL COST OF IMPROVEMENTS
 



I certify that the above amounts comprise the total and correct cost breakdown
of “Tenant’s Work” as described in Exhibit B-1 (Tenant Allowance) to the Lease
Agreement between Tenant and Landlord.


Name
Title
Date
A duly authorized and constituted agent and representative
 
 
 
Subscribed and sworn to before me
 
 
 
 
 
this_______ day of_________________200_______
 
 
 
Notary Public:
 
 
 
 
 
____________________________


 
 
My Commission Expires:
 
 
 
 
 









--------------------------------------------------------------------------------

Any questions regarding the completion or distribution of this form should be
directed to:
The Landlord’s Representative . 230 East South Temple . Salt Lake City . Utah .
84111
Ph. (801) 478-8000 .    Fax(801) 478-8001



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------

Any questions regarding the completion or distribution of this form should be
directed to:
The Landlord’s Representative . 230 East South Temple . Salt Lake City . Utah .
84111
Ph. (801) 478-8000 .    Fax(801) 478-8001



--------------------------------------------------------------------------------




PROJECT CLOSEOUT


Project: Lone Peak Business Park
FORM E


PUNCH-LIST



--------------------------------------------------------------------------------



Tenant Information:


d.b.a.                            Space #



--------------------------------------------------------------------------------





Tenant space was inspected on __________________________and the following punch
list items were noted. A follow-up inspection will be made within 30 days of his
date to verify satisfactory completion of such items. Tenant shall insure that a
copy of this punch list is received by Tenant’s contractor(s). Please retain a
copy for your record.




































































I hereby certify that the above punch list item(s) have been completed or
rectified to the Landlord’s satisfaction.




Name                    Title                    Date

--------------------------------------------------------------------------------

The Landlord’s Authorized Representative






--------------------------------------------------------------------------------




OCCUPANCY CHARGE SCHEDULE
ATTACHMENT VI.1
To be completed by Landlord’s Representatives






--------------------------------------------------------------------------------




EXHIBIT “B-1”
TENANT ALLOWANCE
Notwithstanding anything to the contrary contained in this Exhibit “B-1” and
Exhibit “B”, Landlord agrees to contribute to Tenant a tenant allowance in the
amount of four hundred thousand dollars ($400,000.00) which sum shall apply
towards the work to be done by Tenant as set forth in the Section of Exhibit “B”
entitled “Tenant’s Work”, except that such sum shall not in any event apply
towards Tenant’s trade fixtures, signs or architectural fees. Said sum is
hereinafter referred to as the “Tenant Allowance”. Tenant’s current, good faith
estimates assess the total cost of Tenant’s Work to be Four Hundred Thousand
Dollars ($400,000.00). Once Tenant has bid or otherwise received reliable third
party estimates for the cost of Tenant’s Work, Tenant will provide Landlord with
a revised estimate. Notwithstanding the foregoing to the contrary, the Tenant
Allowance set forth herein above, is amortized over the term of the lease at a
rate of eight percent (8%). Such amortization is reflected in the Base Rent as
shown in Section 1.1 of the Lease. Such Tenant Allowance shall be used for the
construction of up to approximately six thousand square feet of office space,
installation of Tenant’s required dock equipment, power distribution and
lighting, all of which shall meet Landlord’s Standard Criteria. In no event
shall Tenant utilize any of the Tenant Allowance for personal property,
furniture, fixtures, equipment, moving expenses or any other item(s) beyond base
building improvements, as described herein above. Provided Tenant provides
written notice to Landlord of its completion of Tenant Improvements, any
allowance dollars which are unused by Tenant within 12 months from the date of
lease execution shall be credited dollar for dollar, including the eight percent
(8%) amortized interest rate, in the form of free rent.
Additional Items/Requirements.
1.
Contractor Requirements. All contractors engaged by Tenant shall be State of
Utah licensed contractors, having good labor relations, capable of performing
quality workmanship and working in harmony with other contractors and
subcontractors on the job. Tenant shall coordinate Tenant’s work with Landlord’s
general construction work. All of Tenant’s contractors and subcontractors shall
be under written obligation to comply with the provisions of Article 7 of the
Lease. All of Tenant’s contractors, subcontractors, and material suppliers
providing in excess of Two Thousand Dollars ($2,000.00) in work or materials to
the Premises shall, prior to providing any work or material to the Premises,
provide Landlord with a written acknowledgment in the form attached hereto as
“Contractor’s Acknowledgement” that such entity is and shall not be entitled to
and will not assert a mechanic’s lien or any other interest in the Landlord’s
fee interest in the Park and that such entity will look solely to Tenant and
Tenant’s interest in the Premises under this Lease for payment.

2.    [Intentionally deleted]
3.
Tenant Work By Landlord. Landlord shall have the right to perform on behalf of
and for the account of Tenant, subject to prompt reimbursement by Tenant, any of
Tenant’s work which Landlord determines shall be so performed. Such work shall
be limited only to work which Landlord reasonably believes is required because
of an emergency situation, to work pertaining to structural components or
requiring roof penetrations, and to work which pertains to the general utility
systems for the Business Park. Reimbursement shall also be limited to the
reasonable costs incurred in performing the work.

4.
Inspection. During the course of construction, Tenant’s Work shall be subject to
the inspection and approval by Landlord and Landlord’s Architect. Tenant shall
require its general contractor to cooperate with Landlord and to correct any
deficiency noted by Landlord during construction. Upon completion of Tenant’s
Work, the Premises shall be inspected by Landlord for the purpose of determining
the quality of the workmanship and adherence to Landlord approved drawings and
the provisions of this Exhibit “B-1” and Exhibit “B”. Landlord shall notify
Tenant in writing of any unacceptable items and Tenant shall have thirty (30)
days to complete such items.





--------------------------------------------------------------------------------




Landlord or Landlord’s agent shall, upon written notification to Tenant,
complete any item still outstanding at the end of the thirty (30) day period.
[Intentionally Deleted]
5.
Work Rules. Tenant shall insure that its contractor(s) shall not commence work
without checking in with Landlord’s on-site representative, holds a
pre-construction meeting, provides a copy of the building permit, its State
contractors license number, and certificate of insurance and executes an
Acceptance of Premises form. All work performed by Tenant during the term of the
Lease shall be performed so as to cause a minimum of interference with other
tenants and the operation of the Park. Tenant will take all precautionary steps
to protect its facilities and the facilities of others affected by Tenant’s Work
and to police the same properly. Construction equipment and materials are to be
located in confined areas and truck traffic is to be routed in and from the site
as directed by Landlord so as not to burden the construction or operation of the
Park. In addition to the foregoing, Tenant shall require its General Contractor
and all subcontractors to comply with Landlord’s Construction Work Rules [Please
forward as soon as possible so they can be provided to Tenant’s design team]
which shall be issued to Tenant’s General Contractor at the time of the project
check-in and its acceptance of Premises. Such Work Rules will generally
describe, but not be limited to, access, hours of work, trash removal, conduct
of workers, parking, material delivery, storage of material, etc.

6.
Pay Applications. Tenant shall forward to Landlord copies of each and every pay
application (“Certified Pay Application”) received by Tenant respecting Tenant’s
Work on a monthly basis until the Tenant Allowance has been fully expended. All
such pay applications shall be certified by Tenant’s architect.

7.    Procedures and schedules for the construction of the Premises by Tenant.
A.    Commencement of Construction. Tenant agrees that once commenced, such work
shall thereafter be diligently prosecuted to completion.
B.    Commencement Requirements. Tenant shall submit to Landlord, prior to the
commencement of construction the following information and items:
a.    The names, addresses, and phone numbers, of the general contractor and all
the subcontractors and material suppliers, including fixture suppliers, and
installers, engaged in the construction of Tenant’s Work.
b.    The actual commencement date of construction and the estimated date of
completion of Tenant’s Work, including its fixturing and stocking.
c.    Evidence that all required building, connection fees, impact fees and
other related permits in connection with the construction and completion of
Tenant’s Work have been obtained and paid for by Tenant.
d.    Certificates of Insurance as required in the Lease and elsewhere in
Exhibit “B” and this Exhibit “B-1”.
e.    Tenant provides to Landlord a copy of each and every contract with any and
all contractors, suppliers (if typically available), and providers (if typically
available) and written acknowledgments in the form attached hereto as Form 1
from the general contractor, and form each subcontractor and material supplier
Providing in excess of Two Thousand Dollars ($2,000.00) in work or materials to
the Premises, that such entity is not entitled to and will not assert a
mechanic’s lien or any other interest in the Landlord’s fee interest in the
Building/Park, and that such entity shall look solely to Tenant and Tenant’s
interest in the Premises under this Lease for payment. [Taken from Exhibit B,
Section II, K(h)

2

--------------------------------------------------------------------------------






8.
Changes. Any material changes, modifications or alterations to Tenant’s Work or
to Tenant’s drawings which are proposed by Tenant or which are requested or made
by Tenant, shall be reviewed by Landlord or its Architect/Engineer. No material
changes, modifications or alterations to Landlord’s Work or to Tenant’s previous
approved drawings shall be made without the written consent of Landlord. Tenant
shall provide Landlord with copies of any change orders in excess of Five
Thousand Dollars ($5,000.00) prior to the work set forth in such change order
being commenced and Landlord shall complete and notify Tenant of its review
within five (5) working days of Landlord’s receipt.



9.
The Tenant Allowance shall be paid by Landlord to Tenant in a single payment
upon (i) the performance by Tenant of all of its obligations pursuant to the
Exhibit “B”, and (ii) the occurrence of each of the following conditions:

(a)    The filing of a Notice of Completion and the expiration of applicable
lien periods, provided that no mechanics’ or materialmens’ liens are asserted or
filed within such lien period; or in the alternative, presentation to Landlord
of full and complete releases of mechanics’, materialmens’ and laborers’ liens
respecting Tenant’s Work;
(b)    Issuance of final Certificate of Occupancy with respect to the Premises
by the City in which the Park is located;
(c)    Delivery to Landlord not later than thirty (30) days after completion of
Tenant’s Work as described in this Exhibit “B-1” and Exhibit “B” a written
statement of the cost breakdown and a copy of the general contract for the
performance of Tenant’s Work. Such cost breakdown shall be certified to be
correct by Tenant or by the managing general partner of Tenant if Tenant is a
partnership or by the President or a Vice President of Tenant if Tenant is a
corporation;
(d)    Tenant is current with all obligations under the Lease or under this
Exhibit “B-1” and Exhibit “B”; and
(e)    Delivery to Landlord of a certificate of Tenant’s architect certifying
that Tenant’s Work has been completed in accordance with plans and
specifications approved by Landlord and certifying the correctness of the final
billing of Tenant’s contractor to Tenant;
(f)    Delivery to Landlord no later than thirty (30) days after completion of
Tenant’s work as described in this Exhibit “B-1” and Exhibit “B” of a notarized
statement certifying that Tenant’s obligations for all materials and equipment
furnished for all work, labor and services performed have been satisfied which
shall include a statement certifying that all known indebtedness and claims
against the Tenant for damages arising in any manner in connection with the
construction of the Premises have been satisfied; and
(g)    Tenant has completed to Landlord’s reasonable satisfaction (i) those
items specifically found by Landlord (or its architect, engineer, or other
representative) or any governmental building inspector, to be (A) incomplete or
of unacceptable workmanship, (B) deficient because of inadequate or inferior
materials, or (C) not in compliance with the approved plans and specifications
and (ii) any other “punch list” items.
10.    Landlord’s Approval and Consent. Wherever Landlord’s approval or consent
is required (or that of its Architect, Engineer or other agent or
representative) under this Exhibit “B-1” (or any riders, attachments or exhibits
hereto), such consent or approval shall not be unreasonably withheld,
conditioned or delayed and shall be provided within five (5) working days of
Landlord’s receipt of request therefore.
    
Approved as to form by
   Landlord’s Representative
              [Signature appears here]
Approved as to form by
Tenant’s Representative
[Signature appears here]
 
 
Date 8/18/09
Date August 20, 2009




CONTRACTOR’S ACKNOWLEDGMENT

To:             
            
            
            


From:      (“Contractor”)

3

--------------------------------------------------------------------------------




RE:
Lease by    (“Tenant”) of Premises at    (“Park”)

1.
Contractor understands that as a condition of Tenant’s Lease, Contractor must
have and maintain in force at all times valid policies of workers compensation
insurance, comprehensive general liability insurance and comprehensive
automobile liability insurance, providing certain coverages as detailed in the
Lease.

2.
Attached are current certificates from Contractor’s workers compensation,
general liability insurance companies, and comprehensive automobile liability
insurance, which show that Contractor has the coverages required by the Lease.

3.
Contractor acknowledges and agrees that it is not entitled to and will not
assert a mechanic’s lien or any other interest in the Landlord’s fee interest in
the Park, and that Contractor shall look solely to Tenant and Tenant’s interest
in the Premises under the Lease for payment.



Date:                                             
               
 
Contractor






4

--------------------------------------------------------------------------------




EXHIBIT “C”
RULES, REGULATIONS AND RESTRICTIVE COVENANTS
LONE PEAK BUSINESS PARK
The Lease authorizes the Landlord to adopt reasonable rules and regulations for
the Premises, Building and the Park. Failure to comply with such rules and
regulations constitutes an event of default under the Lease beyond any
applicable notice and cure period and so long as same is not inconsistent with
the terms and conditions of the Lease. The following rules and regulations have
been adopted and shall be binding upon Tenant, its employees, agents,
contractors, invitees, licensees, customers, guests and visitors:
1.
For purposes hereof, the terms “Landlord,” “Tenant,” “Building,” “Park,” and
“Premises” are defined in the Lease to which these Rules and Regulations are
attached. Wherever Tenant is obligated under these Rules and Regulations to do
or refrain from doing an act or thing, such obligation shall include the
exercise by Tenant of its commercially reasonable efforts to secure compliance
with such obligation by the servants, employees, contractors, jobbers, agents,
invitees, licensees, guests and visitors of Tenant. The term “Building” shall
include the Premises, any obligations of Tenant hereunder with regard to the
Building shall apply with equal force to the Premises and to other parts of the
Building.

2.    Intentionally Omitted
3.
Tenant shall comply with and use its commercially reasonable efforts to cause
all persons and vehicles serving or making deliveries to Tenant to use the
service areas and facilities provided by Landlord in accordance with any and all
rules and regulations governing the use of truck or vehicle access, parking,
loading and unloading, deliveries, and permissible hours and places therefor, as
the same may be from time to time reasonably established, modified, or amended
by Landlord.

4.
Tenant shall comply with all rules, orders, regulations and requirements of the
governing Fire Department, the applicable Fire Rating Bureau, or any other
similar body.

5.
The Building shall be maintained as a “smoke free” environment. No smoking shall
be permitted anywhere within the Building including, without limitation, any
corridors, hallways, entry ways, restrooms, elevators, stairwells of the
Building. Landlord may, but shall not be obligated to, post “no smoking” signs
at various locations on the exterior of the Building. Tenant shall be
responsible to assure that there is no smoking in the Building by its employees,
and make reasonable efforts to assure that there is no smoking by its agents,
contractors, and licensees.

6.
All office equipment and any other device of any electrical or mechanical nature
shall be placed by Tenant in the Premises in such a way as to absorb or prevent
any vibration, noise, or annoyance.

7.
Tenant shall be permitted to go upon the roof of the Building to perform
maintenance and repairs without prior written consent of Landlord, but with
prior notice to Landlord (which notice may be oral), except in the event of an
emergency when no prior notice is required.

8.
Tenant shall not deposit any trash, refuse, cigarettes, or other substances of
any kind within or out of the Building, except in the refuse containers provided
therefor.

9.    Intentionally Omitted.
10.
Tenant shall use the Common Areas only as a means of ingress and egress.
Landlord shall in all cases retain the right to control or prevent access
thereto by all persons whose presence, in the reasonable judgment of Landlord,
shall be detrimental to the safety, character, reputation or interest of the
Park and its tenants.

















--------------------------------------------------------------------------------




11.
Tenant shall not use the washrooms, restrooms and plumbing fixtures of the
Building, and appurtenances thereto, for any other purpose than the purposes for
which they were constructed, and Tenant shall not deposit any sweepings,
rubbish, rags, toxic materials or other improper substances therein. Tenant
shall not waste water by interfering or tampering with the faucets or outlets or
otherwise. If Tenant or Tenant’s servants, employees, agents contractors,
jobbers or licensees cause damage to such washrooms, restrooms, plumbing
fixtures or appurtenances, such damage shall be repaired at Tenant’s expense and
Landlord shall not be responsible therefor.

12.
Upon removal of any wall decorations or installations or floor coverings by
Tenant, any damage to the walls or floors shall be repaired by Tenant and
Tenant’s sole cost and expense. Tenant shall refer all contractors’
representatives, installation technicians, janitorial workers and other
mechanics, artisans and laborers rendering any service in connection with the
repair, maintenance or improvement of the Premises to Landlord for Landlord’s
approval before performance of any such service as and to the extent required by
the Lease. The provisions of this paragraph shall apply to all work performed in
the Building, including without limitation installation of telephones,
transmission lines, equipment, electrical devices and attachments and
installations of any nature any other portion of the Building. Plans and
specifications for such work, prepared at Tenants’ sole expense, shall be
submitted to Landlord and shall be subject to Landlord’s prior written approval
in each instance before the commencement of work as and to the extent required
by the Lease. All installations, alterations and additions shall be constructed
by Tenant in a good and workmanlike manner and good grades of materials shall be
used in connection therewith as provided in the Lease. The means by which
telephone, transmission lines and similar wires are to be introduced to the
Premises and the location of telephone, servers, call boxes, and other office
equipment affixed to the Premises shall be subject to prior written approval of
Landlord, not to be unreasonably withheld, conditioned or delayed.

13.
Landlord shall have the right to prohibit any publicity, advertising or use of
the name of the Park by Tenant which, in Landlord’s opinion, tends to impair the
reputation of the Park, and upon written notice from Landlord, Tenant shall
refrain from or discontinue any such publicity, advertising or use of the Park
name.

14.
Tenant shall not obstruct, alter or in any way impair the efficient operation of
Landlord’s heating, ventilating, air conditioning, electrical, fire, safety or
lighting systems. No heating, ventilating, air conditioning, electrical, or
other equipment shall be installed on the roof of any building or structure
unless the same is installed in a manner which shall have first been approved in
writing by Landlord and, if required by code, properly screened.

15.
Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent, except as provided in the Lease.
Tenant shall not interfere with radio or television broadcasting or wireless
communications or reception, from or in the Building or elsewhere in the Park.

16.
Employees or agents of Landlord shall not contract with nor render free or paid
services to Tenant or Tenant’s servants, employees, contractors, jobbers,
agents, invitees, licensees, guests or visitors. In the event that any of
Landlord’s employees perform any such services, such employees shall be deemed
to be the agents of Tenant regardless of whether or how payment is arranged for
such services, and Tenant hereby indemnifies and holds Landlord harmless from
any and all liability in connection with any such services and any associated
injury or damage to property or injury or death to persons resulting therefrom.

17.
No land or buildings within the Park shall be used so as to permit the keeping
of articles, goods or materials in the open or exposed to public view. No
storage units, buildings, huts, etc. are permitted outside of the Building. No
overnight storage of pallets, shipping materials, boxes or other materials shall
be allowed within the Park. Landlord reserves the right to remove any materials
prohibited hereunder at Tenant’s expense.





















--------------------------------------------------------------------------------




18.
No storage of vehicles shall be allowed other than those directly used in the
operation of normal business.

19.
No maintenance or repairs of vehicles shall be allowed in any Common Area or
areas reserved for customer or employee parking.

20.
Tenant shall not leave vehicles in the customer/office parking areas overnight
nor park any vehicles in the customer/office parking areas other than
automobiles, motorcycles, bicycles or light (four wheeled) trucks. All other
vans, trucks, tractors, semi-trailers and delivery vehicles must be parked in
the rear of the Building in the truck court areas. There shall be no parking of
any vehicles in the Common Areas.

21.
No Common Areas or areas reserved for customer or employee parking shall be used
for motorcycle traffic or off highway vehicles similar to mini-bikes,
motorcycles, dune buggies, snowmobiles or any other vehicle not normally used on
streets, or subject to regulated legal registration.

22.
Tenant shall not use, or permit any other person to use the Premises or any part
thereof, or adjacent sidewalks or common areas for conducting thereon a second
hand store or any auction, distress, fire, bankruptcy, moving, liquidation or
going out of business sale.

23.
No portion of the Park shall be used to distribute handbills, circulars or other
political, charitable or similar material or to seek members for any
organization, or to solicit contributions, or for lodging purposes, or for any
parade or demonstration or other conduct which may tend to interfere with or
impede the use of the Common Areas by Landlord or other tenants of the Park, or
their respective employees, customers or invitees.

24.
Tenant shall not produce, release, use, store, transport, handle or dispose of
any Hazardous Material within the Park or otherwise knowingly permit the
presence of any Hazardous Material on, under or about the Park, except in
accordance with all Environmental Laws and as provided in the Lease. Tenant
shall immediately notify the Landlord if Tenant acquires knowledge that Tenant
is in breach of any of the Environmental Laws. In the event Tenant shall breach
the foregoing prohibition, Landlord shall have the right, but not the
obligation, to cure Tenant’s failure in that regard after Landlord shall have
given Tenant reasonable notice and an opportunity to cure such failure as and to
the extent provided in the Lease. If Tenant’s acts or omissions shall give rise
to a violation of this section, then Tenant shall indemnify, defend, hold
harmless and protect the Landlord from any and all Environmental Damages arising
from such violation as and to the extent provided in the Lease. Nothing
contained in this section shall be deemed a limitation on, or a waiver of, any
rights or remedies available to Landlord. As used in this section, the term
“Hazardous Material” means any hazardous substance, pollutant, or contaminant
regulated under any applicable Environmental Laws. As used in this section, the
term “Environmental Laws” means all federal, state, regional, county, municipal,
or other local laws, regulations, and ordinances regulating any substance, waste
or material determined by any environmental authority or agency to be capable of
imposing a risk of injury to health, safety or property. As used in this
section, the term “Environmental Damages” means all claims, demands, orders,
judgments, damages, losses, penalties, fines, liabilities, encumbrances, liens,
costs and expenses of investigation and defense of any claim related to
Environmental Laws, whether or not such claim is ultimately defeated, a good
faith settlement or judgement, and attorneys’ fees, including without
limitation, damages for personal injury, injury to property or natural
resources, and consultant and contractor fees.

25.
Landlord may waive any one or more of these rules and regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such rules and regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such rules and
regulations against any or all of the tenants of the Building.

26.
No portion of the Premises may be occupied by any of the following uses:









--------------------------------------------------------------------------------






(1)
Residential purposes except for the dwelling of watchmen or other employees
attached to a particular enterprise authorized in the area.

(2)
Exterior storage in bulk of any junk, wrecked autos or materials of any nature
in or adjacent to the Premises.

(3)
No portion of the Premises or any building or structure thereon at any time
shall be used for the manufacture, storage, distribution, or sale of any
products or items which shall increase the fire hazard of adjoining property; or
for any business which constitutes a nuisance or causes the emission of odors of
a gas injurious to products manufactured or stored on adjoining property or
which emit undue noise or for any purpose which will injure the reputation of
the Premises or the neighboring property or for any use which is in violation of
any of the laws of Draper City or the State of Utah.

27.
Sign Criteria has been established for the purpose of assuring an outstanding
development and for the mutual benefit of all property owners. Signs installed
as nonconforming or unapproved must be brought into conformance at the expense
of Tenant. All signage must be repaired immediately when damaged. No Banner or
other advertising signage will be allowed on the Premises unless approved in
advance in writing by Landlord.

28.
Each Tenant is provided with a dumpster area. All waste, garbage, cardboard, and
rubbish materials shall be disposed of in a Tenant supplied dumpster to be
located in Landlord designed dumpster area. Tenant will contract with a licensed
waste disposal contractor and dispose of all waste materials. Tenant will remove
and dispose of waste materials as frequently as necessary to maintain a clean
dumpster area.

29.
Trucks and tractor-trailers must be parked in Loading Dock areas adjacent to
Tenant’s Premise. The Landlord will consider, on a case by case basis,
alternative and/or additional parking areas for Tenants.

30.
All roof top equipment and exterior roof top mechanical equipment will be set
back at least eighteen (18) feet from parapet wall.

31.
If a court of competent jurisdiction should hold any provision of this
instrument, or the application thereof to any person or circumstance, to be
invalid, void or illegal, the remaining provisions hereof and the application of
such provision to any person or circumstance other than those as to which it is
held to be invalid, void or illegal, shall nevertheless remain in full force and
effect to the maximum extent permitted by law and shall not be affected thereby.

32.
Landlord reserves the right at any time to change or rescind anyone or more of
these Rules and Regulations or to make any additional reasonable Rules and
Regulations that, in Landlord’s reasonable judgment, may be necessary or helpful
for the management, safety or cleanliness of the Premises, Building or Park; the
preservation of good order; or the convenience of occupants and Tenants of the
Building generally. Landlord will notify Tenant of said change. Tenant shall be
considered to have read these Rules and Regulations and to have agreed to abide
by them as a condition of Tenant’s occupancy of the Premises. Landlord agrees to
enforce these Rules and Regulations in a non-discriminatory manner.



Landlord’s Signature : [Signature Appears Here]
Date
 
 
J. Steven Price, Manager
 
Tenant’s Signature : [Signature Appears Here]
Date August 20, 2009
 
 

















--------------------------------------------------------------------------------




EXHIBIT “D”
SIGN CRITERIA
Lone Peak Business Park
Office/Warehouse
GENERAL REQUIREMENTS
1.
The purpose of these criteria is to establish a unified sign program and the
standards necessary to insure coordinated proportional exposure for all Tenants.
Conformance shall be strictly enforced and the Tenant shall remove any
non-conforming signs.

2.
No signage, lettering or graphics will be permitted except as expressly allowed
by these sign criteria. Without limiting the general statement in any way,
signage will be permitted only as provided for in the Allowable Signage section
below. In no case will signage be permitted on the roof, exterior walls,
overhead doors, dock high doors, columns, or service doors, nor shall any
freestanding monument, parking lot or pole sign be permitted - other than
Landlord-provided tenant directory. Notwithstanding the foregoing, Tenant shall
be entitled to place on and about the Premises or Tenant’s parking area
directional, way-finding, parking, identification and similar signs relating to
Tenant’s operations at the Premises without Landlord’s consent so long as same
comply with all applicable legal requirements and Exhibit “D”

3.
Tenant shall submit to the Landlord for approval four (4) copies of a detailed
shop drawing of all proposed signage in conformance with these criteria. Each
submittal shall include, but not be limited to, pertinent dimensions,
installation details and color call-outs. The Landlord must approve sign
contractors prior to any design work or fabrication.

4.
Styles or Tenant logos are encouraged and may be permitted subject to approval
by the Landlord, which approval shall not be unreasonably withheld, conditioned
or delayed. Landlord’s design approval will be based upon compatibility with
storefront design, and with regard for the character intended of the overall
Business Park.

5.
Tenant shall submit Landlord-approved drawings to all agencies requiring
approval, and shall pay for required permits.

6.
Tenant will be responsible for supplying Landlord with copy of sign permit prior
to sign installation. Tenant shall pay for all signs, their installation
maintenance, removal, and after removal, restoration of the sign surface to a
new and “as-built” condition.

7.
All signs will be of excellent quality and workmanship. Work will be performed
by contractor licensed to do business in Utah. Landlord reserves the right to
reject any work reasonably determined to be of substandard quality. This applies
to manufacturing and installation of all signs. Tenant will be fully responsible
for the actions of Tenant’s sign contractor. The sign company will carry workers
compensation and public liability insurance in an amount required by Landlord.
No sign manufacturers’ names or logos are allowed on sign/display.

8.
All signs and their installation must comply with the Draper City Sign
Ordinance, as well as local building and electrical codes.

9.
Signs built and/or installed without Landlord or governmental approvals and
permit, or contrary to corrections made by Landlord or any governmental entity,
will be altered to conform to these standards at Tenant’s expense. If Tenant’s
sign has not been brought into conformance within fifteen (15) days after
written notice from Landlord, Landlord shall have the right to remove and/or
correct said sign at the expense of Tenant.

10.
Within five (5) days of vacating the premises, Tenant will remove all signage
and repair all surfaces in accordance with Landlord’s standards and to the
condition when Premises was leased. If Tenant has not removed the sign and
repaired the fascia to Landlord’s satisfaction, Landlord may exercise any of the
right and remedies as set forth in the lease.

11.
Banners, advertising placards, pennants, posters, promotional or seasonal
signage, temporary fixtures for the display of goods or merchandise, or other
descriptive material are not permitted and shall not be affixed or maintained
upon the first or second surface of the store front windows, the entrance door,
the exterior walls, canopy signage area, or Common Areas.





--------------------------------------------------------------------------------






Grand Opening banners and promotional banners or signage are permitted with the
Landlords prior written permission. Banners, signage, location, method of
attachment and duration of display must he approved in writing by the Landlord.
12.
Permanent advertising devices such as attraction boards, posters, cardboard
signs, stickers/decals, banners and flags will not be permitted.

13.
All Tenant signs installed in the Tenant I.D. signage area (above canopy) will
be vertically and horizontally centered within the fascia band fronting the
Premises. No projections above or below designated sign area will be permitted.

14.
All signs will bear the Underwriters Laboratories (U.L.) label. U.L. labels must
be placed on top of the sign and no portion of the labels shall be seen from
below. Manufacturer’s labels and logos are not allowed on the sign.

ALLOWABLE SIGNAGE AREAS (see attached Diagram, DW-1)
1.
Tenant I.D. Sign Area (Above Canopy). Tenant will provide its own I.D. sign.
Tenant I.D. signs will be individual, non-illuminated, ½” thick laser cut
aluminum letters & logo. Each letter will be 12” high, painted automotive
finish, semi-gloss black and mounted with minimal non-corrosive studs and
silicone. Were the tenants name and logo are too long to fit within the signage
area, due to the 12” letter height, the Landlord will work with Tenant to make
accommodations to the letter height. Signage is limited to Tenant name and logo
only.

2.
Tenant Directory (if existing). Landlord will include Tenant in the Tenant
Directories in the Park located north of the canal. Tenant will install and pay
the cost of an identification sign on the Tenant Directory, which will be
maintained by the Landlord. Signage is limited to Tenant’s name and logo only.

3.
Window Graphics. Tenant may also apply silver vinyl signage on front entry door
and main entrance windows. These signs will be limited to first surface (outside
of window) and be limited to Tenant’s name, logo, address numerals, and business
hours of operation. Location of signage on main entrance windows must be
approved in writing by the Landlord prior to installation.

4.
Loading Dock Service/Man Door. Each Tenant has a rear entry service door and may
have, as approved by Landlord, uniformly applied silver colored vinyl, three
inch (3”) high letters and logo, centered on door, with Tenants name and logo.
Tenant will maintain letters in a new condition and remove when premise is
vacated and repair and repaint door if necessary.

5.
Loading Dock Overhead Door. Tenant may install numbers or other identification
relating to its warehouse management system above each overhead door. No
additional signage will be permitted on or above overhead doors without
Landlord’s consent, not to be unreasonably withheld, conditioned or delayed.

SIGN INSTALLATION
1.
Each letter and logo will be attached flush to the wall within the signage area.
A combination of pins and adhesive will be permitted.

2.
Where a tenant is the sole occupant of any building over 50,000 sf, tenant may
use signage painted directly to exterior tilt panel. Tenant is responsible for
patching, repairing, painting, and cleaning the sign band area to a like-new and
“as-built” condition and must remove all evidence of the prior signs existence.
When re-painting the signage area, the paint must match the existing color and
wall and will be re-painted from score joint to score joint. If the location is
not bordered by score joints, the entire tilt panel must be re-painted to match
the existing color(s).

3.
When removing signage in the Tenant I.D. Sign Area (above canopy), Tenant is
responsible for patching, repairing, painting, and cleaning the sign band area
to a like-new and “as-built” condition and must remove all evidence of the prior
signs existence. When re-painting the signage area, the paint must match the
existing color and wall and will be re-painted from score joint to score joint.
If the location is not bordered by score joints, the entire tilt panel must be
re-painted to match the existing color(s).


2

--------------------------------------------------------------------------------




4.
All signs, permits and related electrical hookup and installation costs shall be
Tenant’s responsibility. Tenant shall repair any damage to the Premises caused
by the work of Tenant’s sign contractor. All signs must conform to any
applicable EPA requirements or other governmental regulations.

5.
Sign installers shall be licensed sign contractors in accordance with the
regulations of all applicable governmental agencies. Sign installers shall
obtain all required permits prior to fabrication and installation of signage.

6.
All signage must be installed no later than the date Tenant opens for business.

PROHIBITED SIGNS. The following types of signs or sign components are
prohibited:
1.
Animated, flashing, audible or revolving signs, or signs emitting smoke, odors
or other material.

2.
Window signage, other than that specifically outlined under the Window Graphics
criteria.

3.
No exposed conduits, wires, housings, transformers, lamps, tubing, crossover, or
fastening clips will be permitted.

4.
Painted lettering, mass manufactured temporary signage, or window signage other
than specifically outlined in Allowable Signage Areas - window graphics.



Approved by Tenant: [Signature Appears Here]
Date:
 
 
Approved by Landlord: [Signature Appears Here]
Date:
 
 
Approved as to form
Landlord’s Representative: [Signature Appears Here]
Date:
 
 




3

--------------------------------------------------------------------------------




EXHIBIT “E”


DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS FOR LONE PEAK BUSINESS PARK






--------------------------------------------------------------------------------




AFTER RECORDING RETURN TO:
David J. Castleton
Blackburn & Stoll, LC
257 East 200 South, #800
Salt Lake City, Utah 84111


DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
FOR LONE PEAK BUSINESS PARK


THIS DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS (the “Declaration”)
is made this      day of          2009, by PRICE LOGISTICS CENTER DRAPER, LLC, a
Utah limited liability company, PRICE LOGISTICS CENTER DRAPER ONE, LLC, a Utah
limited liability company, PRICE LONE PEAK WEST, LLC, a Utah limited liability
company, PRICE LONE PEAK RETAIL, LLC, a Utah limited liability company, and
PRICE LONE PEAK COMPANY, LLC, a Utah limited liability company (hereinafter
individually referred to as “Grantor” and collectively referred to as
“Grantors”).


WITNESSETH:


A.    Whereas, Grantors are the fee simple owners of certain real property
commonly known and identified as Lone Peak Business Park, Salt Lake County,
Utah, as more particularly described on Schedule A attached hereto (hereinafter
defined as the “Property”);


B.    Whereas, Grantors intend to own and develop portions of the Property
and/or to convey portions of the Property to other persons or entities for
development, all in accordance with certain covenants, agreements, easements,
conditions and restrictions as are contained in this Declaration (together the
“Protective Covenants”) pertaining to the ownership and development of the
Property;


C.    Whereas, Grantors are desirous of subjecting the Property to the
Protective Covenants hereinafter set forth, each and all of which is and are for
the benefit of said Property and for the Grantors and each subsequent owner and
occupant of any portion of the Property; and


D.    Whereas, Grantors have deemed it advisable that they should create a
Committee (the “Committee”), consisting of representatives chosen by the
Grantors until such time as the earlier of 40 years from the date hereof or the
sale by Grantors of 95 % or more of the overall acreage of the Property, which
Committee shall have overall responsibility for implementation and enforcement
of such Protective Covenants by declaring itself the entity to provide for the
power of, and responsibility for, administering the terms of the Protective
Covenants by approving the prospective plans of an owner to develop portions of
the Property and for appointing a Management Company to maintain and repair all
common areas and equipment located on the Property.






--------------------------------------------------------------------------------




DECLARATION:


NOW, THEREFORE, Grantors do hereby proclaim, publish and declare that the
Property is and shall be held, owned, transferred, sold, conveyed, hypothecated,
leased, subleased, occupied and improved in accordance with and subject to the
Protective Covenants hereinafter set forth, which Protective Covenants shall run
with the land and be binding upon the Grantors and upon all parties having or
acquiring any right, title or interest in and to any part of the Property, and
shall inure to the benefit of each and every owner or owners of all or any part
of the Property.


ARTICLE 1
DEFINITIONS


1.1 Definitions. In addition to the terms defined elsewhere in this Declaration,
the following words, unless the context otherwise requires, shall have the
following meanings:


“Affiliate” shall mean, when used with reference to a specified person or
entity, any person that directly or indirectly controls, is controlled by or is
under common control with the specified person or entity.


“Back of Curb” shall mean the farthest edge of a Street curb adjacent to a
Street, which in some cases will be ten (10) feet from the boundary line of a
Building Site depending upon applicable governmental regulation.


“Building” shall mean and include, but not be limited to, any structure built
for permanent use on a Building Site, and all projections or extensions thereof,
including but not limited to garages, outside platforms and docks, storage
tanks, carports, canopies, enclosed malls and porches, sheds, tents, mailboxes,
radios or TV antenna, fences, signboards or any other temporary or permanent
improvement to such Building Site.


“Building Site” shall mean a tract of real property, or any subdivision thereof,
within the Property that may as allowed by this Declaration and existing and
applicable zoning and land use regulations, have built thereon a building or
buildings. If fee simple title to two (2) or more adjacent Building Sites, as
defined hereinabove, is acquired by the same Owner, such commonly owned Building
Sites may, at the option of said Owner, be combined and treated as a single
Building Site for the purposes of this Declaration, provided that the location
of the Improvements on such combined Building Site shall be subject to the-prior
written approval of the Committee.


“Committee” shall mean the committee created pursuant to the terms of Article IX
hereof to perform the various tasks set forth under the terms of this
Declaration.
“Declaration” shall mean this Declaration of Covenants, Conditions and
Restrictions, together with all of the provisions provided herein, which shall
be recorded in the office of the

2

--------------------------------------------------------------------------------




Salt Lake County Recorder, State of Utah, as the same may from time to time be
supplemented or amended in the manner described herein.


“Deed” shall mean any deed, assignment, lease or other instrument conveying fee
title or a leasehold interest in any part of the Property.


“Grantors” shall mean the entities described in the first paragraph of this
Declaration, or their successors or assigns.


“Improvements” shall mean and include, but not be limited to, Buildings, out
buildings, driveways, exterior lighting, fences, landscaping, lawns, loading
areas, parking areas, railroad trackage, retaining walls, roads, screening
walls, Signs, utilities, and walkways located on a Building Site.


“Landscaping” shall mean a space of ground covered with lawn and/or ground
cover, combined with shrubbery, trees and the like, which may be complemented
with earth berms, masonry or similar materials.


“Lawn” Shall mean a space of ground covered principally with grass.


“Management Company” shall mean such person or entity designated by the
Committee from time to time to maintain and repair all common areas and
equipment located on the Property pursuant to Article VI hereof. The Management
Company may include an Affiliate of the Committee or any of the Grantors.


“Occupant” and/or “Tenant”,which may be referred to interchangeably, shall mean
a person or entity, including but not limited to a corporation, joint venture,
partnership, limited liability company, trust, or unincorporated organization or
association, that, through receipt of a Deed or otherwise, has purchased,
leased, rented or has otherwise legally acquired the right to occupy and use a
Building, Building Site or any portion of any Building or Building Site, whether
or not such right is exercised.


“Owner” shall mean a person or entity, including but not limited to a
corporation, joint venture, partnership, limited liability company, trust, or
unincorporated organization or association, that is the record owner of any fee
simple estate, or that has an equity of redemption, in all or any portion of the
Building Site.


“Property” shall mean the property described in the first Whereas clause above
and as more fully described on Exhibit A attached hereto.


“Protective Covenants” shall have the meaning as set forth in the second Whereas
clause of this Declaration.


“Sign” shall mean and include every advertising message, announcement,
declaration, demonstration, display, illustration, insignia, surface or space
erected or maintained in view of the observer thereof for the identification,
advertisement, or promotion of the interests of any

3

--------------------------------------------------------------------------------






person, entity, product or service. The term “Sign” shall also include the sign
structure, supports, lighting systems and any attachments, ornaments or other
features used to draw the attention of observers. This definition does not
include any flag, badge, or ensign of any government or governmental agency
erected for and used to identify said government or governmental agency.


“Street” shall mean any public or private street or highway, whether presently
constructed, dedicated by plat map or contemplated in the future, under a site
plan approved by any public authority.




ARTICLE II
PURPOSES OF DECLARATION; MUTUALITY OF BENEFITS AND OBLIGATIONS


2.1    Purposes. The purposes of this Declaration are:
(a)    to insure proper use and appropriate, adequate and reasonable development
of the Property and each Building Site located thereon;
(b)    to preserve and enhance the value to each Owner and Occupant of all
Buildings and Building Sites;
(c)    to protect against the erection of Improvements constructed of improper,
unsuitable or undesirable material;
(d)    to encourage the construction and maintenance of attractive, permanent
Improvements that are compatible and harmonious as to appearance, function and
location with Improvements situated on or planned for other Building Sites;
(e)    to ensure adequate off-street parking space and off-street truck loading
and maneuvering facilities on the Property; and
(f)    in general to provide for the orderly, aesthetic and high quality
architectural and engineering development, improvement and design of the
Property and each Building thereon so as to promote the general welfare of the
then current and future Owners and Occupants and to enhance the property value
of the Property and Improvements.


2.2    Mutuality. The Protective Covenants set forth herein are made for the
mutual benefit of each and every Owner and are intended to create reciprocal
rights and obligations between the respective Owners and future Owners of all or
any portion of the Property; and to create a privity of contract and estate
between the grantees of said properties, their heirs, successors and assigns.
All Deeds, and any Buildings located on the land represented by the Deeds, shall
be held, transferred, sold, conveyed, used, leased, occupied, mortgaged or
otherwise encumbered subject to all the terms, conditions and provisions
contained in this Declaration. Every person who is or becomes an Owner of any
portion of the Property does by reason of taking such title, by Deed or
otherwise, agree to all of the terms, conditions and provisions of this
Declaration.

4

--------------------------------------------------------------------------------




ARTICLE III
POWERS, DUTIES, AND RESPONSIBILITIES OF GRANTORS


To the extent Grantors are Owners of any portion of the Property, Grantors shall
be entitled to all of the same rights and privileges as accorded to each and
every Owner pursuant to the terms and provisions of this Declaration. In
addition, Grantors, their successors and assigns, shall have the following
powers, duties and privileges that shall pertain only to Grantors, their
successors and assigns, and not to any other Owner: (i) the right to appoint the
members of the Committee as described in Article VIII below; (ii) the right with
respect to sales of various portions of the Property as described in Section 9.5
below; and (iii) any and all other rights specifically granted to Grantors, as
opposed to an Owner, pursuant to the provisions of the Declaration.




ARTICLE IV
GENERAL RESTRICTIONS, COVENANTS AND REQUIREMENTS


The following restrictions, covenants and requirements are imposed on the
Property, and on all Buildings, Improvements and Building Sites located thereon,
and are binding upon all Owners and Occupants, and may be enforced against such
Owners and Occupants, jointly and/or severally:
4.1    Use. Each Building and Building Site shall be used for industrial,
commercial, office, distribution, warehouse, manufacturing-limited, and/or
retail purposes, and such other commercial purposes that are allowed by
applicable zoning regulations and approved in advance by the Committee. In so
using the Building and Building Site, the Owner or Occupant, as the case may be,
shall at all times comply with all present and future safety, health,
environmental or other laws, ordinances, orders, rules, regulations and
requirements of all federal, state, county and municipal governments,
departments, commissions, boards and officers, and all order, rules and
regulations of the National Board of Fire Underwriters or any other body
exercising similar functions, which may be applicable to the Building and
Building Site. Grantor, Owner, Occupant, Management Company and the Committee,
as the case may be and as to which such person has control over the particular
property, shall (a) comply with all federal, state and local statutes, rules and
regulations governing substances or materials identified as toxic, hazardous or
otherwise damaging to person or property by reason of its chemical nature (the
“Environmental Laws”) and (b) promptly notify the Committee and any other
affected Owner or Occupant in the event of any discharge, spillage, uncontrolled
loss, seepage, release or filtration of oil or petroleum or chemical liquids or
solids, particles, liquids or gaseous products, hazardous waste or any product
of byproduct of such Owner’s or Occupant’s operations that may constitute an
environmental hazard upon, on or under the Building or Building Site or any
other matter relating to the Environmental Laws as they may affect the Property.
4.2    Restrictions on Use. No Owner or Occupant shall use or permit the use of
the Property which is, in the reasonable opinion of the Committee, substantially
inconsistent with or materially detrimental to the operation of the Park. The
following uses and operations shall not be allowed without the prior written
consent of the Committee:

5

--------------------------------------------------------------------------------






(a)    Any use which emits or results in an obnoxious odor, noise, or sound
which may constitute a public or private nuisance;
(b)    Any use which is physically damaging to other portions of the Project or
which creates dangerous hazards;
(c)    Any assembly or manufacturing operation which would be permitted only in
a heavy manufacturing or heavy industrial zone; or any distillation, refining,
smelting, drilling or mining operation;
(d)    Any residential use or use involving animals;
(e)    Any incineration of garbage or refuse;
(f)    Any distribution of handbills, circulars or other political, charitable
or similar material or to seek members for any organization, or to solicit
contributions; or
(g)    Any parade or demonstration or other conduct which may tend to interfere
with or impede the use of the Common Areas by other Owners and Occupants, or
their respective employees, customers or invitees.
4.3    Location of Buildings. All Buildings shall be set back from the back of
curb on their respective Building Sites by at lease twenty (20) feet from the
Back of Curb in the case of any frontage boundaries on 12200 South and 11950
South, by at lease eighty (80) feet in the case of any frontage boundaries on
12300 South, by at least thirty (30) feet in the case of any frontage boundaries
on Lone Peak Parkway, and at lease twenty (20) feet from each interior
(non-street frontage) property line, except for underground Improvements such as
storage tanks, which may be placed within those portions of setback areas that
are not included in the twenty (20) foot landscaped areas identified in Section
4.5.


The above minimum setbacks have been established to create and preserve an
attractive setting for all Buildings. However, total uniformity of setback is
not necessarily desired, and accordingly the Committee is authorized, in its
sole discretion, to authorize variations from the minimums on an ad hoc basis.
Any such variation must be expressly approved in writing by the Committee.
4.4    Parking and Parking Areas. No parking shall be permitted on any street or
drive, or any place other than parking areas located upon Building Sites. All
driveways and areas for parking, maneuvering, loading and unloading shall be
paved with asphalt, concrete or similar materials, curbed with concrete and
screened to the extent practical with Landscaping materials. Each Owner or
Occupant shall be responsible for compliance by its employees and visitors.
4.5    Landscaping. Landscaping and irrigation shall be installed for a minimum
depth of twenty (20) feet, beginning at the applicable back of curb on that
portion of any building site that abuts any Streets. Owner shall also provide
Landscaping and irrigation in the areas between its boundary lines and its
adjacent Back of Curb. All other unimproved areas (i.e., areas that are

6

--------------------------------------------------------------------------------






either unpaved, un-built or un-tracked and not within the setback areas
described above) shall have either Landscaping and be maintained with an
irrigation system or, at the discretion of the Committee, graveled areas that
are regularly maintained. Every Building Site shall be landscaped in accordance
with plans submitted and approved in writing by the Committee. Landscaping,
including Landscaping between such Owner’s boundary line and adjacent Back of
Curb shall be installed within ninety (90) days after completion of Building
construction, or as soon thereafter as weather will permit, and shall be
maintained in the manner as outlined below in Section 4.21.
4.6    Fences. Fences, if allowed, will only be erected in the truck dock areas
and used for the exclusive purpose of security. If approved by the Committee,
all fencing will have to also be approved by Draper City and any site plan
amendments will be the responsibility of the applicant to obtain.
4.7    Curb Cuts. Curb cuts for Driveways shall be a minimum of twenty (20) feet
from adjacent property lines, except for any driveway that is shared by adjacent
Owners in which case the curb cut will be centered on property line.


4.8    Signs.
(a)    Subject to approval of the Committee, all Signs shall conform to the
following general requirements:
(i) Only a company name and/or company logo shall be permitted, along with such
other identifying features and information as the Committee may permit.


(ii) All illumination shall be provided by a concealed source and all
back-lighting shall be contained within the area of the Sign.
(iii) No neon, traveling, flashing, intermittent or similar illumination of any
kind shall be permitted.
(iv) All wiring and all appurtenant electrical equipment shall be installed
inside the Building, underground or within the Sign.


(v) All signage will comply with the Draper City Sign ordinance and the then
current signage criteria established by the Committee.


(b)    During the period of development and prior to the completion of the
principal building on each Building Site, the Building Site shall have only one
temporary construction sign. After the completion of the principal Building on
each Building Site, the availability for sale or lease of all or any part of the
principle Building may be advertised by only one temporary marketing sign. Each
temporary sign shall conform to the standards set forth in Section 4.8(a) with
respect to all signs generally and as set forth in Section 4.8(c) with respect
to “Single Tenant Roadway Signs” as shown in Exhibit B.

7

--------------------------------------------------------------------------------




(c)    Each single-tenant Building may have (1) one sign located in proximity to
the Building Site’s curb-cut that is within a reasonable distance of the
intersection of its principal access driveway and the abutting public street
(“Roadway Sign”), and (1) one on the front surface of such Building (“Building
Mounted Sign”). Any such Roadway Signs shall conform to the format and
specification set forth in Exhibit B hereto. The Committee shall approve the
number and locations of such signs and at its discretion may allow for more than
one location of any such signs particularly where the Owner may have exposure to
more than one public street.
Each Multi-tenant Building shall have a Roadway Sign which conforms with Exhibit
C hereto.
(d)    Each Building Site may have directional signs designating parking areas,
off-street loading areas, entrances and exits and conveying similar information.
All such signs shall conform to the format and specifications set forth in
Exhibit B hereto, and if more than one principle Building is located on a
Building Site, additional building identification signs may be used which
conform with Exhibit B hereto. Two such signs that are visible from the street
or from adjacent Building Sites, and a reasonable number of additional signs
that are not visible, shall be permitted on such Building Site.
(e)    The Committee may from time to time make changes or modification to the
above requirements to take into account changes in technology or other
considerations deemed by the Committee to be in the best interests of the
Property and the Owners.
4.9     Exterior Construction, Materials and Colors. All exterior walls of any
Building or other Improvement must be finished with architectural masonry units,
natural stone, precast concrete (including cast in place concrete tilt-up
panels), aluminum or glass materials, or their equivalent, along with such other
architecturally and aesthetically suitable building materials as shall be
approved in writing by the Committee. All finish material shall be maintainable
and sealed as appropriate against the effects of weather and soiling. Color
shall be harmonious and compatible with colors of the natural surroundings and
adjacent Buildings.
4.10    Temporary Structures. No temporary Buildings or other temporary
structures shall be permitted on any Building Site; provided, however, trailer,
temporary buildings and the like shall be permitted for construction purposes
during the construction period of a permanent Building. The location and nature
of such structures must be submitted to and approved by the Committee and shall
be placed as inconspicuously as practicable, shall cause no inconvenience to
Owners or Occupants of other Building Sites, and shall be removed not later than
thirty (30) days after the date of substantial completion for beneficial
occupancy of the Building(s) in conjunction with which the temporary structure
was used.
4.11    Antennas, Aerials and Dishes. No antenna or device for transmission or
reception of any signals, including but not limited to telephone, radio or
television antenna, aerial, dish or similar facility, shall be erected or
maintained on any Building or Building Site in a manner such that it is visible
from five (5) feet above the ground or ground floor level at a distance of five
hundred (500) feet in any direction, without the prior approval of the
Committee. Occupant shall not interfere with radio or television broadcasting or
wireless communications or reception, from or in the Building or elsewhere in
the Park.
4.12    Utility’s; Mechanical Equipment; Roof Projections; etc.



8

--------------------------------------------------------------------------------




(a)    Except as may otherwise be required under applicable laws or utility
company guidelines, all electrical, gas, telephone, data and water services
shall be installed and maintained underground.
(b)    Transformers that may be visible from any primary visual exposure area
shall be screened with either plantings or a durable non-combustible enclosure
(of a design configuration acceptable to Rocky Mountain Power). Where possible,
trash enclosures shall be screened in a similar fashion for continuity.
(c)    Transformer enclosures shall be designed of durable materials with
finishes and colors which are unified and harmonious with the overall
architectural theme.
(d)    Exterior-mounted electrical and gas equipment shall be mounted on exposed
surfaces only when an interior mounting is impractical. When mounted on the
exterior, electrical equipment shall be mounted in a location that is
substantially screened from public view. In no case shall electrical equipment
be mounted on the street side or significant exposure side of any Building
without the approval of the Committee. In no event will any roof top equipment
and exterior roof top mechanical equipment be set back less than eighteen (18)
feet from parapet wall.
(e)    Exterior-mounted electrical equipment and conduits shall be kept to a
visible minimum. Where visible, they shall be installed in a neat and orderly
fashion and shall be painted to blend with their mounting backgrounds.
(f) Water towers, storage tanks, processing equipment, skylights, cooling
towers, communication towers, vents and any other similar structures or
equipment placed upon any Building Site shall be adequately screened from public
view and from the view of other Building Sites by a screening method approved in
writing by the Committee prior to the construction or erection of said
structures or equipment. Physical features customary to light industrial
facilities shall be identified by Owner for consideration by the Committee and
shall not require screening if, at the discretion of the Committee, exposure of
such features is acceptable.
4.13 Loading and Servicing Areas. Loading doors, docks, material hauling
facilities, accessory structures and serving areas shall be screened, as much as
reasonably practical at the discretion of the Committee, to minimize the effect
of their appearance from public areas or neighboring sites. Moreover, loading
and servicing areas shall be designed as an integral part of the Building
architecture, so that the entire loading and servicing operation can be
conducted within the confines of any such area. Loading areas shall not encroach
into setback areas along street frontages. Off Street loading spaces shall be
designed to include an additional area or means of ingress and egress which
shall be adequate for maneuvering. Trucks and tractor-trailers must be parked in
loading dock areas. The Committee will consider, on a case by case basis,
alternative and/or additional parking areas for Occupants. No land or buildings
within the Park shall be used so as to permit the keeping of articles, goods or
materials in the open or exposed to public view. No storage units, buildings,
huts, etc. are permitted outside of the Building.

9

--------------------------------------------------------------------------------




4.14    Garbage and Debris. No refuse, garbage, trash, grass, shrub or tree
clippings, plant waste, compost, bulk materials or debris of any kind shall be
kept, stored or allowed to accumulate on any Building Site except within an
enclosed structure or container approved by the Committee or unless
appropriately screened from view in a manner acceptable to the Committee, except
that any refuse or storage container containing such materials and approved by
the Committee, may be located outside at such time as may be reasonably
necessary to permit garbage or trash pickup or materials storage. The Committee,
in its discretion, may adopt and promulgate reasonable rules and regulations
relating to the type and appearance of permitted trash receptacles, the
screening thereof by fences or otherwise, and the manner of locating the same on
the Property. Occupants shall remove and dispose of waste materials as
frequently as necessary to maintain a clean dumpster area.
4.15    Accumulation of Materials; Storage Areas. Materials, supplies,
merchandise, equipment, company-owned vehicles or similar items shall be stored
in a location that shall be adequately screened as much as reasonably practical,
at the discretion of the Committee, from the view of adjacent Buildings, public
streets and pedestrian walkways by either a fence, wall, landscaping screen or
similar manner, but then only if approved in writing by the Committee. Subject
to the consent of the Committee, fuel and other storage tanks and coal bins
shall be installed underground wherever practicable and in any event screened
from public view. No overnight storage of pallets, junk, wrecked autos, shipping
materials, boxes or other materials shall be allowed within the Park. The
Committee reserve the right to remove any materials prohibited hereunder at the
violating party’s expense. No outside storage of vehicles shall be allowed other
than those directly used in the operation of normal business.
4.16    Utilities. Other than for street lighting, all pipes, lines and other
facilities for utilities, including water, gas, sewer and drainage, and all
lines and conduits of any type hereafter installed for the transmission of audio
and visual signals or electricity shall be located beneath the ground or within
an enclosed structure or adequately screened, except that overhead lighting and
utility appurtenances may be located above ground if they are adequately
screened by Landscaping or by suitable Building materials that are harmonious
with the surrounding structures, so as not to be visible from adjacent
Buildings, public streets and pedestrian walkways. Each Owner and Occupant shall
use the shared or common utility lines for the purposes for which they were
constructed and shall not overload or use the same to excess.
4.17    Maintenance of Property. Each Owner or Occupant shall at its own expense
keep each Building Site owned by it, as well as the land between its boundary
line and adjacent Back of Curb, and all Improvements located thereon, as well as
all property from the back of the street curb to such Owner’s or Occupant’s
property, in a clean, safe, attractive and aesthetically pleasing condition, in
good order and repair, including without limitation, (a) painting and repairing
and generally maintaining the exterior of all Buildings and other Improvements
at such times as necessary to maintain the appearance of a first class
industrial facility, (b) maintaining (including snow removal) and repairing any
parking lot and truck dock areas, road, driveway, storm sewer, utilities, or
similar Improvement located within the perimeter of all such Building Sites in a
manner and with such frequency as is consistent with good property management,
(c) maintaining and landscaping all Lawns, trees, grass, shrubs, flowers and
other Landscaping in



10

--------------------------------------------------------------------------------




accordance with the requirements of Section 5.20 hereof and (d) maintaining or
repairing any utility lines that service such Owner’s or Occupant’s Building or
Improvements to the extent such lines are not required to be maintained or
repaired by Draper City or any applicable utility company. The expense of any
maintenance, repairs or landscaping required in this section shall be the sole
expense of each individual Owner or Occupant, and the Grantors and the Committee
shall in no way be responsible for any expenses related to any maintenance,
repair, landscaping or improvement on any Building Site.
4.18 Sounds. No exterior speakers, horns, whistles, bells or other sound
devices, other than devices used exclusively for safety, security, fire
prevention of fire control purposes, shall be located or used on any Building
Site except to the extent permitted by the Committee.
4.19 Maintenance of Drainage. Each Building Site shall have appropriate
provision for water retainage/detention as may be necessary to appropriate for
the Property’s overall drainage system, as determined in the reasonable judgment
of the Committee. The established drainage pattern over any Building Site may
not be altered except as approved in writing by the Committee. Each site shall
be designed to the current standards of any applicable governmental authority
having jurisdiction.
4.20 Water Systems. No individual water supply system shall be installed or
maintained for any Building or Building Site unless such system is approved by
the Committee and is designed, located constructed and equipped in accordance
with the requirements, standards and recommendations of any applicable
governmental authority having jurisdiction.
4.21 Maintenance. Any Lawn and all Landscaping shall be maintained by the Owners
and Occupants of the Building Site in substantially the following manner:




Cut
Cut all Lawn areas on a regular basis with mowers so as to maintain a manicured
appearance.
Trim
Trim around all Buildings, trees, poles, fences and other obstacles during such
servicing.
Edge
Edge all walks, curbs, driveways, and similar areas upon such servicing.
Weed
Remove all weeds from areas as needed.
Clean Up
Remove all grass clippings from walks, drives, and parking areas after such
servicing.
Shrub Pruning
Prune all shrubbery as needed to maintain and promote a manicured and healthy
appearance.
Tree Pruning
Prune all trees as required to remove damaged branches, sucker growth, dead
wood, and similar matters.
Leaf Removal
Collect and remove all fallen leaves.

4.22 Application of Restrictions. All real property within the Property shall be
held, used and enjoyed subject to the limitations, restrictions and other
provisions set forth in this Declaration. However, reasonable variations from
the strict application of the limitations and restrictions in this Article IV in
any specific case may be granted by the Committee in





11

--------------------------------------------------------------------------------




accordance with Article VII if such strict application would be unreasonable or
unduly harsh under the circumstances or otherwise not in the best interests of,
or harmful to, the other Owners and Occupants. Any such variance shall not
constitute a waiver or estoppel with respect to any of the provisions of this
declaration on any future action by the Committee.
ARTICLE V
COMMON AREA MAINTENANCE AND CHARGES
5.1 Management of Common Areas. The Committee shall from time to time appoint a
Management Company to maintain and repair all common areas and equipment located
on the Property. Such common areas or equipment shall include, by way of example
and without limitation, the area designated as common area on any plat map of
the Property on any part thereof, water detention areas, any open drainage
areas, irrigation systems, common access or roadways, park signs and street
lighting, but shall not include yard areas between Back of Curb and Owner’s or
Occupant’s property lines that are contiguous with their respective front or
side yards. Such maintenance and repair shall include, without limitation:
(a)    Cleaning, maintaining and re-lamping of any lighting fixtures and
signage, except such fixtures or signage that are the property of any utility or
governmental body or are part of a property, or signage of, a separate Owner.
(b)    Performance of necessary repair and maintenance on all Landscaping within
common areas, including trimming, watering, and fertilization of all grass,
ground cover, shrubs and trees; removal of dead or waste material; and
replacement of any dead or diseased grass, ground cover, shrubs, or trees.
(c)    The removal of trash, rubbish, snow and other debris or obstructions,
where reasonably necessary, within the common areas.
(d)    Maintenance of general public liability insurance for the benefit of
Grantors and all Owners and Occupants against claims for bodily injury, death,
or property damage occurring on, in, or about the common areas and the adjoining
streets, sidewalks, and passageways, but not within any Building Site or and
Building or other Improvements thereon or within any other area within the
exclusive control of and Owner or Occupant; such insurance to afford protection
of not less than $1,000,000.00 with respect to bodily injury or death to any one
person, not less than $5,000,000.00 with respect of any one accident, and not
less than $l,000,000.00 with respect to property damage.
(e)    Payment or reimbursement of any legal or related costs incurred by or on
behalf of the Grantors, the Management Company or the Committee in enforcing,
defending, complying with, interpreting or otherwise acting within the terms of,
the provisions of this Declaration, including without limitation, the Protective
Covenants.
(f)     Payment of any property taxes on the common areas that are not otherwise
owned by a particular Owner.



12

--------------------------------------------------------------------------------




5.2    Allocation of Maintenance Costs. The costs and expenses of maintaining
the common areas and facilities and all real property taxes attributable to the
common areas pursuant to Section 6.1 shall be allocated pro rata among all of
the Owners. Each Owner shall bear its pro rata share of all such costs and real
property taxes, based on the ratio of the acreage size of the Building Site of
such Owner to the acreage size of the Building Sites of all Owners.
5.3    Computation of Maintenance Costs. All of the costs and expenses incurred,
or otherwise paid, by the Management Company in connection with the maintenance
and repair of the common areas of the Property, pursuant to Section 5.1, shall
be paid or reimbursed to the Management Company, including without limitation
all of the Managements Company’s actual out of pocket expenses to perform such
services; a reasonable amount for the administration thereof, including
accounting for the computation and collection of maintenance costs and real
property taxes; a reasonable reserve for delinquent accounts; any costs incurred
to provide security to the subject property, if necessary; and any other costs
or expenses reasonably related to or arising out of the above.
5.4    Assessment of Maintenance Costs. All estimated costs and expenses of
maintenance may at the discretion of the Management Company be assessed in
advance and billed to each Owner monthly, quarterly or annually. Such
assessments shall be paid by each Owner promptly upon receipt thereof. The
amount, if any, by which any assessments received in advance from
any Owner exceed such Owner’s actual share of maintenance expenses for the
billing period shall be credited against the estimated costs and expenses for
the ensuing billing period. Owners and Occupants shall have the right, upon
reasonable notice and during normal office hours, to audit the costs and
expenses comprising the assessments.
ARTICLE VI
ZONING AND OTHER RESTRICTIONS
The Protective Covenants shall not be taken as permitting any action or thing
prohibited by zoning laws, or the laws, rules or regulations of any governmental
authority, or by specific restrictions imposed by and deed or lease, that are
applicable to the Property. In the event of any conflict, the most restrictive
provision of such laws, rules, regulations, deeds, leases or the Protective
Covenants shall be taken to govern and control. Any approval of the Committee
required in this Declaration does not in any way relieve Owners and Occupants
from obtaining approvals or otherwise complying with any laws, rules or
regulations required by and governmental body or other person having
jurisdiction or other legal rights thereunder.
ARTICLE VII
APPROVAL OF PLANS; CONSTRUCTION
7.1 Plans. No exterior construction, exterior reconstruction, or exterior
alterations of any Building or other exterior Improvements, including Signs, may
be commenced without written approval by the Committee of the plans or such
construction or alteration, which approval shall



13

--------------------------------------------------------------------------------




be sought in accordance with the provisions of Article VIII below. The plans
submitted for approval of the Committee shall include all plans, specifications,
drawing, studies, reports and other materials, both written and otherwise, as
the Committee may reasonably request in order to grant an informed approval or
disapproval in compliance with the terms and provisions of this Declaration.
Approval of plans by the Committee may be secured prior to acquisition of a
Building Site pursuant to the terms of a sales contract.
7.2    Construction. Upon receipt of approval of plans, Owner or Occupant shall
diligently proceed with the commencement and completion of all approved
construction. Unless work on the approved construction shall be commenced within
one (1) year from the date of such approval and diligently pursued to completion
thereafter, the approval shall automatically expire unless the Committee has
given a written extension of time.
7.3    Arbitration. If, after the initial construction of a Building upon a
Building Site, the Owner or Occupant submits plans for exterior alteration,
addition or exterior reconstruction, and have receive a decision of the
Committee, feels that said decision is not consistent with the provision of this
Declaration, such Owner or Occupant may submit the decision to determination by
arbitration in the following manner:
The party desiring arbitration shall serve upon the Committee a written notice
naming an arbitrator. Within ten (10) days after the delivery of said notice,
the Committee shall likewise appoint an arbitrator and notify the party desiring
arbitration of such appointment, and if the Committee fails within said ten (10)
days so to do, the arbitrator appointed by the party desiring arbitration shall
proceed in the determination of plan approval and his/her decision as to such
approval shall be final. If the Committee appoints an arbitrator within the
prescribed time, the two arbitrators so appointed shall choose a third
arbitrator. If the two arbitrators so chosen shall fail to agree upon the
selection of a third arbitrator within a reasonable time, such arbitrator shall
be appointed, upon application of either party, by and judge of the District
Court of the United States for the district which shall then include the
locality in which the Building Site is situated, but such application shall not
be made until such party shall have given ten (10) days written notice to the
other party of its intention to do so. The board of arbitrators, constituted as
aforesaid, shall proceed to determine whether or not he proposed plans shall be
approved and the decision of the board, or of any two members thereof, as to
such shall be binding upon the parties hereto. All expenses of such arbitration
shall be apportioned equally between the parties to the arbitration.
ARTICLE VIII
THE COMMITTEE
8.1 The Committee.
(a) Duties. The Committee is hereby created pursuant to this Declaration the
functions of which shall be to (i) enforce the provisions of this Declaration,
(ii) grant approvals of construction, reconstruction and development of Building
Sites and Improvements in accordance with the restrictions, requirements and
provisions contained in the Declaration,



14

--------------------------------------------------------------------------------




including without limitation the right to insure that all Improvements on the
Property harmonize with existing surroundings and structures on the Property,
and (iii) grant such other approvals or variances and perform such other
functions and duties as may be required by the terms of the Declaration.
(b) Organization and Operation. The Committee shall consist of three persons.
Until the sooner to occur of 40 years from the date of this Declaration or the
date upon which Grantors have sold and conveyed to third parties (as opposed to
transferred to another entity or entities controlled by Grantors or Affiliates
of Grantors) more than ninety-five percent (95%) of the total acreage contained
in the Property (hereinafter the “Turnover Date”), Grantors shall have the right
and privilege to appoint all members of the Committee. After the Turnover Date,
the members of the Committee shall be appointed and elected by majority vote of
the Owners in the Property. Each Owner shall have votes equal to the number of
whole acres existing in the Owner’s Building Site, and the majority vote of all
votes attributable to all Owners shall elect each member. Votes shall not be
accumulated for the election of members of the Committee. Members shall serve
for three year periods, unless earlier removed pursuant to a vote of the Owners.
Any person may serve as a member of the Committee, and need not be an Owner, or
a representative or employee or other associate of an Owner. Meetings of the
Owners for the purpose of electing the Committee shall be called by the existing
Committee in September of every three years. In the absence or failure of the
existing Committee members to call such meetings, or in a special meeting is
desired by the Owners, Owners owning at least 10 percent of the total votes in
the Property may call a meeting of the Owners for the purpose of electing a new
Committee at any time. Notice of any meeting of Owners, whether given by the
Committee or Owners having at least 10% of the total votes, shall be give at
least 20 days prior to any such meeting by written notice to all Owners at the
then address of each Owner on its Building Site, unless the Owner gives another
address to the Committee or the Owners for purposes of receiving notice. Said
meetings may be held in any location in Salt Lake County, Utah.
8.2      Approval Procedure. Any Plans and specifications, or any other matter
required by this Declaration to be, submitted to the Committee shall be approved
or disapproved by it in writing no later than thirty (30) days after submission.
A majority vote of the Committee shall be required to approve or disapprove any
plans or specifications or other matter submitted to the Committee. If the
Committee fails to respond to a properly submitted application for approval of
plans and specifications within sixty (60) days of the proper submission of such
application, such application shall be deemed approved.
8.3      Standards. In deciding whether to approve or disapprove plans and
specifications submitted to it, the Committee shall use its best judgment to
insure that all improvements within the Property conform to and harmonize with
the requirements and restrictions of this Declaration.
8.4 Development Guidelines. The Committee may from time to time adopt such
“Development Guidelines” as it deems necessary to clarify, amplify upon and
further develop the restrictions, guidelines and requirements of the
Declaration, and to inform Owners and Occupants of the standards that will be
applied in approving or disapproving matters submitted to the Committee pursuant
to the provisions of this Declaration. Such Development Guidelines



15

--------------------------------------------------------------------------------




may amplify but may not be less restrictive than the regulations and
restrictions stated in this Declaration, and shall be binding upon all Owners
and Occupants. Such Development Guidelines may state more specifically the rules
and regulations of the Committee with respect to the submission of plans and
specifications for approval, the time or times within which such plans or
specifications must be submitted, and may state such other rules, regulations,
policies and recommendations that the Committee will consider in approving or
disapproving proposed construction of or alterations to Buildings and
Improvements, or other matters submitted to the Committee pursuant to this
Declaration.
8.5 No Liability for Damages. Neither the Committee nor the Grantors, or any of
its or their agents, assigns, owners, manages or otherwise, shall be liable for
damages by reason of any action, inaction, approval, or disapproval by the
Committee with respect to any request made pursuant to this Declaration.
8.6 Payment. Before any application shall be approved by the Committee, the
Owner or Occupant who submits the plans and specifications for approval shall
provide assurance, in such forms as the Committee shall determine, for the
payment or reimbursement to the Committee for its reasonable professional costs
(including architectural or legal costs, whether or not such costs are incurred
with respect to members of the Committee) incurred as part of the review by the
Committee of such plans and specifications.
ARTICLE IX
GENERAL EASEMENTS
9.1      Drainage. Grantors hereby reserve easements over each Building Site for
drainage of surface water wherever and whenever reasonably necessary in order to
maintain reasonable standards of health, safety and appearance; provided,
however, that such easements shall terminate as to any particular Building Site
when the initial principal Building and Landscaping approved for such Building
Site has been completed. These easements and rights expressly include the right
to cut any trees, bushes or shrubbery, make any grading of the soil, or to take
any other similar action reasonably necessary to provide economical and safe
utility installation and to maintain reasonable standards of health and
appearance. Grantors shall promptly restore any area affected by the exercise of
such easements and rights, and shall indemnify the Owner of such Building Site,
its lessees and sub-lessees, from all costs incurred as a result of any damage
to such Building Site due to the negligence or misconduct of Grantors in the
exercise of such easement and rights.
9.2 Grading. Grantors may at any time make such cuts and fills upon the Property
and do such grading and moving of earth as, in its judgment, maybe necessary to
improve or maintain the streets in or adjacent to the Property and to drain
surface waters there from; and may assign such rights to Salt Lake County or to
any municipal or public authority; provided, however, that after plans for the
initial principle Building upon a Building Site shall have been approved by the
Committee as provided herein, the rights of the Grantors under this section
shall terminate with respect to all parts of such Building Site other than the
easement area thereof, except that
Grantors or any such municipal or public authority shall thereafter have the
right to maintain existing streets and drainage structures.
9.3    Utilities and Signs. Grantors hereby reserve unto themselves an easement
and right of way, including but not limited to rights of ingress and egress,
within a ten (10) foot right of way around the perimeter of any property, for
the limited purpose of constructing, erecting, operating, replacing and/or
maintaining utilities and similar public or quasi-public improvements on the
Property as necessary to complete, constrict, develop, expand and improve the
Property and the Building Sites and also to construct and maintain one or mores
Signs indicating the name and location of the Property. Any use of such easement
shall be performed in such a reasonable manner as to minimize the impact of such
construction, maintenance, or use, upon the Property. Each Owner or Occupant
shall also dedicate, from time to time, if requested, on its Building Site, to
the respective utility company or governing body, one or more easements for any
utility from the property line to the Building. In the event of necessity, and
only in the event of necessity, the Owner of each parcel of the Property agrees
to the location of common utility facilities across and under such Owner’s
parcel in locations other than those designated herein, so long as such location
does not unreasonably interfere with the use and operation of such parcel and so
long as the common utility facilities concerned are located underground and do
not cross within ten (10) feet of any Building erected or to be erected upon
such parcel.
9.4    Maintenance and Interference. Grantors, Owners and Occupants, whichever
the case may be, hereby agree to use their best efforts to minimize interference
with Owners, Occupants and their guest and/or invitees in connection with the
Grantors’ use of the easements described in this Article IX.
9.5      Exception for Grantor. Notwithstanding any restrictions or provisions
contained in this Declaration to the contrary, until the expiration of Grantors’
right to appoint the members of the Committee as described in Article VIII
above, a Grantor shall have the right to use any Building Site owned by such
Grantor in furtherance of any marketing or sales effort, or to facilitate
construction or improvements of any Building or of the Property.
ARTICLE X
GENERAL

16

--------------------------------------------------------------------------------




10.1 Owners Acceptance. The Owner or Occupant of any Building Site on the
Property by acceptance of a Deed or other instrument conveying an interest in or
title to, or the execution of a contract for the purchase thereof, whether from
a Grantor or subsequent Owner or Occupant of such Building Site, shall accept
such Deed or other contract upon and subject to each and all of the terms of
this Declaration, including without limitation the Protective Covenants, and is
required to deliver a copy of this Declaration any subsequent Owner or Occupant
taking a Deed under such Owner. Owner agrees to cause any occupant of its
Building or Building Site to agree to be bound by the terms of this Declaration
including, without limitation, the Protective Covenants and payment of common
maintenance charges.



17

--------------------------------------------------------------------------------




10.2 Indemnity for Damages. Each and every Owner or Occupant and future Owner or
Occupant in accepting a Deed or contract for any Building Site agrees to
indemnify Grantors, the Committee and the Management Company for any damage
caused by such Owner or Occupant, or the contractor, agent, or employees of such
Owner or Occupant, to roads, streets, gutters, walkways or other aspects of
public ways, including all surfacing thereon, or to water, drainage or storm
sewer lines or sanitary sewer lines owned by a Grantor, the Committee or the
Management Company or for which a Grantor, the Committee or the Management
Company has responsibility at the time of such damage.
10.3 Limitation of Liability. Each and every Owner or Occupant or future Owner
or Occupant in accepting a Deed or contract for any Building Site acknowledges
and agrees that neither the Grantors, the Committee, the Management Company nor
any of their respective partners, owners, manages, officers, directors,
employees, agents or Affiliate, shall be liable to the Owner or Occupant or any
person acting by, through or under such Owner or Occupant (any on such person or
entity herein called “Aggrieved Person”) for any injury or damage, including
monetary damage, to the Business, equipment, merchandise or other property of
the Aggrieved Person resulting from any cause, including, but not limited to
claims of breach of fiduciary duty, losses due to mistakes or the negligence of
any of the employees, brokers or other agents, of the Grantors, the Committee or
the Management Company or otherwise, except if and to the extent that such act
or omission constitutes gross negligence or willful misconduct and except the
actions of a Grantor in its capacity as an Owner.


10.4 Enforcement. Enforcement of the provisions of this Declaration may be made
by Grantors, the Committee or the Management Company or any Owner or Occupant
affected thereby, and shall be by any appropriate proceeding at law or in equity
against any Owner or Occupant, person, corporation, trust or other entity
violating or attempting to violate said provisions, either to restrain such
violation, to enforce liability, or to recover damages, or by and appropriate
proceeding at law or in equity against the land to enforce any lien or charge
arising by virtue thereof. Neither Grantors, the Committee nor the Management
Company shall be liable for the enforcement of, or failure to enforce, said
provisions, and failure of Grantor, the Committee or the Management Company or
any Owner of Occupant to enforce any of the provisions of the Declaration shall
in no event be deemed a waiver of the right to do so thereafter.
10.5 Severability. Every one of the provisions of this Declaration, including
the Protective Covenants, is hereby declared to be independent of, and severable
from the rest of such provisions and of and from every combination of such
provisions. Invalidation by any court of any provision or restriction in this
declaration shall in no way affect any of the other provisions or Protective
Covenants, which shall remain in full force and effect.
10.6 Captions. The captions preceding the various sections, paragraphs and
subparagraphs of this Declaration are for the convenience of reference only, and
none of them shall be used as an aid to the construction of any provision of the
Declaration. Wherever and whenever applicable, the singular form of a word shall
be taken to mean or apply to the plural, and the masculine form shall be taken
to mean or apply to the feminine or the neuter.



















18

--------------------------------------------------------------------------------




10.7 Mortgages; Deeds of Trust. Breach of any of the provisions of this
Declaration or any of the foregoing Protective Covenants shall not defeat or
render invalid the lien of any mortgage or deed of trust made in good faith and
for the value and covering any portion of the Property; but this Declaration and
said Protective Covenants shall be binding upon and effective against any Owner
or Occupant of said property whose title thereto is acquired by foreclosure,
trustee’s sale or otherwise.


10.8 Duration, Modification and Termination. The conditions, restrictions,
covenants, easements and reservations set forth in this Declaration shall run
with and bind the land within the Property and shall be and remain in effect,
and shall inure to the benefit of, and be enforceable by, through and under
Grantors or the Owner of any portion of the Property, subject to and pursuant to
the terms of the Declaration, their heirs, successors and assigns for a term of
forty (40) years from the date this Declaration is recorded with the Salt Lake
County Recorder after which time these Protective Covenants shall expire and
terminate. Any modification, amendment or early termination of this Declaration
shall take place only by the affirmative vote of two thirds (2/3) of all votes
entitle to be voted. Each Owner, except Grantors, shall have one vote for each
acre of land, or any fraction thereof, owned by it. Grantors shall have the
greater of (a) votes equal to the total votes of all Owners other than Grantors,
or (b) one vote per acre or any fraction thereof owned by Grantors in the
Property.


10.9 Assignability. A Grantor may assign all of its rights and obligations
herein to any person or entity to which a Grantor simultaneously conveys its
interest in all or substantially all of the Property owned by such Grantor as of
the date of such assignment and conveyance. The foregoing assignment and
assumption shall be evidenced by a signed and acknowledged written declaration
recorded in the office of the Recorder of Salt Lake County. By such assignment
and assumption, the grantee thereof shall be conclusively deemed to have
accepted such assignment and shall thereafter have the same rights and be
subject to the same obligations as are given the assumed by Grantors herein.
Upon such assignment, the Grantor shall be released from all obligations which
shall arise thereafter, but not from obligations arising prior to such
assignment.
10.10 Law Governing. This Declaration shall be governed by and construed in
accordance with the laws of the State of Utah.
IN WITNESS WHEREOF, Grantors have caused this instrument to be signed by their
duly authorized persons on the date first above written.


PRICE LOGISTICS CENTER DRAPER, LLC
By
[SIGNATURE APPEARS HERE]
 
J. Steven Price, Manager






19

--------------------------------------------------------------------------------






PRICE LOGISTICS CENTER DRAPER ONE, LLC
By
[SIGNATURE APPEARS HERE]
 
J. Steven Price, Manager


PRICE LONE PEAK WEST, LLC
By
[SIGNATURE APPEARS HERE]
 
J. Steven Price, Manager
PRICE LONE PEAK COMPANY, LLC
By
[SIGNATURE APPEARS HERE]
 
J. Steven Price, Manager
PRICE LONE PEAK RETAIL, LLC
By
[SIGNATURE APPEARS HERE]
 
J. Steven Price, Manager




20

--------------------------------------------------------------------------------




STATE OF UTAH
)
 
:
COUNTY OF SALT LAKE
)

On the    day of    , 2009, personally appeared before me J. Steven Price, a
signer of the foregoing instrument who duly acknowledged to me that he executed
the same, for and in behalf of Price Logistics Center Draper, LLC.


_______________________________________
NOTARY PUBLIC
Residing at
__________________________

My Commission Expires:
____________________



STATE OF UTAH
)
 
:
COUNTY OF SALT LAKE
)



On the    day of    , 2009, personally appeared before me J. Steven Price, a
signer of the foregoing instrument who duly acknowledged to me that he executed
the same, for and in behalf of Price Logistics Center Draper, LLC.


____________________________________
NOTARY PUBLIC
Residing at
________________________
 
 



My Commission Expires:
 
 




21

--------------------------------------------------------------------------------






STATE OF UTAH
)
 
:
COUNTY OF SALT LAKE
)

On the ___day of    , 2009, personally appeared before me J. Steven Price, a
signer of the foregoing instrument who duly acknowledged to me that he executed
the same, for and in behalf of Price Lone Peak West, LLC.


_______________________________________
NOTARY PUBLIC
Residing at
__________________________



My Commission Expires:
 



STATE OF UTAH
)
 
:
COUNTY OF SALT LAKE
)



On the ___day of    , 2009, personally appeared before me J. Steven Price, a
signer of the foregoing instrument who duly acknowledged to me that he executed
the same, for and in behalf of Price Lone Peak Company, LLC.


_______________________________________
NOTARY PUBLIC
Residing at
________________________



My Commission Expires:
_____________________


22

--------------------------------------------------------------------------------






STATE OF UTAH
)
 
:
COUNTY OF SALT LAKE
)



On the ___day of    , 2009, personally appeared before me J. Steven Price, a
signer of the foregoing instrument who duly acknowledged to me that he executed
the same, for and in behalf of Price Lone Peak Retail, LLC.


______________________________________
NOTARY PUBLIC
Residing at
__________________________



My Commission Expires:
____________________








23

--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF PROPERTY
Property located in Salt Lake County, Utah, more particularly described as
follows:
PARCEL 1
A Parcel of land located in the East Half of Section 25, Township 3 South, Range
1 West, Salt Lake Base and Meridian, Salt Lake County, Utah, described as
follows:
Beginning at a point on the Southerly line of the Jordan and Salt Lake Canal and
the West right-of-way line of Lone Peak Parkway, said point being North
89°32’42” West 1,365.42 feet along the North line of Section 25, Township 3
South, Range 1 West, Salt Lake Base and Meridian and South 2,339.07 feet from
the Northeast Corner of said Section 25, and thence along said West right-of-way
line the following two courses: 1) South 08°55’39” East 386.32 feet and 2) South
00°46’54” East 113.55 feet to the North line of Lone Peak Business Park, a
subdivision recorded in Book 2000P at Page 180 of the Salt Lake County records;
thence along said North line South 89°13’06” West 1,069.80 feet; thence North
00°07’27” East 546.28 feet to said Southerly line of the Jordan and Salt Lake
Canal and a point on the arc of a 717.00 foot radius non-tangent curve to the
right, the center of which bears South 02°10’19” West; thence along said
Southerly line the following four courses: 1) Easterly 108.94 feet along said
curve through a central angle of 08°42’21” and a long chord of South 83°28’30”
East 108.84 feet, 2) South 79°07’20” East 374.63 feet, 3) South 76°10’06” East
272.30 feet and 4) North 67°16’25” East 289.01 feet to the point of beginning.
PARCEL 2
A Parcel of land located Section 25, Township 3 South, Range 1 West, Salt Lake
Base and Meridian, Salt Lake County, Utah, described as follows:
Beginning at a point on the Southerly line of the Jordan and Salt Lake Canal and
the Northerly extension of the West line of Lone Peak Business Park, a
subdivision recorded in Book 2000P at Page 180 of the Salt Lake County records,
said point being North 89°32’42” West 2,372.46 feet along the North line of
Section 25, Township 3 South, Range 1 West, Salt Lake Base and Meridian and
South 2,310.56 feet from the Northeast Corner of said Section 25 and thence
along said West line and its extension South 00°07’27” West 895.63 feet to the
North line of property described in that certain Quit Claim Deed recorded
November 30, 1981, as Entry No. 3627200, in Book 5317 at Page 1210 of said
records; thence along said North line North 89°53’00” West 285.51 feet to the
East line of the Southwest Quarter of said Section 25; thence along said East
line South 00°07’00” West 26.09 feet to a point South 00°07’00” West 565.51 feet
from the Center Quarter Corner of said Section 25 and the South line of property
described in that certain Warranty Deed recorded January 18, 1965 as Entry No.
2055164 in Book 2282 at Page 559 of said records; thence along said South line
North 84°51’00” West 1,043.33 feet to the Easterly right-of-way of the Denver
and Rio Grande Western Railroad and a point on the arc of a 5,321.42 foot radius
non-tangent curve to the right, the center of which bears South 89°13’28” East;
thence along said Easterly right-of-way line the following two courses: l)
Northerly 444.46 feet along said curve through a central angle of 04°47’08” and
a long chord of North 03°10’06”



24

--------------------------------------------------------------------------------




East 444.33 feet and 2) North 05°33’40” East 300.99 feet to the South line of
Property described in that certain Special Warranty Deed recorded May 02, 2003
as Entry No. 8637429 in Book 8791 at Page 891 of said records; thence along the
boundary of said property the following three courses: 1) South 84°26’20” East
10.00 feet, 2) North 05°33’40” East 188.00 feet and 3) North 84°26’20” West
10.00 feet to said Easterly railroad right-of-way line; thence along said
Easterly right-of-way line North 05°33’40” East 384.73 feet to said Southerly
line of the Jordan and Salt Lake Canal and a point on the arc of a 108.00 foot
radius non-tangent curve to the left, the center of which bears North 55°02’29”
East; thence along said Southerly line the following nine courses: 1)
Southeasterly 57.97 feet along said curve through a central angle of 30°45’17”
and a long chord of South 50°20’10” East 57.28 feet, 2) South 65°42’48” East
402.40 feet to a point of tangency of a 267.00 foot radius curve to the right,
3) Southeasterly 66.80 feet along said curve through a central angle of
14°20’05” and a long chord of South 58°32’45” East 66.63 feet, 4) South
51°22’52” East 211.19 feet to a point on the arc of a 833.00 foot radius
non-tangent curve to the left, the center of which bears North 37°12’57” East 5)
Southeasterly 255.70 feet along said curve through a central angle of 17°35’15”
and a long chord of South 61°34’40” East 254.69 feet to a point of compound
curvature of a 200.00 foot radius curve to the left, 6) Easterly 76.93 feet
along said curve through a central angle of 22°02’20” and a long chord of South
81°23’28” East 76.46 feet, 7) North 87°35’22” East 120.78 feet, 8) North
83°31’17” East 56.69 feet to a point of tangency of a 717.00 foot radius curve
to the right, and 9) Easterly 108.25 feet along said curve through a central
angle of 08°39’02” and a long chord of North 87°50’48” East 108.15 to the point
of beginning.
PARCEL 3
A parcel of land located in the Northeast Quarter of Section 25, Township 3
South, Range 1 West, Salt Lake Base and Meridian, Salt Lake County, Utah,
described as follows:
BEGINNING at a point on the northerly line of the Jordan and Salt Lake Canal,
said point being South 00°12’10” West 2,259.13 feet (South 2,276.21 feet by
record) along the east line of Section 25, Township 3 South, Range 1 West, Salt
Lake Base and Meridian and West 1,363.20 feet (1358.11 feet by record) from the
Northeast Corner of said Section 25, and thence along said northerly line the
following four courses: 1) South 67°16’25” West 288.55 feet, 2) North 76°10’06”
West 252.20 feet, 3) North 79°07’20” West 376.33 feet to a point on the arc of a
783.00 foot radius non-tangent curve to the left, the center of which bears
South 10°52’40” West and Westerly 115.25 feet along said curve through a central
angle of 08°25’59” and a long chord of North 83°20’19” West 115.14 feet; thence
North 00°18’32” East 836.90 feet to the south right-of-way line of the 72.00
foot wide road dedication described in that certain Special Warranty Deed
recorded June 12, 1990 as Entry No. 4927653 in Book 6227 at Page 2839 of the
Salt Lake County records; thence along said south right-of-way line the
following two courses: 1) South 89°41’28” East 827.34 feet to a point of
tangency of a 30.00 foot radius curve to the right, 2) Southeasterly 42.23 feet
along said curve through a central angle of 80°39’15” and a long chord of South
49°21’50” East 38.83 feet to the westerly right-of-way line of Lone Peak
Parkway; thence along said westerly right-of-way line South 09°02’13” East
850.90 feet to the POINT OF BEGINNING. Said parcel contains 838,862 square feet
or 19.26 acres, more or less.
PARCEL 4
A parcel of land located in the Northeast Quarter of Section 25, Township 3,
South, Range 1 West, Salt Lake Base and Meridian, Salt Lake County, Utah,
described as follows:

25

--------------------------------------------------------------------------------




Beginning at a point on the North line of the Southwest Quarter of the Northeast
Quarter of Section 25, Township 3 South, Range 1 West, Salt Lake Base and
Meridian, said point being South 00°12’10” West 1,327.06 feet (South 1,319.79
feet by record) along the East line of said Section 25 to said North line and
North 89°41’58” West 1,510.87 feet (West 1,515.73 feet by record) along said
North line from the Northeast Corner of said Section 25, and thence along the
West line of property described in that certain Quit Claim Deed recorded April
27, 1995 as Entry No. 6068786 in Book 7140 at Page 1641 of the Salt Lake County
records South, 10°07’51” East 2.51 feet to the North right-of-way line of the
72.00 foot wide road dedication described in that certain Special Warranty Deed
recorded June 12, 1990 as Entry No. 4927653 in Book 6227 at Page 2839 of said
records; thence North 89°41’28” West 846.17 feet; thence North 00°18’32” East
2.34 feet to said North line of the Southwest Quarter of the Northeast Quarter;
thence South 89°41’58” East 845.71 feet to the point of beginning.
PARCEL 5 [THIS LEGAL DESCRIPTION WILL NEED TO BE CORRECTED TO INCLUDE BOUNDARY
LINE CHANGE]
A parcel of land located in the North Half of Section 25, Township 3 South,
Range 1 West, Salt Lake Base and Meridian, Salt Lake County, Utah, described as
follows:
BEGINNING at a point on the northerly line of the Jordan and Salt Lake Canal,
said point being South 00°12’10” West 2,225.93 feet (South 2,238.81 feet by
record) along the east line of Section 25, Township 3 South, Range 1 West, Salt
Lake Base and Meridian and West 2,358.28 feet (2,371.11 feet by record) from the
Northeast Corner of said Section 25, said point also being on the arc of a
783.00 foot radius curve to the left, the center of which bears South 02°26’41”
West; thence along said northerly line the following five courses: 1) Westerly
121.95 feet along said curve through a central angle of 08°55’24” and a long
chord of South 87°58’59” West 121.82 feet, 2) South 83°31’17” West 54.35 feet,
3) South 87°35’22” West 118.56 feet to a point of tangency of a 134.00 foot
radius curve to the right, 4) Westerly 51.61 feet along said curve through a
central angle of 22°03’59” and a long chord of North 81°22’38” West 51.29 feet
to a point of compound curvature of a 767.00 foot radius curve to the right and
5) Northwesterly 216.35 feet along said curve through a central angle of
16°09’43” and a long chord of North 62°15’47” West 215.64 feet; thence North
00°24’36” East 360.25 feet; thence South 89°35’24” East 535.64 feet; thence
South 00°18’32” West 449.06 feet to the POINT OF BEGINNING. Said parcel contains
237,367 square feet or 5.45 acres, more or less.
PARCEL 6 [THIS LEGAL DESCRIPTION WILL NEED TO BE CORRECTED TO INCLUDE BOUNDARY
LINE CHANGE]
A parcel of land located in the North Half of Section 25, Township 3 South,
Range 1 West, Salt Lake Base and Meridian, Salt Lake County, Utah, described as
follows:
BEGINNING at a point on the north line of the Southwest Quarter of the Northeast
Quarter of Section 25, Township 3 South, Range 1 West, Salt Lake Base and
Meridian, said point being South 00°12’10” West 1,327.06 feet along the east
line of said Section 25 to said north line and along said north line North
89°41’58” West 2,356.58 feet from the Northeast Corner of said Section 25, and
thence South 00°18’32” West 462.19 feet; thence North 89°35’24” West 535.64
feet; thence South 00°24’36” West 360.25 feet to the northerly line of the
Jordan and Salt Lake City Canal and a point on the arc of a 767.00 foot radius
non-tangent curve to the right, the center of which bears North 35°49’04” East;
thence along the northerly and westerly line of said canal the following nine
courses: 1) Northwesterly 18.11 feet along said curve through a central angle of
01°21’10” and a long chord of North 53°30’21” West 18.11 feet, 2) North
51°22’52” West 210.35 feet to a point of tangency of a 333.00 foot radius curve
to the left, 3)

26

--------------------------------------------------------------------------------




Northwesterly 83.30 feet along said curve through a central angle of 14°19’56”
and a long chord of North 58°32’50” West 83.08 feet, 4) North 65°42’48” West
399.70 feet to a point of tangency of a 42.00 foot radius curve to the right, 5)
Northwesterly 53.40 feet along said curve through a central angle of 72°50’30”
and a long chord of North 29°17’33” West 49.87 feet, 6) North 07°07’42” East
261.01 feet, 7) North 33°28’35” East 88.98 feet to a point of tangency of a
53.00 foot radius curve to the left, 8) Northerly 45.35 feet along said curve
through a central angle of 49°01’51” and a long chord of North 08°57’40” East
43.98 feet and 9) North 15°33’16” West 54.23 feet to the north line of the
Southeast Quarter of the Northwest Quarter of said Section 25; thence South
89°51’16” East 810.65 feet to the Northwest Corner of said Southwest Quarter of
the Northeast Quarter; thence South 89°41’58” East 294.78 feet to the POINT OF
BEGINNING. Said parcel contains 626,867 square feet or 14.39 acres, more or
less.
PARCEL 7
Lots 2, LONE PEAK BUSINESS PARK, according to the official plat thereof recorded
in the office of the County Recorder of Salt Lake County, Utah.
PARCEL 8
Lots 101, 102 and 103, LONE PEAK BUSINESS PARK, LOT 3 AMENDED, according to the
official plat thereof recorded in the office of the County Recorder of Salt Lake
County, Utah.



27